Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 1 of 147 PageID:
                                         10040
              Contains Some Information Designated Confidential by Plaintiffs




                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


       ROOFERS’ PENSION FUND, Individually
       and On Behalf of All Others Similarly
       Situated,

       Plaintiffs,

       v.
                                                          Case No. 2:16-cv-02805-
       JOSEPH C. PAPA, et al.,
                                                          MCA LDW
       Defendants.




                         EXPERT REPORT OF PAUL A. GOMPERS


                                      April 17, 2019
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 2 of 147 PageID:
                                         10041
              Contains Some Information Designated Confidential by Plaintiffs


                                                        Table of Contents


 I.     Qualifications .......................................................................................................................1
 II.    Assignment ..........................................................................................................................2
 III.   Summary of opinions ...........................................................................................................3
 IV.    Background ..........................................................................................................................7
        A.         Perrigo ......................................................................................................................7
        B.         Mylan’s offer for Perrigo .........................................................................................9
        C.         Allegations .............................................................................................................10
 V.     Dr. Nye fails to establish market efficiency for Perrigo stock traded on the TASE
        throughout the Class Period ...............................................................................................13
        A.         Evaluating market efficiency from a financial economics perspective .................13
        B.         Dr. Nye cannot infer market efficiency of Perrigo’s shares traded on the TASE
                   based on his claim that there is “price parity” with the U.S. market when both
                   markets are open ....................................................................................................14
        C.         Dr. Nye’s analysis does not demonstrate that Cammer factors 1–4 are satisfied
                   during the Class Period for Perrigo’s shares traded on the TASE .........................16
        D.         Dr. Nye’s Cammer factor 5 analysis is flawed and yields results that are
                   inconsistent between the U.S. market and the TASE market ................................20
        E.         Dr. Nye ignores evidence that prices of Perrigo’s shares on the TASE did not
                   respond quickly to alleged corrective disclosures released outside of U.S. market
                   hours.......................................................................................................................24
        F.         Even when the TASE market and the U.S. market were both open at the same
                   time, analysis of intraday prices shows that “price parity” often did not hold
                   between markets.....................................................................................................26
 VI.    Dr. Nye’s proposed approach for measuring damages arising from the Section 14(e)
        claims makes unreasonable assumptions and ignores individualized inquiry required for
        measuring economic damages ...........................................................................................27
        A.         Measurement of damages arising from Plaintiffs’ Section 14(e) claims ...............27
        B.         Dr. Nye’s proposed damages approach is not based on any widely accepted
                   methodology used in the peer-reviewed academic literature .................................29
        C.         Dr. Nye’s proposed damages approach makes the speculative and unreasonable
                   assumption that Mylan would have made the same tender offer in the but-for
                   scenario ..................................................................................................................30
        D.         Even under Dr. Nye’s unreasonable assumptions about the Mylan tender offer in
                   the but-for scenario, his proposed inputs for calculating damages do not produce a
                   reasonable measure of economic damages to Class Members ..............................33


                                         PRIVILEGED & CONFIDENTIAL
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 3 of 147 PageID:
                                         10042
              Contains Some Information Designated Confidential by Plaintiffs

        E.       Dr. Nye’s proposed damages approach ignores individualized inquiry required for
                 measuring economic damages ...............................................................................37
 VII.   Dr. Nye has not articulated a methodology that can measure damages arising from the
        Section 10(b) claims for U.S. purchasers and TASE purchasers caused only by the
        actionable alleged misrepresentations................................................................................40
        A.       Measurement of damages arising from Plaintiffs’ Section 10(b) claims ...............40
        B.       Dr. Nye does not provide any specific methodology that can be used to measure
                 damages on a class-wide basis for the U.S. purchasers and TASE purchasers .....41
        C.       Dr. Nye has not established that the price reactions to information released on the
                 alleged corrective disclosure dates can be used to measure alleged stock price
                 inflation on earlier dates during the Class Period ..................................................43
        D.       Dr. Nye fails to articulate how it would be possible to account for changes in the
                 value of inflation during the portion of the Class Period when Mylan’s offer was
                 pending ...................................................................................................................44
        E.       Dr. Nye fails to articulate how his event study approach will be able to
                 disaggregate the price impact of confounding information released simultaneously
                 with the alleged corrective disclosures ..................................................................46
        F.       Dr. Nye’s proposed damages approach fails to distinguish among multiple
                 categories of alleged misrepresentations ...............................................................49




                                      PRIVILEGED & CONFIDENTIAL
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 4 of 147 PageID:
                                         10043
              Contains Some Information Designated Confidential by Plaintiffs



      I.      Qualifications

 1.        I am the Eugene Holman Professor of Business Administration at the Harvard Business
 School. I teach courses and conduct research in corporate finance, the structure and governance
 of public and private companies, valuation of companies, the behavior of institutional investors,
 as well as entrepreneurial finance and management, including private equity, the venture capital
 industry, young startups, and high-growth-potential firms. I teach these courses to Ph.D., MBA,
 undergraduate, and Executive Education students. In addition to my teaching responsibilities, I
 am a Faculty Research Fellow at the National Bureau of Economic Research. Before joining the
 Harvard faculty in 1995, I was a member of the faculty at the University of Chicago Graduate
 School of Business, where I taught entrepreneurial finance from 1993 to 1995. I received an
 A.B. in Biology from Harvard College in 1987, an M.Sc. in Economics from Oxford University
 in 1989, and an M.A. and Ph.D. in Business Economics from Harvard University in 1993.
 2.        In my career as an academic, I have published numerous articles in peer-reviewed finance
 and economics journals on valuation, the venture capital and private equity industries, and
 entrepreneurial finance, and have also written numerous case studies and technical notes. Many
 of these case studies, notes, and research articles have directly examined the structure of private
 equity, and the economics of contracting and exit issues involving private equity firms. My
 research has examined various aspects of financing including contract design, organizational
 structure, compensation structure, and exiting investments. I am the co-author of several books:
 The Venture Capital Cycle (editions 1 and 2) published by MIT Press, The Money of Invention:
 How Venture Capital Creates New Wealth published by Harvard Business School Press, and
 Entrepreneurial Finance: A Casebook published by John Wiley Press. I am an Associate Editor
 of the Journal of Finance, Journal of Economic Literature, Small Business Economics, and
 Journal of Private Equity, as well as a referee for a number of academic journals, including the
 Journal of Financial Economics, Journal of Political Economy, Quarterly Journal of Economics,
 and Review of Financial Studies.
 3.        I have extensive professional experience in private equity and other related areas such as
 corporate finance, company structure, governance, valuation, and entrepreneurship. I have
 served on the boards of directors of several companies, including the internet-related firms


                                                 Page 1
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 5 of 147 PageID:
                                         10044
              Contains Some Information Designated Confidential by Plaintiffs


 ZEFER, Mercateo, and OnTheFrontier.com. I have also been on the boards of directors or
 advisory boards of several venture capital and private equity firms, including New Capital
 Partners, OnPoint Technologies, Khosla Ventures, the Highland Consumer Fund, Knightsbridge
 Advisors, Evergreen Capital, and Gemini Capital. I am a co-founder and non-executive
 managing director of Spur Capital Partners, a venture capital fund-of-funds. I am, and have
 been, an investor in a number of venture capital and private equity funds. I have also co-invested
 in private companies alongside venture capital and private equity investors. In addition, I have
 advised numerous firms (including private equity and venture-capital financed firms) on
 fundraising, future projections, and valuation. I have also served as a consultant, board member,
 or advisor to numerous companies, investment banks, private equity funds, and venture capital
 firms. In that capacity, I have been asked to value particular companies or particular investments
 and advise on capital-raising. A copy of my CV is attached as Appendix A to this report.
 4.         I have served as an expert on several legal matters. I have served as an expert on the
 valuation of public and private companies, factors affecting public company stock prices, the
 customs and practices of venture capital and private equity organizations, and the terms and
 conditions of employment agreements at entrepreneurial firms. I have been qualified to serve as
 an expert witness on securities and valuation cases in a variety of industries. A list of my
 depositions and trial testimony over the last four years is presented in Appendix B to this report.

      II.      Assignment

 5.         I have been retained by counsel for Perrigo Co., PLC (“Perrigo” or the “Company”) to
 review and respond to the expert report submitted by Dr. Zachary Nye dated November 30, 2018
 (“Nye Report”).1 Specifically, I have been asked to evaluate Dr. Nye’s opinion that the market
 for Perrigo common stock was efficient during the period April 21, 2015 to May 3, 2017, both
 dates inclusive (“Class Period”), and in particular, Dr. Nye’s conclusion that Perrigo shares listed
 on the Tel Aviv Stock Exchange (“TASE”) traded in an efficient market. In addition, I have
 been asked to evaluate whether Plaintiffs have articulated a methodology for calculating
 damages with respect to Plaintiffs’ Section 10(b) and Section 14(e) allegations that can be


 1
   Expert Report of Zachary Nye, Ph.D., Roofers’ Pension Fund, Individually and on Behalf of All Others Similarly
 Situated, v. Joseph C. Papa, et al., dated November 30, 2018 (“Nye Report”).

                                                     Page 2
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 6 of 147 PageID:
                                         10045
              Contains Some Information Designated Confidential by Plaintiffs


 applied on a class-wide basis in a manner that is consistent with Plaintiffs’ theory of liability in
 this case.2
 6.          In formulating my opinions, I have relied on my knowledge, prior experience, academic
 research on relevant topics, and formal training in economics and finance. In performing my
 analyses, I have examined a variety of materials, including, but not limited to, the Nye Report,
 legal pleadings, documents and deposition testimony provided in this case, financial and
 regulatory filings, company press releases, public press, and analyst reports. A list of the
 documents I relied upon in preparing this report is attached as Appendix C.
 7.          I am being compensated at my standard billing rate of $1,200 per hour. I have been
 assisted in this matter by staff of Cornerstone Research, who worked under my direction. I
 receive compensation from Cornerstone Research based on its collected staff billings for its
 support of me in this matter. Neither my compensation in this matter nor my compensation from
 Cornerstone Research is in any way contingent or based on the content of my opinion or the
 outcome of this or any other matter. My work on this matter is ongoing, and I reserve the right
 to modify or supplement my opinions in the event that I become aware of additional facts,
 information, or contentions of the parties or witnesses.

      III.      Summary of opinions

 8.          Based on my experience and analysis of the materials I have reviewed in this matter, my
 opinions are as follows.
 9.          First, I find that Dr. Nye fails to establish market efficiency for Perrigo’s stock traded on
 the TASE throughout the Class Period:
                a) Dr. Nye attempts to infer market efficiency for Perrigo’s stock traded on the
                    TASE based on his purported finding that there is “price parity throughout each
                    day” when both the U.S. market and the TASE market are open. However, the
                    U.S. and TASE markets for Perrigo shares were typically open at the same time


 2
   I understand Plaintiffs’ allegations in this case involve three classes of purchasers of Perrigo’s common stock
 during the Class Period (collectively “Class Members”): (i) a U.S. purchaser class involving Section 10(b)
 allegations, (ii) a TASE purchaser class involving allegations under Israeli Securities Law, and (iii) a tender offer
 class involving allegations under Section 14(e) (Amended Complaint for Violation of the Federal Securities Laws,
 Roofers’ Pension Fund v. Joseph Papa, et al., dated June 21, 2017 (“Complaint”)).

                                                        Page 3
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 7 of 147 PageID:
                                         10046
              Contains Some Information Designated Confidential by Plaintiffs


               for less than only four hours out of over 37 hours per week during which the
               TASE market is typically open. Dr. Nye’s analysis ignores price movements that
               occurred on the TASE market outside of U.S. market hours, and therefore does
               not support that the TASE market for Perrigo shares was efficient throughout the
               Class Period.
           b) Applying his own criteria for indirect evidence of market efficiency, Dr. Nye fails
               to show that Cammer factors 1–4 are satisfied for Perrigo shares traded on the
               TASE market. Had Dr. Nye reported average weekly trading volume for the
               TASE market separately, he would have found that his measure of average
               weekly turnover is only 0.40%, well below the average weekly volume threshold
               of 1% to 2% he cites as supporting a “presumption” of market efficiency. Dr.
               Nye also fails to demonstrate that price discovery on the TASE market was
               supported by analysts, market makers, and arbitrageurs operating in that market.
           c) With respect to Cammer factor 5, Dr. Nye’s purported analysis of the “cause-and-
               effect relationship” between earnings announcements and price responses of
               Perrigo’s shares is not based on any objective methodology. In addition, the
               event study Dr. Nye conducted for the TASE market yields results that are often
               inconsistent with the same event study model he performs for Perrigo’s shares
               traded on the U.S. market. Dr. Nye further ignores evidence that information was
               not fully incorporated into the TASE price until after the U.S. market opened,
               even though the relevant information was first released before or during TASE
               market hours.
           d) Dr. Nye’s purported “price parity” analysis ignores that there were often
               meaningful deviations in returns between the TASE market and the U.S. market
               during the brief period when both markets were open during the Class Period.
 10.    Second, with respect to Plaintiffs’ Section 14(e) claims, I find that Dr. Nye’s proposed
 approach for measuring damages makes speculative and unreasonable assumptions and ignores
 individualized inquiry required for measuring economic damages:
           a) To my knowledge, Dr. Nye’s proposed approach for measuring Section 14(e)
               damages is not based on any methodology that is widely used or accepted in the


                                              Page 4
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 8 of 147 PageID:
                                         10047
              Contains Some Information Designated Confidential by Plaintiffs


             peer-reviewed academic literature, and he does not present any independent
             economic analysis to validate that his proposed approach would capture the
             amount of actual economic harm incurred by Class Members.
          b) Dr. Nye’s proposed damages approach relies on the speculative and unreasonable
             assumption that Mylan would have made the same tender offer but for the alleged
             misrepresentations. Dr. Nye illogically assumes that the purported truth would be
             meaningful to shareholders’ evaluation of the tender offer, but not to Mylan’s
             decision to make the tender offer in the first place. Dr. Nye’s assumption is also
             inconsistent with Plaintiffs’ Section 10(b) claims that the market would have
             allegedly assessed a lower market price for Perrigo’s shares had the purported
             truth been known.
          c) Dr. Nye’s proposed damages approach is sensitive to his unsupported choices of
             inputs into his damages formula, which do not provide a reasonable measure of
             economic damages to Class Members. In particular, Dr. Nye has not articulated
             any methodology for determining the price of Mylan’s shares but for the alleged
             misrepresentations upon acceptance of the tender offer. In addition, the high
             degree of sensitivity of Dr. Nye’s proposed damages calculation to his
             unsupported assumption about Perrigo’s standalone value suggests that his
             proposed damages approach is unreasonable and would likely overstate damages
             to Class Members.
          d) In order to measure economic damages to Class Members, individualized inquiry
             would be required to understand which Class Members would have tendered their
             shares had they known the purported truth about the alleged misrepresentations.
             Dr. Nye ignores that Class Members’ economic positions depend on their
             decisions to tender their shares but for the alleged misrepresentations, and
             unreasonably assumes that all Class Members would have tendered their shares.
          e) Individualized inquiry into Class Members’ potential offsetting returns on their
             holdings of Mylan’s shares would also be required. Dr. Nye ignores that some
             Class Members who held shares in both Mylan and Perrigo would have been
             worse off under his assumed but-for scenario.


                                            Page 5
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 9 of 147 PageID:
                                         10048
              Contains Some Information Designated Confidential by Plaintiffs


 11.    Third, with respect to Plaintiffs’ Section 10(b) claims for both U.S. and TASE
 purchasers, I find that Dr. Nye’s proposed methodology cannot reliably measure damages
 attributable only to the actionable alleged misrepresentations:
            a) Dr. Nye has not articulated any specific approach for measuring damages in this
                matter consistent with Plaintiffs’ theory of liability with respect to Plaintiffs’
                Section 10(b) claims. Beyond suggesting that a constant inflation band could be
                constructed using an event study approach that measures Company-specific price
                changes on the alleged corrective disclosures, Dr. Nye concedes that he has not
                determined whether his proposed approach could actually be used to measure
                damages consistent with Plaintiffs’ theory of liability.
            b) Dr. Nye’s proposed event study approach is predicated on the assumption that the
                stock price reaction on the alleged corrective disclosure dates reasonably
                approximates the value of the information that could have and should have been
                disclosed at earlier dates during the Class Period. However, Dr. Nye fails to
                consider that it may not have been possible for Perrigo to disclose the same
                allegation-related information on earlier dates during the Class Period, such as the
                specific outcomes of the Omega acquisition. To the extent that Plaintiffs allege
                that these disclosures reflect a materialization of concealed risks, Dr. Nye has
                failed to articulate how his proposed event study approach can be used to measure
                inflation prior to the time these risks were realized.
            c) Dr. Nye’s proposed approach of carrying back Company-specific price declines
                on the alleged corrective disclosure dates is particularly problematic for
                measuring alleged inflation during the portion of the Class Period when Mylan’s
                offer for Perrigo was pending. Dr. Nye has not proposed a methodology that is
                capable of disentangling price movements in Perrigo’s shares attributable to
                changes in investors’ expectations about Mylan’s pending offer from news about
                Perrigo’s standalone value and the alleged misrepresentations.
            d) Dr. Nye has not addressed whether or how it would be possible to disaggregate
                price responses on the alleged corrective disclosures attributable to information
                unrelated to the actionable alleged misrepresentations in this case. For example,


                                                Page 6
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 10 of 147 PageID:
                                         10049
              Contains Some Information Designated Confidential by Plaintiffs


                     the April 25, 2016 alleged corrective disclosure involved release of allegation-
                     related information about both themes of actionable alleged misrepresentations
                     and other confounding information, including the departure of Perrigo’s CEO and
                     a decrease in earnings guidance. Dr. Nye’s analysis also ignores that alleged
                     corrective disclosures about the Omega acquisition could in part reflect a
                     realization of previously disclosed risks.
                 e) Dr. Nye has not provided any methodology to disaggregate the price responses
                     where Plaintiffs allege corrective information related to both categories of
                     actionable allegations were disclosed. If at a later date a trier of fact were to find
                     that there is no liability associated with specific alleged misrepresentations, Dr.
                     Nye has not explained how his proposed methodology will be able to disaggregate
                     the portion of the price decline on the alleged corrective disclosure dates
                     attributable only to the remaining actionable alleged misrepresentations.

        IV.      Background

                 A. Perrigo

  12.         Perrigo is a global healthcare company that manufactures and supplies over-the-counter
  (“OTC”) healthcare products, including infant formulas, branded OTC products, and generic
  pharmaceutical products.3 Founded in 1887 in Michigan, the original Perrigo entity underwent a
  transaction in 2013 that led to the creation of Perrigo Company plc under a parent company
  incorporated in Ireland.4 Perrigo reported revenues of approximately $5 billion in 2017.5 During
  the Class Period, Perrigo’s common stock was dual-listed on the New York Stock Exchange
  (“NYSE”) and the TASE under the ticker “PRGO.”6
  13.         During the relevant period, Perrigo had three main operating segments: Consumer
  Healthcare Americas, Consumer Healthcare International (previously known as Branded


  3
    “About Us – A Leading Global Over-the-Counter Pharmaceutical Company,” Perrigo, available at
  https://www.perrigo.com/about/about-perrigo.aspx, accessed on January 30, 2019; Perrigo Form 10-K, dated March
  1, 2018 (“Perrigo 2017 Annual Report”), p. 3.
  4
    Perrigo 2017 Annual Report, p. 3.
  5
    Perrigo 2017 Annual Report, p. 98.
  6
    Perrigo 2017 Annual Report, p. 50.

                                                     Page 7
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 11 of 147 PageID:
                                         10050
              Contains Some Information Designated Confidential by Plaintiffs


  Consumer Health (“BCH”)), and Prescription Pharmaceuticals.7 Perrigo’s Consumer Healthcare
  Americas segment focuses on the development, manufacturing, and “sale of [OTC] store brand
  products, including cough, cold, and allergy products, analgesics, gastrointestinal products,
  smoking cessation products, infant formula and foods and animal health products” in the U.S.,
  Mexico, and Canada.8 Perrigo’s Consumer Healthcare International segment focuses on the
  development, manufacturing, marketing, and distribution of “European OTC brands in the
  cough, cold and allergy, lifestyle, personal care and derma-therapeutics, natural health and
  vitamins, and anti-parasite categories.”9 Perrigo’s Prescription Pharmaceuticals segment focuses
  on the development, manufacturing, and marketing of “generic prescription drugs primarily in
  the U.S.”10
  14.     In the decade preceding the Class Period, Perrigo grew in part through over 20
  acquisitions.11 On March 30, 2015, Perrigo acquired Omega Pharma Invest N.V. (“Omega”) in a
  deal valued at $4.6 billion in stock, cash, and assumed liabilities.12 Omega was a company that
  developed OTC health and personal care products with operations focused in European
  countries.13 The Omega acquisition became part of Perrigo’s BCH business segment.14 When
  Perrigo changed its reporting segments in the fourth quarter of 2016, the BCH segment became
  part of what is currently the Consumer Healthcare International segment.15




  7
    Perrigo 2017 Annual Report, p. 4.
  8
    “Consumer Healthcare Americas – Delivering High-Quality Store Brand OTC Products on the Retail Shelf,”
  Perrigo, available at https://www.perrigo.com/business/healthcare.aspx, accessed on January 30, 2019; Perrigo 2017
  Annual Report, p. 5.
  9
    Perrigo 2017 Annual Report, p. 8.
  10
     Perrigo 2017 Annual Report, p. 11.
  11
     BTIG, “Perrigo Company plc: The Best Way to Defend Against Mylan… Buy,” September 17, 2015.
  12
     Perrigo 2017 Annual Report, p. 4.
  13
     “Our Company,” Omega Pharma, available at https://www.omega-pharma.com/en/our_company_en, accessed on
  April 2, 2019; “Fact Sheet,” Omega Pharma, available at https://www.omega-pharma.com/en/fact_sheet_en,
  accessed on April 2, 2019.
  14
     Perrigo Form 10-KT, dated February 25, 2016 (“Perrigo 2016 Annual Report”), p. 104.
  15
     Perrigo Press Release, “Perrigo Updates Segment Reporting Structure,” dated January 10, 2017, available at
  https://investor.perrigo.com/2017-01-10-Perrigo-Updates-Segment-Reporting-Structure, accessed on April 2, 2019.

                                                       Page 8
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 12 of 147 PageID:
                                         10051
              Contains Some Information Designated Confidential by Plaintiffs


               B. Mylan’s offer for Perrigo

  15.     On April 8, 2015, Mylan N.V. (“Mylan”), an international pharmaceutical company
  based in the Netherlands, announced an unsolicited offer to acquire Perrigo.16 Mylan’s initial
  offer for Perrigo consisted of cash and stock reportedly then-valued at $205 per share, with final
  terms contingent on the approval of Mylan shareholders.17 On April 24, 2015, Mylan specified
  that the terms of its offer per share included $60 per share in cash and 2.2 Mylan ordinary shares
  for 80% or more of Perrigo’s outstanding shares.18 After the initial bid, on April 21, 2015,
  Mylan itself became the target of a separate takeover attempt by Teva Pharmaceutical Industries
  Ltd. (“Teva”), which Teva management presented as a “more attractive alternative to Mylan’s
  proposed acquisition of Perrigo Company plc” for Mylan stockholders.19 On the same day as the
  Teva bid for Mylan, Perrigo issued an official response to Mylan’s offer in a press release, in
  which it announced that its Board unanimously rejected the proposal, citing that it “substantially
  undervalue[d] the Company.”20
  16.     Following Perrigo’s rejection of Mylan’s initial offer, on April 29, 2015, Mylan increased
  its offer for Perrigo to $75 per share in cash and 2.3 Mylan ordinary shares for 80% or more of
  Perrigo’s outstanding shares.21 However, as the price of Mylan’s shares gradually declined over
  the following several months, the implied value of Mylan’s offer declined accordingly. Exhibit
  1 shows the implied value of Mylan’s offer for Perrigo based on the market price of Mylan’s


  16
     Jefferies LLC, “Perrigo (PRGO): PRGO Rejects MYL’s Bid; Generics Bail Out CHC Again While Guidance
  Looks Solid,” April 22, 2015.
  17
     Mylan Press Release, “Mylan Proposes To Acquire Perrigo For $205 Per Share,” dated April 8, 2015, available at
  http://newsroom.mylan.com/2015-04-08-Mylan-Proposes-To-Acquire-Perrigo-For-205-Per-Share, accessed on
  March 14, 2019; Jefferies LLC, “Pharmaceuticals/Specialty: MYL’s Formal Bid for PRGO Fails to Impress; Will
  Teva Go Hostile?,” April 24, 2015.
  18
     Mylan Press Release, “Mylan To Commence Formal Offer To Acquire Perrigo For US$60 In Cash And 2.2
  Mylan Shares Per Perrigo Share,” dated April 24, 2015, available at http://newsroom.mylan.com/2015-04-24-
  Mylan-To-Commence-Formal-Offer-To-Acquire-Perrigo-For-US-60-In-Cash-And-2-2-Mylan-Shares-Per-Perrigo-
  Share, accessed on April 2, 2019.
  19
     Teva Press Release, “Teva Proposes to Acquire Mylan for $82.00 Per Share in Cash and Stock,” dated April 21,
  2015, available at
  https://www.tevapharm.com/news/teva_proposes_to_acquire_mylan_for_82_00_per_share_in_cash_and_stock_04_
  15.aspx, accessed on March 22, 2019.
  20
     Perrigo Press Release, “Perrigo Board Unanimously Rejects Unsolicited Proposal From Mylan,” dated April 21,
  2015, available at https://investor.perrigo.com/2015-04-21-Perrigo-Board-Unanimously-Rejects-Unsolicited-
  Proposal-From-Mylan, accessed on March 14, 2019.
  21
     Mylan Press Release, “Mylan Raises Offer to Acquire Perrigo,” dated April 29, 2015, available at
  http://newsroom.mylan.com/2015-04-29-Mylan-Raises-Offer-to-Acquire-Perrigo, accessed on April 11, 2019.

                                                      Page 9
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 13 of 147 PageID:
                                         10052
              Contains Some Information Designated Confidential by Plaintiffs


  shares during the period in which Mylan’s offer for Perrigo was pending. Most significantly, on
  July 27, 2015, the market price of Mylan’s shares declined approximately 15% on news that
  Teva would withdraw its offer for Mylan.22 On August 13, 2015, Mylan announced that it was
  relaxing the condition under which it would accept the offer, requiring that only 50% of
  Perrigo’s shares be tendered in order for the acquisition to proceed. Under the lowered 50%
  acceptance condition, I understand that at least 80% of Perrigo’s shares would still need to be
  tendered in order to allow Mylan to effect a short-form takeover of Perrigo under Irish law.23
  17.     On August 28, 2015, Mylan obtained approval of its shareholders for its offer for
  Perrigo.24 On September 14, 2015, Mylan finalized its tender offer for Perrigo.25 Consistent
  with the terms of Mylan’s existing offer, the final tender offer would provide $75 per share and
  2.3 shares of Mylan per share of Perrigo, under the condition that at least 50% of Perrigo shares
  were tendered. However, due to the decline in Mylan’s share price, the implied value of the
  Mylan offer was significantly lower than when Mylan’s offer was first announced. Mylan’s
  tender offer expired at 8:00 AM ET on November 13, 2015 because only approximately 40% of
  Perrigo’s shares had tendered (below the 50% acceptance condition).26

              C. Allegations

  18.     In the Amended Complaint dated June 21, 2017, Plaintiffs allege that Defendants “made
  material misrepresentations and omissions about four key areas: (a) Perrigo’s organic growth; (b)
  the integration of Perrigo’s largest acquisition, [Omega]; (c) collusive pricing in Perrigo’s most

  22
     Teva Press Release, “Teva Withdraws Proposal to Acquire Mylan,” dated July 27, 2015, available at
  https://www.tevapharm.com/news/teva_withdraws_proposal_to_acquire_mylan_07_15.aspx, accessed on March 14,
  2019.
  23
     Mylan Press Release, “Mylan Lowers Acceptance Condition on Perrigo Offer to Greater than 50%,” dated August
  13, 2015, available at http://newsroom.mylan.com/2015-08-13-Mylan-Lowers-Acceptance-Condition-on-Perrigo-
  Offer-to-Greater-than-50, accessed on March 14, 2019.
  24
     Mylan Press Release, “Mylan Shareholders Overwhelmingly Approve Proposed Acquisition of Perrigo,” dated
  August 28, 2015, available at http://newsroom.mylan.com/2015-08-28-Mylan-Shareholders-Overwhelmingly-
  Approve-Proposed-Acquisition-of-Perrigo, accessed on March 14, 2019.
  25
     Mylan Press Release, “Mylan Commences Offer to Acquire Perrigo,” dated September 14, 2015, available at
  http://newsroom.mylan.com/2015-09-14-Mylan-Commences-Offer-to-Acquire-Perrigo, accessed on March 14,
  2019.
  26
     Perrigo Press Release, “Perrigo Shareholders Convincingly Reject Mylan’s Tender Offer, Expressing Confidence
  in Perrigo’s Long-Term Strategy,” dated November 13, 2015, available at https://investor.perrigo.com/2015-11-13-
  Perrigo-Shareholders-Convincingly-Reject-Mylans-Tender-Offer-Expressing-Confidence-in-Perrigos-Long-Term-
  Strategy, accessed on March 14, 2019.

                                                     Page 10
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 14 of 147 PageID:
                                         10053
              Contains Some Information Designated Confidential by Plaintiffs


  profitable division, generic drugs (which Perrigo called ‘Generic Rx’ or sometimes just ‘Rx’);
  and (d) the deteriorating value of Perrigo’s largest financial asset, a royalty stream for the drug
  Tysabri.”27 According to the Court’s Opinion granting in part and denying in part Defendants’
  Motions to Dismiss (“MTD Order”), however, I understand that only two of these categories of
  allegations remain actionable: (i) the “present success” of the integration of the Omega
  acquisition, and (ii) the alleged collusive pricing in Perrigo’s generic prescription drugs
  division.28
  19.     With respect to the allegations regarding the integration of the Omega acquisition,
  Plaintiffs allege that Defendants made statements that were “materially false and misleading
  when made” concerning the progress of the Omega integration and Omega’s growth prospects.29
  I understand that Plaintiffs allege misrepresentations with respect to the Omega integration were
  made on eight dates between April 21, 2015 and January 5, 2016.30
  20.     With respect to the allegations of collusive pricing in Perrigo’s generic prescription drugs
  division, Plaintiffs allege that Perrigo made statements that were “materially false and
  misleading when made” concerning its generic prescription drugs division’s pricing and
  competition arising from alleged “collusion with other manufacturers of generic drugs” and “pre-
  existing price-fixing conspiracies.”31 I understand Plaintiffs allege misrepresentations with
  respect to alleged collusive pricing in Perrigo’s generic prescription drugs division on 14 dates
  between April 21, 2015 and November 10, 2016.32
  21.     I understand that Plaintiffs allege these actionable alleged misrepresentations were
  corrected on the following seven dates:




  27
     Complaint, ¶1.
  28
     Court’s Opinion on Defendants’ Motion to Dismiss, Roofers’ Pension Fund v. Papa, et. al., ECF. No. 114, dated
  July 27, 2018; Based on the MTD Order, I understand only “Plaintiffs’ actionable statements regarding the present
  success of the integration” remain actionable in this matter. See MTD Order, p. 31.
  29
     Complaint, ¶¶134, 136, 138, 140, 142, 144, 148, 150.
  30
     Complaint, ¶¶132–150.
  31
     Complaint, ¶¶69, 177, 179, 181, 183, 185, 187, 189, 191, 193, 195, 197, 201, 202, 204. Specifically, Plaintiffs
  claim that an “economic expert determined that there were strong indicia of collusion” involving five drugs:
  “desonide cream and ointment, econazole cream, permethrin cream, tretinoin cream, clobetasol gel and foam, and
  halobetasol cream and ointment.” See Complaint, ¶70.
  32
     Complaint, ¶¶176–204.

                                                      Page 11
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 15 of 147 PageID:
                                         10054
              Contains Some Information Designated Confidential by Plaintiffs


              a) On February 18, 2016, Plaintiffs allege that the Company “revealed previously
                   undisclosed problems regarding Omega,” “conceded it needed to restructure parts
                   of the BCH unit containing Omega assets,” and “admitted that it needed to record
                   an impairment charge of $185 million because the carrying value of certain
                   Omega assets exceeded their fair value.”33
              b) On April 25, 2016, Plaintiffs allege that “the Company attributed … poor
                   financial results to increased competitive pressures in its prescription drug
                   segment and weaker-than-expected performance within Omega,” and that
                   “Omega impairment charges might grow even larger than the $185 million charge
                   it had announced two months earlier.”34
              c) On May 12, 2016, Plaintiffs allege that the Company “largely attributed [its Q1
                   2016] loss to an additional $467 million impairment charge relating to the Omega
                   acquisition.”35
              d) On August 10, 2016, Plaintiffs allege that Perrigo revised its guidance “in part
                   because of lower performance expectations related to the Omega acquisition as it
                   continued to implement ‘transformational organizational changes and
                   improvements in products and process in this business.’”36
              e) On December 8, 2016, Plaintiffs allege that Perrigo’s shares “dropped another
                   2.37% … after Perrigo announced that it had to entirely restructure the BCH
                   (Omega) unit.”37
              f) On March 3, 2017, Plaintiffs allege that “Bloomberg reported that Perrigo’s name
                   had been raised by antitrust regulators at the Department of Justice.”38
              g) On May 2, 2017, Plaintiffs allege that “Perrigo revealed that its offices had been
                   raided as part of an ongoing investigation by the United States Department of
                   Justice into price-fixing in the pharmaceutical industry.”39

  33
     Complaint, ¶225.
  34
     Complaint, ¶230.
  35
     Complaint, ¶234.
  36
     Complaint, ¶237.
  37
     Complaint, ¶238.
  38
     Complaint, ¶242.
  39
     Complaint, ¶243.

                                                 Page 12
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 16 of 147 PageID:
                                         10055
              Contains Some Information Designated Confidential by Plaintiffs


  22.        Plaintiffs allege that Class Members in the U.S. purchaser class involving Section 10(b)
  allegations as well as the TASE purchaser class involving allegations under Israeli Securities
  Law incurred damages because they “would not have purchased … at the prices they paid, or at
  all, had they been aware that the market prices for Perrigo common stock had been artificially
  inflated by Defendants’ fraudulent course of conduct.”40 Plaintiffs further allege that Class
  Members in the tender offer class involving allegations under Section 14(e) incurred damages
  because they “were prevented from fairly assessing Mylan’s offer, and were deprived of the
  opportunity to exchange their Perrigo shares for superior compensation in cash and stock.”41

        V.      Dr. Nye fails to establish market efficiency for Perrigo stock traded on the TASE
                throughout the Class Period

                A. Evaluating market efficiency from a financial economics perspective

  23.        From a financial economics perspective, markets are considered efficient when prices at
  any time “‘fully reflect’ available information.”42 Academic studies that have evaluated market
  efficiency often focus on the following three implications for prices of a security in an efficient
  market. First, prices in an efficient market should react quickly, fully, and accurately to new
  information about the security. Second, current prices should incorporate all information
  contained in past prices of the security, meaning that it is not possible to predict future returns
  from prices today or past returns (called “weak form” market efficiency). Third, prices should
  incorporate all publicly available information, meaning it is not possible to predict future returns
  from publicly available information today (called “semi-strong form” market efficiency). Semi-
  strong form market efficiency is most relevant to the question of reliance in a securities litigation
  context.
  24.        Courts often examine a number of structural factors when determining whether the
  market for a particular stock is efficient. Often cited are the “Cammer factors,” which Dr. Nye
  considers in his report.43 The Cammer factors are: (1) large average trading volume, (2) a


  40
     Complaint, ¶288.
  41
     Complaint, ¶300.
  42
     Fama, Eugene, “Efficient Capital Markets: II,” Journal of Finance 46, no. 5 (1991): 1575–1617.
  43
     Nye Report, ¶16.

                                                      Page 13
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 17 of 147 PageID:
                                         10056
              Contains Some Information Designated Confidential by Plaintiffs


  significant number of analysts following the stock, (3) the presence of numerous market makers
  and arbitrageurs, (4) eligibility to file an S-3 Registration Statement, and (5) an immediate stock-
  price response to unexpected news events.44 While the first four Cammer factors describe
  common structural characteristics of efficient markets, they do not directly address whether the
  market is efficient, that is, whether prices quickly and fully reflect publicly available
  information. Indeed, more recent studies in the economics and finance literature make clear that
  the satisfaction of those factors is not sufficient to demonstrate market efficiency.45 The fifth
  Cammer factor is the only factor that addresses semi-strong form market efficiency, where a
  properly constructed event study can be used to evaluate whether prices responded quickly and
  fully to new information.

               B. Dr. Nye cannot infer market efficiency of Perrigo’s shares traded on the
                  TASE based on his claim that there is “price parity” with the U.S. market
                  when both markets are open

  25.    In his report, Dr. Nye finds that his analysis of the Cammer factors “supports [his]
  conclusion that the market for Perrigo stock was informationally efficient during the Class
  Period.”46 Based on his purported finding that the Cammer factors are satisfied for Perrigo
  shares traded on U.S. markets, Dr. Nye infers that his “demonstration of informational efficiency
  for the U.S. market directly evidences the informational efficiency of the Israeli market for
  Perrigo stock.”47 Dr. Nye attempts to support his inference of market efficiency for the TASE
  market for Perrigo shares based on a comparison of intraday prices on the U.S. market and the
  TASE when both markets are open.48 From this analysis, Dr. Nye concludes, “cross-market
  arbitrage was efficient enough to ensure price parity throughout each day, thereby implying that
  the markets for Perrigo stock in the U.S. and in Israel were equally efficient during the Class
  Period.”49


  44
     Cammer v. Bloom, 711 F. Supp. 1264, (D.N.J. 1989).
  45
     See Barberis, Nicholas, and Richard Thaler, “A Survey of Behavioral Finance,” Handbook of the Economics of
  Finance (2003): 1053–1121 for a review of the finance literature focused on departures from market efficiency.
  46
     Nye Report, ¶17.
  47
     Nye Report, ¶58.
  48
     Nye Report, ¶57.
  49
     Nye Report, ¶58.

                                                     Page 14
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 18 of 147 PageID:
                                         10057
              Contains Some Information Designated Confidential by Plaintiffs


  26.     However, Dr. Nye’s purported evidence that there was “price parity throughout each day”
  between the U.S. market and the TASE market does not establish that the TASE market for
  Perrigo shares was efficient throughout the Class Period.50 As Dr. Nye acknowledges, the U.S.
  and TASE markets for Perrigo shares were typically open at the same time for less than
  approximately one hour per day, and only on four days per week, meaning that both markets
  were typically open at the same time for less than four hours per week.51 The typical number of
  trading hours per week on the TASE is over 37 hours.52 Considering that there is a lack of
  overlap in trading hours between the U.S. market and the TASE market, Dr. Nye’s analysis fails
  to recognize that investors trading in these different markets could experience different returns
  and have different opportunities to respond to the release of new information. Given that trading
  on the TASE occurred largely before U.S. markets opened, Dr. Nye has no basis to conclude that
  “cross-market arbitrage was efficient enough to ensure price parity throughout each day” on the
  TASE market for Perrigo shares.53
  27.    Establishing that investors who purchased Perrigo’s stock on the TASE could
  independently rely on the TASE price to reflect all publicly available information requires
  evaluating whether the TASE had its own well-functioning price discovery mechanisms when




  50
     Nye Report, ¶58.
  51
     Dr. Nye acknowledges this fact in his report. See Nye Report, footnote 109 (“During the Class Period, the U.S.
  and Israeli markets were simultaneously open from 9:30 a.m. ET to 10:30 a.m. ET. On days when it was daylight
  savings time in New York, but not in Israel, the two markets were simultaneously open from 9:30 a.m. to 11:30 a.m.
  ET.”). Regular trading hours on the NYSE are Monday through Friday, 9:30 AM to 4:00 PM ET. The TASE is
  typically open Sundays through Thursdays from 2:45 AM ET to 10:25 AM ET, not 10:30 AM ET as Dr. Nye
  claims. This implies that investors in Perrigo on the TASE have different hours during which they are able to trade
  their securities than investors in Perrigo on the U.S. market.
  52
     See “TASE Trading Schedule,” Tel-Aviv Stock Exchange, available at
  https://info.tase.co.il/Eng/trading/trading_schedule/Pages/trading_schedule.aspx, accessed on April 9, 2019. See
  also Appendix E for more details on U.S. market and TASE market trading hours.
  53
     Nye Report, ¶58 (emphasis added). In his deposition testimony, Dr. Nye admits that he did not perform analysis
  of “price parity” during “the great majority of time … to determine whether there was price parity when one market
  was open and the other was closed.” Dr. Nye was only able to point to his event study, which is based on a closing
  price series at a point in time when both the U.S. market and TASE market are open. See Deposition of Zachary
  Nye, Ph.D., dated April 2, 2019 (“Nye Deposition”), pp. 33:10–34:17. Dr. Nye stated in his deposition that he
  “believe[s]” he picked “10:00 a.m.” as the “time when every day” both the U.S. market and TASE market are open,
  but he could not “recall” the exact time he picked. See Nye Deposition, pp. 174:19–175:9.

                                                      Page 15
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 19 of 147 PageID:
                                         10058
              Contains Some Information Designated Confidential by Plaintiffs


  the U.S. market price was not available.54 In contrast, Dr. Nye’s analysis simply ignores price
  movements that occurred on the TASE market outside of U.S. market hours.55 As a result, Dr.
  Nye has not presented any analysis to determine whether the TASE price quickly incorporated
  new information released during the substantial portion of TASE market hours when U.S.
  markets were closed. By ignoring whether price discovery takes place on the TASE market
  independently from the U.S. market, Dr. Nye’s analysis is inadequate to support his conclusion
  that the TASE market for Perrigo shares was efficient during a substantial portion of the relevant
  times investors were trading on the TASE market throughout the Class Period.

               C. Dr. Nye’s analysis does not demonstrate that Cammer factors 1–4 are
                  satisfied during the Class Period for Perrigo’s shares traded on the TASE

  28.    In concluding that his analysis of the five Cammer factors supports the claim that “the
  market for Perrigo stock was informationally efficient during the Class Period,”56 Dr. Nye fails
  to show that Cammer factors 1–4 are satisfied with respect to Perrigo shares traded on the TASE.
  As discussed below, by conflating the two markets, Dr. Nye ignores key differences between the
  U.S. market and the TASE market for Perrigo’s shares. Even applying his own criteria for
  indirect evidence of market efficiency based on the Cammer factors, Dr. Nye has no basis to
  infer efficiency of the TASE market for Perrigo’s shares throughout the Class Period.57
  29.    Dr. Nye claims that liquidity “facilitate[s] the prompt price reaction to new, material
  information that is characteristic of an efficient market,” and he cites to Cammer to support the


  54
     The academic literature on cross-listed stocks with asynchronous trading has documented that there are in fact
  often differences in transaction costs, arbitrage risks, and market participants’ trading strategies across different
  markets at different times. See, e.g., Moulton, Pamela C., and Li Wei, “A tale of two time zones: The impact of
  substitutes on cross-listed stock liquidity,” Journal of Financial Markets 12 (2009): 570–591; Halling, Michael,
  Pamela C. Moulton, and Marios Panayides, “Volume Dynamics and Multimarket Trading,” Journal of Financial
  and Quantitative Analysis 48, no. 2 (2013): 489–518; Gagnon, Louis, and G. Andrew Karolyi, “Multi-market
  trading and arbitrage,” Journal of Financial Economics 97 (2010): 53–80; Menkveld, Albert J., Siem Jan Koopman,
  and André Lucas, “Modeling Around-the-Clock Price Discovery for Cross-Listed Stocks Using State Space
  Methods,” Journal of Business & Economic Statistics 25, no. 2 (2007): 213–225; and Pascual, Roberto, Bartolomé
  Pascual-Fuster, and Francisco Climent, “Cross-listing, price discovery and the informativeness of the trading
  process,” Journal of Financial Markets 9 (2006): 144–161.
  55
     Nye Report, ¶57; Nye Deposition, pp. 33:10–34:17.
  56
     Nye Report, ¶17.
  57
     In this section, I address differences between the U.S. market and TASE market that Dr. Nye’s ignores within the
  framework he uses to conclude that the TASE market for Perrigo’s shares is efficient. As discussed above, Cammer
  factors 1–4 do not directly address whether a market is efficient.

                                                       Page 16
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 20 of 147 PageID:
                                         10059
              Contains Some Information Designated Confidential by Plaintiffs


  presumption that a market is efficient if the average weekly turnover is at least 1% to 2% of
  outstanding shares.58 However, Dr. Nye’s claim that Perrigo shares had a “large weekly trading
  volume”59 refers to the combined volume on the U.S. market and on the TASE.60 In fact, a more
  careful inspection of Dr. Nye’s analysis reveals that only approximately 5% of Perrigo’s
  combined trading volume is derived from the TASE market.61 Had Dr. Nye reported average
  weekly trading volume for the TASE market separately, he would have found that his measure of
  average weekly turnover is only 0.40%.62 This average weekly volume for the TASE market is
  well below the threshold of 1% to 2% Dr. Nye cites as supporting a “presumption” of market
  efficiency.63
  30.     Exhibit 2 further illustrates that the average intraday trading volumes during the Class
  Period are significantly lower on the TASE market than the U.S. market, even when the U.S.
  market is open at the same time. Specifically, before the U.S. market opens at 9:30 AM ET, the
  average trading volume on the TASE represents only 4% of the average trading volume on the
  U.S. market. Although the TASE volume increases slightly during the brief period when the
  U.S. market is also open (i.e., during the period Dr. Nye conducts his “price parity” analysis),64
  the average trading volume on the TASE still represents less than 15% of the average trading
  volume on U.S. markets during that same hour.65




  58
     Nye Report, ¶¶18, 20.
  59
     Nye Report, ¶18.
  60
     Nye Report, Exhibit 4.
  61
     Nye Report, Exhibit 4.
  62
     The difference in average weekly turnover between the U.S. market and TASE market is based on comparing
  6.6% with 7.0% average weekly turnover volumes for the U.S. market and the combined U.S. and TASE market,
  respectively (Nye Report, Exhibit 4). In his deposition testimony, Dr. Nye claims that “one of the big problems with
  this analysis is that it’s totally cross-listed” and that there is “another step in there that needs to be analyzed before
  you can say what the weekly turnover of the TASE shares are.” However, Dr. Nye does not explain how he would
  perform this additional “step,” and has not presented any such additional analysis in order conclude that the TASE
  market in fact independently satisfies the criteria he cites for Cammer factor 1. See Nye Deposition, pp. 28:8–30:11.
  63
     Nye Report, ¶20.
  64
     Nye Report, ¶57.
  65
     On average, the TASE intraday trading volume in the first 15 minutes after the open is about 5,000 shares. This
  compares to an average intraday trading volume on the U.S. market in the first 15 minutes after the U.S. open of
  about 49,000 shares. This implies that at the respective opening, volume on the TASE is about 10% of the opening
  volume on the U.S. market.

                                                         Page 17
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 21 of 147 PageID:
                                         10060
              Contains Some Information Designated Confidential by Plaintiffs


  31.    With respect to Cammer factor 2, Dr. Nye claims that securities analysts “facilitate the
  dissemination of new information to investors and any corresponding share price reaction.”66 He
  asserts that “several well-known investment firms followed and published research reports on
  Perrigo” during the Class Period, but he ignores that the market analysts covering Perrigo were
  almost exclusively U.S.-based.67 As summarized in Exhibit 3, there were only three
  contributors which distributed only seven reports from Israel during the Class Period. This
  compares to a total of 26 U.S.-based contributors that issued a total of 507 reports over this same
  period.68 To the extent that analyst coverage is relevant to the question of whether Perrigo shares
  traded in an efficient market on the TASE as Dr. Nye claims, his analysis fails to demonstrate
  that market participants on the TASE were engaged in production and distribution of information
  about Perrigo in support of price discovery outside of the U.S. market.
  32.    With respect to Cammer factor 3, Dr. Nye claims “the fact that trading in Perrigo stock
  was facilitated by a designated market maker on the NYSE, that arbitrage opportunities could
  have been exploited, and that there was tight price parity between NYSE and TASE during the
  Class Period, are all evidence in support of market efficiency.”69 In addition to failing to
  establish “tight price parity between NYSE and TASE during the Class Period,” as discussed
  above, Dr. Nye makes a general statement that stock trading on TASE “is facilitated by market
  makers” but does not provide any evidence as to whether market markets facilitated the market
  for Perrigo’s shares on the TASE.70
  33.    In fact, Dr. Nye ignores that availability of market makers on the TASE is not comparable
  to availability of market makers on U.S. markets. Unlike the NYSE, for example, I understand
  that the TASE does not require a designated market maker for each stock. Rather, I understand
  the listed company has the ability (but not obligation) to “enter into an agreement with any




  66
     Nye Report, ¶23.
  67
     Nye Report, ¶24.
  68
     Analyst reports were considered based on availability from public sources (Thomson Reuters and S&P
  CapitalIQ), Dr. Nye’s backup, and counsel, as well as the report type typical of a given contributor. I consider 56
  analyst reports that Dr. Nye does not consider. In addition, I do not consider 225 analyst reports considered in Dr.
  Nye’s report, which typically contain technical analysis and no analyst commentary.
  69
     Nye Report, ¶28.
  70
     Nye Report, ¶¶28, 31.

                                                        Page 18
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 22 of 147 PageID:
                                         10061
              Contains Some Information Designated Confidential by Plaintiffs


  TASE member and appoint him as a market maker in its securities.”71 With respect to Perrigo’s
  TASE listing, I understand from counsel that Perrigo did not enter into any such an arrangement
  with a dedicated market maker during the Class Period. Dr. Nye therefore does not have any
  basis to assert that market makers were actively trading in Perrigo’s shares on the TASE market.
  34.     As evidence for the existence of arbitrageurs, Dr. Nye also suggests that the “size of
  bid/ask spreads” is an “indicator of the potential for arbitrage activity to correct market
  inefficiencies.”72 Dr. Nye has not provided any support from the peer-reviewed academic
  literature or elsewhere for the proposition that the bid-ask spread is an accepted measure of
  arbitrage activity, or that it is possible to infer whether arbitrageurs are active in a market based
  on the level of bid-ask spreads. Further, Dr. Nye does not provide any threshold for how wide
  the spread would have to be for him to conclude the market was not efficient. Dr. Nye’s
  assertion based on bid-ask spreads therefore does not amount to a scientific or reliable method
  for evaluating whether there are arbitrageurs in the TASE market.
  35.     Even if bid-ask spreads were a relevant measure of arbitrage activity, Exhibit 4
  demonstrates that the bid-ask spreads Dr. Nye observes are as of market close and are not
  representative of intraday bid-ask spreads for both the TASE and U.S. markets. In fact, the
  intraday bid-ask spreads on both markets were significantly wider than the bid-ask spreads that
  he considered around market close for both the TASE market and U.S. market. Dr. Nye’s claim
  about the existence of arbitrageurs based on the bid-ask spreads not only lacks support as an
  accepted methodology, but is based on measures that do not reflect the actual level of bid-ask
  spreads throughout the trading day.




  71
     I understand that the rules further state that each company and its market maker of choice “agree upon the terms
  of the contract between them, including the payment of the company to the market maker.” Only “[a]fter the
  agreement with the company, the market maker requests TASE’s approval for operation as a market maker.”
  According to TASE’s website, there are three market makers: (i) IBI, (ii) Excellence, and (iii) Meitav-Dash. See
  “Market Makers FAQ: How is a Market Maker Appointed?” The Tel Aviv Stock Exchange, available at
  https://info.tase.co.il/eng/trading/trading_method/pages/trading_market_makers.aspx, accessed on March 13, 2019.
  72
     Nye Report, ¶37.

                                                       Page 19
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 23 of 147 PageID:
                                         10062
              Contains Some Information Designated Confidential by Plaintiffs


               D. Dr. Nye’s Cammer factor 5 analysis is flawed and yields results that are
                  inconsistent between the U.S. market and the TASE market

  36.    For Cammer factor 5, the only direct test of market efficiency, Dr. Nye claims to conduct
  “a standard event study for Perrigo stock trading in both the U.S. market and on the TASE to
  determine whether new, material corporate events or financial releases promptly caused a
  measurable stock price reaction after accounting for contemporaneous market and industry
  effects.”73 However, as discussed below, Dr. Nye’s analysis of Cammer factor 5 is flawed for
  several reasons. First, Dr. Nye’s purported analysis of the “cause-and-effect relationship”
  between earnings announcements and price responses of Perrigo’s shares is not based on any
  objective assessment of whether the news actually represented unexpected positive or negative
  news to investors.74 Second, Dr. Nye’s event study methodology with respect to Perrigo shares
  traded on the TASE market yields results that are often inconsistent with the same event study
  model he performs for Perrigo shares traded on the U.S. market.75 Third, Dr. Nye ignores that
  information released on some of his event dates was not fully incorporated into the TASE price
  until after the U.S. market opened, even though the relevant information was first released before
  or during TASE market hours.76 Dr. Nye’s analysis of Cammer factor 5 therefore fails to
  establish that the price of Perrigo’s shares traded on the TASE market quickly incorporated new
  information when the U.S. market was closed.
  37.     Using his event study model, Dr. Nye analyzed Company-specific returns for Perrigo
  shares for the U.S. market and TASE market on 12 days during the Class Period “on which
  Perrigo released information related to its quarterly or year-end financial performance.”77 Dr.
  Nye concludes from his analysis that “the observed Company-specific price reactions in Perrigo
  stock are consistent with those expected in an efficient stock market.”78 However, Dr. Nye does
  not use any objective criteria for determining whether the announcements he considers
  represented unexpected positive or negative news to investors (e.g., analysis of whether the


  73
     Nye Report, ¶46.
  74
     Nye Report, ¶46.
  75
     Exhibit 5 and Appendix D.
  76
     Exhibits 6A and 6B.
  77
     Nye Report, ¶47, Exhibit 12.
  78
     Nye Report, ¶47.

                                               Page 20
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 24 of 147 PageID:
                                         10063
              Contains Some Information Designated Confidential by Plaintiffs


  announced earnings result missed or beat prior analyst earnings estimates).79, 80 Instead, Dr. Nye
  appears to make a subjective determination of whether the news was “positive” or “negative”
  based on after-the-fact analyst commentary, which at times is inconsistent with the direction of
  the Company-specific return measured by Dr. Nye using his event study model.
  38.     For example, in his Exhibit 12, Dr. Nye finds a statistically significant positive Company-
  specific return on April 22, 2015, and states that a “statistically significant Company-specific
  stock price increase” is consistent with his expectations.81 However, the quotes Dr. Nye includes
  in his exhibit also contain negative commentary, including that “Leerink wrote that the
  Company’s quarterly results were mixed,”82 “RBC Capital stated that the Company’s quarterly
  results and guidance were ‘weak and endorsed many of [RBC’s] fundamental concerns,’”83 and
  that “William Blair wrote that ‘sales were a bit shy of [its] projection.”84 Dr. Nye similarly does
  not explain any objective methodology that he used for arriving at his conclusion that prices of
  Perrigo shares on the TASE responded in a direction consistent with his expectations on any
  other event date.85
  39.     Dr. Nye purports to show that the U.S. and TASE markets were “equally efficient” and
  that arbitrage tightly linked the prices of the two market together.86 If this were true, one would
  expect that the two markets would react to the same information in the same way. Specifically,
  one would expect that news that leads to a statistically significant Company-specific return in the


  79
     For example, Dr. Nye cites to Ball and Brown (1968) which uses an ex ante objective measure of analyst earnings
  expectations to quantify the unexpectedness of results. See Ball, Ray, and Philip Brown, “An Empirical Evaluation
  of Accounting Income Numbers,” Journal of Accounting Research 6, no. 2 (1968): 159–178.
  80
     In his deposition testimony, Dr. Nye asserts that he used “objective measures of earnings expectations.” See Nye
  Deposition, pp. 54:18–55:2. However, in neither his report nor deposition testimony does Dr. Nye specify how he
  actually used any objective measures of earnings expectations for determining whether the direction of the price
  response was in fact “consistent with those expected in an efficient market.” See Nye Report, ¶47.
  81
     Nye Report, Exhibit 12 (p. 17).
  82
     Nye Report, Exhibit 12 (p. 8).
  83
     Nye Report, Exhibit 12 (p. 9).
  84
     Nye Report, Exhibit 12 (p. 12).
  85
     Dr. Nye finds a statistically significant negative return on October 22, 2015, and states that a “statistically
  significant Company-specific stock price decline” is consistent with expectations. See Nye Report, Exhibit 12 (p.
  47). However, the quotes Dr. Nye includes in his exhibit also contain positive commentary. For example, he states
  the following: “UBS maintained its rating and price target” for Perrigo. See Nye Report, Exhibit 12 (p. 35);
  “Deutsche Bank increased its price target for the stock, commenting that the Company had a ‘decent quarter.’” See
  Nye Report, Exhibit 12 (p. 39); “Jefferies increased its price target, commenting that the Company’s quarterly
  results were ‘solid.’” See Nye Report, Exhibit 12 (p. 44).
  86
     Nye Report, ¶51.

                                                      Page 21
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 25 of 147 PageID:
                                         10064
              Contains Some Information Designated Confidential by Plaintiffs


  U.S. market would also lead to a statistically significant return in the TASE market, and vice
  versa. However, as shown in Exhibit 5, beyond the 12 days with earnings announcements Dr.
  Nye considers for his Cammer factor 5 analysis, Dr. Nye’s event study model for the TASE
  market often produces an inconsistent number of days that have statistically significant
  Company-specific returns when compared to the U.S. market.87 Specifically, Dr. Nye’s event
  study model for the U.S. market identifies 32 days with statistically significant abnormal returns
  at the 95% confidence level. In contrast, Dr. Nye’s event study model for the TASE market
  identifies only 17 days with statistically significant abnormal returns (i.e., just over half as many
  days). For example, on June 16, 2015 (Tuesday), Dr. Nye finds a statistically significant
  Company-specific return for the U.S. market. For the TASE market, on the other hand, he did
  not find any statistically significant Company-specific returns on any day in June 2015.88 Dr.
  Nye’s event study model therefore often indicates different Company-specific returns between
  the U.S. market and TASE market, which is inconsistent with what one would expect to find if
  both of these markets were “equally efficient” as Dr. Nye claims.89
  40.    Dr. Nye’s event study analysis also ignores that, for some of the earnings announcements
  outside of U.S. market hours, a significant part of the price reaction was not incorporated into the
  TASE price until after the U.S. market opened. For example, Exhibit 6A shows intraday prices
  of Perrigo’s shares on the TASE market and the U.S. market for Dr. Nye’s April 25, 2017 event
  date. Dr. Nye analyzed a Perrigo press release with preliminary Q1 2017 financial results and
  other announcements dated April 25, 2017 at 4:03 PM ET, when both the U.S. market and TASE
  market were closed.90 Dr. Nye’s event study model identifies a statistically significant and

  87
     The TASE market is typically closed on Friday and Saturday, while the U.S. market is typically closed on
  Saturday and Sunday. See “TASE Trading Schedule,” Tel-Aviv Stock Exchange, available at
  https://info.tase.co.il/Eng/trading/trading_schedule/Pages/trading_schedule.aspx, accessed on April 9, 2019. See
  also Appendix E for more details on U.S. market and TASE market trading hours. By controlling for market and
  industry indices that are only available when the U.S. market is open (i.e., the S&P 500 market index and S&P
  Pharmaceuticals industry index), Dr. Nye’s event study model is only capable of measuring abnormal returns for the
  TASE market on days when both the TASE and U.S. markets are open.
  88
     Nye Report, Exhibit 11. See also Appendix D, which lists each of the 19 days from Dr. Nye’s event study model
  that yield inconsistent results on the same day between the TASE market and U.S. market.
  89
     Nye Report, ¶51.
  90
     Perrigo Press Release, “Perrigo Announces Restatement Of Previously Issued Forms 10-K And 10-Q Financial
  Statements; Announces Select Preliminary Unaudited First Quarter 2017 Financial Results,” dated April 25, 2017,
  available at https://investor.perrigo.com/2017-04-25-Perrigo-Announces-Restatement-Of-Previously-Issued-Forms-
  10-K-And-10-Q-Financial-Statements-Announces-Select-Preliminary-Unaudited-First-Quarter-2017-Financial-
  Results, accessed on April 2, 2019.

                                                      Page 22
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 26 of 147 PageID:
                                         10065
              Contains Some Information Designated Confidential by Plaintiffs


  positive Company-specific return for both the U.S. market and TASE market of +7.55% and
  +8.56%, respectively.91
  41.    Assuming the earnings announcement was consistent with positive Company-specific
  news and that the TASE was an efficient market (as Dr. Nye claims), one would expect that
  Perrigo’s stock price would quickly begin to reflect this new information after the TASE market
  open at 2:45 AM ET on the morning of April 26, 2017.92 As shown in Exhibit 6A, while
  Perrigo’s price increased from the previous day’s close at the TASE market open, it did not fully
  increase until after the U.S. market opened. An examination of the intraday prices on this event
  date clearly shows that the price of Perrigo shares on the TASE market did not fully respond to
  the earnings announcement until after the U.S. market had opened.
  42.      As another example, Exhibit 6B shows intraday prices of Perrigo’s shares on the TASE
  market and U.S. market for Dr. Nye’s November 10, 2016 event date. On this event date, at 1:50
  AM ET, when both the TASE market and the U.S. market were closed, Perrigo released its
  earnings for Q3 2016 and announced that it had taken impairment charges with respect to the
  BCH Omega unit.93 Dr. Nye’s event study model identifies a statistically significant and positive
  Company-specific return for both the U.S. market and TASE market of +5.99% and +6.00%,
  respectively.94
  43.    Assuming the earnings announcement was consistent with positive Company-specific
  news and that the TASE was an efficient market (as Dr. Nye claims), one would expect Perrigo’s
  stock price to increase quickly after the TASE market open at 2:45 AM ET on the morning of



  91
     Nye Report, Exhibit 12.
  92
     The academic literature shows that security prices in efficient markets typically respond quickly to a broad range
  of information. For example, Greene and Watts (1996) find that the stock price response to earnings announcements
  during trading hours of companies listed on the NYSE are observed within approximately 21 minutes on average.
  See Greene, Jason T., and Susan G. Watts, “Price Discovery on the NYSE and the NASDAQ: The Case of
  Overnight and Daytime News Releases,” Financial Management 25, no. 1 (1996): 19–42. Similarly, Brooks et al.
  (2003) find that the initial stock price reaction to the announcement of unanticipated events occurs within
  approximately 20 minutes. See Brooks, Raymond M., Ajay Patel, and Tie Su, “How the Equity Market Responds to
  Unanticipated Events,” Journal of Business 76, no. 1 (2003): 109–133. Busse and Green (2002) also find that stock
  prices respond to news of call reports of CNBC analyst opinions in about 15 seconds. See Busse, Jeffrey A., and T.
  Clifton Green, “Market Efficiency in Real Time,” Journal of Financial Economics 65 (2002): 415–437.
  93
     Perrigo Press Release, “Perrigo Company plc Reports Third Quarter 2016 Financial Results,” dated November
  10, 2016, available at https://investor.perrigo.com/2016-11-10-Perrigo-Company-plc-Reports-Third-Quarter-2016-
  Financial-Results, accessed on April 9, 2019.
  94
     Nye Report, Exhibit 12.

                                                       Page 23
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 27 of 147 PageID:
                                         10066
              Contains Some Information Designated Confidential by Plaintiffs


  November 10, 2016.95 However, as shown in Exhibit 6B, while Perrigo’s price initially
  increased from the closing price on the previous day, it then declined before increasing again
  after the U.S. market opened. This example further demonstrates that the price of Perrigo shares
  on the TASE market did not fully respond to the earnings announcement until after the U.S.
  market had opened.

               E. Dr. Nye ignores evidence that prices of Perrigo’s shares on the TASE did not
                  respond quickly to alleged corrective disclosures released outside of U.S.
                  market hours

  44.     For two of the alleged corrective disclosures (December 8, 2016 and May 2, 2017), the
  alleged corrective information was first released on a non-earnings date before or during TASE
  market hours when the U.S. market was closed.96 Dr. Nye ignores (just as in his Cammer factor
  5 analysis for the earnings announcement dates) that when this alleged corrective information
  was released, assuming it was important to investors and was the only new information released
  on this day, it was not quickly incorporated into the price of Perrigo shares on the TASE market
  before the U.S. market had opened.
  45.    On December 8, 2016, Plaintiffs allege a corrective disclosure when Perrigo’s shares
  “dropped another 2.37% … after Perrigo announced that it had to entirely restructure the BCH
  (Omega) unit.”97 The alleged corrective information on December 8, 2016 was first released at
  6:36 AM ET, which is during trading hours on the TASE market and before trading hours in the
  U.S. market.98 As shown in Exhibit 7A, Perrigo’s share price on the TASE market initially
  increased after the alleged corrective information was first released after 6:36 AM ET. The
  2.37% price decline Plaintiffs cite as the response to the alleged corrective information largely
  occurs hours later, after the U.S. market had opened. Despite the raw price decline of Perrigo’s



  95
     See footnote 92 above, which provides a summary of academic literature that shows that security prices in
  efficient markets typically respond quickly to a broad range of information.
  96
     The third non-earnings alleged corrective disclosure date is March 3, 2017; the TASE market was closed on this
  day. See Exhibits 7A and 7B for more detail on when the information was released.
  97
     Complaint, ¶238.
  98
     Perrigo Press Release, “Perrigo Announces Portfolio Review Developments And Intention To Restructure
  Branded Consumer Healthcare’s Belgium Business,” dated December 8, 2016, available at
  https://investor.perrigo.com/2016-12-08-Perrigo-Announces-Portfolio-Review-Developments-And-Intention-To-
  Restructure-Branded-Consumer-Healthcares-Belgium-Business, accessed on April 10, 2019.

                                                      Page 24
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 28 of 147 PageID:
                                         10067
              Contains Some Information Designated Confidential by Plaintiffs


  shares after the U.S. market open, according to Dr. Nye’s event study model, the Company-
  specific price decline on December 8, 2016 is in fact not statistically significant for either the
  TASE or U.S. markets.99 Assuming the alleged corrective information was important to
  investors and was the only new information released on this day, Dr. Nye’s analysis ignores that
  the December 8, 2016 alleged corrective disclosure was not quickly incorporated into the price
  of Perrigo shares on the TASE market.
  46.     On May 2, 2017, Plaintiffs allege a corrective disclosure when “Perrigo revealed that its
  offices had been raided as part of an ongoing investigation by the United States Department of
  Justice into price-fixing in the pharmaceutical industry.”100 The alleged corrective information
  on May 2, 2017 was first released at 8:59 PM ET, which is after close of the U.S. market and
  before TASE market hours on the following day.101 As shown in Exhibit 7B, even though the
  news came out hours before the TASE market opened on the next day, the price of Perrigo’s
  shares on the TASE market did not decline until after the TASE had been open for several hours,
  and then later rebounded prior the U.S. market open. Assuming the alleged corrective
  information was important to investors and was the only new information released on this day,
  Dr. Nye’s analysis ignores that the May 2, 2017 alleged corrective disclosure was not quickly
  incorporated into the price of Perrigo shares on the TASE market.
  47.     For his event study analysis, Dr. Nye ignores these fluctuations in prices on the TASE
  market that are inconsistent with market efficiency when the U.S. market was closed, and instead
  only considers prices when the U.S. market was also open. In doing so, Dr. Nye ignores
  evidence that is inconsistent with his conclusion that the TASE market is efficient. As a result,
  in addition to failing to establish that Cammer factors 1–4 are satisfied as discussed above, Dr.
  Nye’s analysis of Cammer factor 5 also fails to establish that Perrigo’s share price on the TASE
  market responded quickly and fully to new information. Dr. Nye’s analysis therefore fails to
  establish market efficiency for the Perrigo shares traded on the TASE market throughout the
  Class Period.



  99
     Nye Report, Exhibit 11.
  100
      Complaint, ¶243.
  101
      Perrigo Press Release, “Perrigo Discloses Investigation,” dated May 2, 2017, available at
  https://investor.perrigo.com/2017-05-02-Perrigo-Discloses-Investigation, accessed on March 19, 2019.

                                                      Page 25
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 29 of 147 PageID:
                                         10068
              Contains Some Information Designated Confidential by Plaintiffs


               F. Even when the TASE market and the U.S. market were both open at the
                  same time, analysis of intraday prices shows that “price parity” often did not
                  hold between markets

  48.    While Dr. Nye’s “price parity” analysis on the TASE is irrelevant for evaluating market
  efficiency given the small degree of overlap between the U.S. market and the TASE market
  trading hours, the evidence Dr. Nye presents in support of this “price parity” is also flawed.102
  Specifically, Dr. Nye purports to demonstrate that “Perrigo’s stock price in Israel traded in
  lockstep with the U.S. market throughout the Class Period on a currency-adjusted basis.”103 Dr.
  Nye’s support for this statement is a chart that shows “intraday” prices on an axis ranging from
  $50 to $210 per share across all days during the years-long Class Period. It is impossible to
  discern from this overbroad “intraday” price chart whether there were actually any meaningful
  deviations in prices between the markets on any particular day.
  49.    As shown in Exhibit 8, foreign exchange-adjusted returns on the TASE market often
  differed by a meaningful magnitude from simultaneous returns on the U.S. market during the
  approximately one-hour period on days when both markets were open. Specifically, the average
  (median) absolute difference between the U.S. market return and the TASE market return is 20.1
  (14.1) basis points. At the 95th percentile of the distribution, absolute returns were 61.9 basis
  points or more. Therefore, upon a more detailed examination, during the brief period of time
  when both markets were open at the same time, Dr. Nye’s purported “price parity” analysis
  ignores that there were often meaningful deviations in returns between the TASE market and
  U.S. market during the Class Period.104




  102
      Nye Report, ¶57.
  103
      Nye Report, ¶57.
  104
      As documented in Exhibit 8, the average absolute difference in daily synchronous returns is 20.1 basis points, or
  more than 1.6 times the average TASE bid-ask spread over the daily synchronous period, excluding the TASE close
  (12.0 basis points).

                                                       Page 26
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 30 of 147 PageID:
                                         10069
              Contains Some Information Designated Confidential by Plaintiffs


        VI.      Dr. Nye’s proposed approach for measuring damages arising from the Section
                 14(e) claims makes unreasonable assumptions and ignores individualized
                 inquiry required for measuring economic damages

                 A. Measurement of damages arising from Plaintiffs’ Section 14(e) claims

  50.         Plaintiffs allege that Perrigo made misrepresentations in order “[t]o discourage Perrigo
  shareholders from accepting Mylan’s offer” to purchase all of Perrigo’s outstanding shares,
  resulting in the tender of fewer than the 50% of Perrigo shares required for the offer to
  proceed.105 Plaintiffs claim that Class Members incurred damages from the alleged
  misrepresentations because they “were prevented from fairly assessing Mylan’s offer, and were
  deprived of the opportunity to exchange their Perrigo shares for superior compensation in cash
  and stock.”106
  51.         From an economic perspective, damages arising from Plaintiffs’ theory should be the
  difference between the economic position of each Class Member in a hypothetical world where
  the alleged misrepresentations had been known (i.e., the “but-for” scenario) and that Class
  Member’s economic position in the actual world.107 The economic position of Class Members in
  the but-for scenario depends on the opportunities that would have been available to them had the
  alleged “truth” about the alleged misrepresentations been known, as well as the choices they
  would have made and associated economic benefits they would have received given those
  opportunities. In the context of the Mylan tender offer, the opportunities that would have been
  available to Class Members in the but-for scenario depend on the terms of Mylan’s offer had the
  purported truth about the alleged misrepresentations been known. Given Mylan’s tender offer in
  the but-for scenario, each Class Member would have made independent decisions regarding
  whether to tender Perrigo shares.108

  105
      Complaint, ¶¶1, 8.
  106
      Complaint, ¶300.
  107
      Allen, Mark A., Robert E. Hall, and Victoria A. Lazear, “Reference Guide on the Estimation of Economic
  Damages,” Reference Manual on Scientific Evidence 3 (2011): 425–502.
  108
      If more than 50% of Perrigo’s shares would have been tendered considering Mylan’s tender offer in the but-for
  scenario, I understand from counsel that Class Members would have had the opportunity (but not the obligation) to
  exchange their Perrigo shares for a combination of cash and Mylan shares. In the event that more than 80% of
  Perrigo’s shares were tendered, I understand from counsel that Mylan could have then “forced” the remaining shares
  to be tendered and effect a takeover of Perrigo. If more than 50% but less than 80% of Perrigo’s shares were
  tendered, I understand from counsel that Class Members who decided not to tender their shares would have retained
  their shares in Perrigo as a standalone company, where Mylan was a majority shareholder in Perrigo.

                                                      Page 27
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 31 of 147 PageID:
                                         10070
              Contains Some Information Designated Confidential by Plaintiffs


  52.      The economic analysis relevant in assessing damages for a Section 14(e) claim is
  significantly different from the analysis in a typical Section 10(b) claim. For Section 10(b)
  claims, if the market is efficient, I understand plaintiffs are entitled to a presumption that a
  purchaser of the security could rely on the market price. Given that all Class Members actually
  purchased the security, Plaintiffs’ theory presumes that they would have been better off had they
  purchased the security at a lower price. For assessing damages in a Section 10(b) case under
  Plaintiffs’ theory, it can therefore be reasonable to assume that any investor who purchased the
  stock at an inflated price would have preferred to purchase the stock at a lower price, and
  individualized inquiry may not be necessary to determine whether or to what extent the Class
  Member was harmed.
  53.      For the Section 14(e) claims, however, there is no analogous concept of a single “but-for”
  market price at which every Perrigo shareholder would have accepted Mylan’s tender offer for
  assessing damages. Rather, in a tender offer context, each shareholder makes an individual
  determination about whether the consideration from the tender offer is preferable to holding
  shares in the standalone company based on their own assessments of the risks and expected
  returns associated with these alternative choices.109 For example, a shareholder may decide not
  to tender his or her shares based on the belief that other rival bidders could realize more
  synergies with the company and make a better offer.110 In the but-for scenario, the question of
  whether each Class Member would have tendered shares given Mylan’s tender offer depends on
  whether the consideration Mylan would have offered was preferable to that individual Class
  Member’s assessment of the opportunity to hold Perrigo’s shares as a standalone company.
  54.      Determining economic damages to Class Members requires an understanding of whether
  each Class Member would have tendered shares under the terms of Mylan’s tender offer in the


  109
      Dodd (1980) states that “[i]n tender offers … [t]he decision to accept or reject the offer is made by each
  individual stockholder and the success or failure of the offer depends upon the proportion of stockholders tendering
  their shares.” See Dodd, Peter, “Merger Proposals, Management Discretion, and Stockholder Wealth,” Journal of
  Financial Economics 8 (1980): 105–137. Hirshleifer and Titman (1990) also point out that “shareholders may have
  specific attributes such as liquidity or tax considerations that affect their tendering decisions. For these reasons, the
  outcome of an offer is generally uncertain.” See Hirshleifer, David, and Sheridan Titman, “Share Tendering
  Strategies and the Success of Hostile Takeover Bids,” Journal of Political Economy 98, no. 2 (1990): 295–324.
  110
      Bradley, Desai, and Kim (1983) state that “[i]f the present value of [an] anticipated future bid exceeds the value
  of the [current] outstanding [tender] offer, then target stockholders rationally will let the outstanding offer expire.”
  See Bradley, Michael, Anand Desai, and E. Han Kim, “The Rationale Behind Interfirm Tender Offers: Information
  or Synergy?” Journal of Financial Economics 11 (1983): 183–206.

                                                         Page 28
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 32 of 147 PageID:
                                         10071
              Contains Some Information Designated Confidential by Plaintiffs


  but-for scenario. For those Class Members who would have tendered in the but-for scenario,
  economic damages are the difference between the value of the consideration they would have
  received in the tender offer and the value of the Perrigo shares they actually held as a standalone
  company. However, for those Class Members who would have chosen not to tender their shares
  in the but-for scenario, their preferred position in both the but-for scenario and the actual world
  was to hold Perrigo shares as a standalone entity (regardless of the alleged misrepresentations).
  If these Class Members were obligated to tender their shares in the but-for scenario, they would
  have considered themselves worse off. From an economic perspective, whether each Class
  Member was harmed (and the extent of the harm) depends on whether that Class Member would
  have tendered shares knowing the purported truth about the alleged misrepresentations. An
  approach capable of measuring economic damages arising from the Section 14(e) claims in this
  matter therefore must be able to determine whether each individual Class Member would have
  decided to tender his or her shares in the but-for scenario.

               B. Dr. Nye’s proposed damages approach is not based on any widely accepted
                  methodology used in the peer-reviewed academic literature

  55.     Dr. Nye claims that Section 14(e) damages “can be reasonably determined on a Class-
  wide basis and in a manner consistent with Plaintiffs’ theory of liability” as the difference
  between the value of Mylan’s offer “[i]mmediately prior to the expiration of the tender offer”
  and “the price of Perrigo stock immediately following the expiration of the tender offer.”111
  However, the only support Dr. Nye provides for his proposed damages approach is a legal
  opinion, which suggests a damages formula as “the difference between the price for which shares
  were tendered (or not tendered) and the ‘genuine’ value of those shares,” but does not support
  the specific inputs Dr. Nye has chosen for calculating damages.112
  56.     To my knowledge, Dr. Nye’s proposed approach for measuring Section 14(e) damages is
  not based on any methodology that is widely used or accepted in the peer-reviewed academic



  111
      Nye Report, ¶69.
  112
      Dr. Nye states that it is his “understanding that per-share damages under Section 14(e) may be measured as ‘the
  difference between the price for which shares were tendered (or not tendered) and the ‘genuine’ value of those
  shares’” based on the legal opinion in Hundahl v. United Benefit Life Ins. Co., 465 F. Supp. 1349, 1369 (N.D. Tex.
  1979). See Nye Report, ¶68.

                                                       Page 29
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 33 of 147 PageID:
                                         10072
              Contains Some Information Designated Confidential by Plaintiffs


  literature. For example, in contrast to an event study approach for evaluating Section 10(b)
  claims, which is often used in the academic literature and is used by Dr. Nye to evaluate market
  efficiency, Dr. Nye has not pointed to any well-established, peer-reviewed methodologies to
  support his general approach or choice of inputs into his Section 14(e) damages methodology.113
  Further, Dr. Nye does not present any independent economic analysis to validate the assumptions
  he asserts in his proposed damages approach, or that the resulting amount of damages measured
  using his approach would capture the amount of actual economic harm incurred by Class
  Members.114 Dr. Nye therefore fails to establish that his proposed approach provides an
  economically sound measure of damages incurred by Class Members that is consistent with
  Plaintiffs’ theory of liability.

               C. Dr. Nye’s proposed damages approach makes the speculative and
                  unreasonable assumption that Mylan would have made the same tender offer
                  in the but-for scenario

  57.     Dr. Nye’s proposed damages approach relies on the speculative and unreasonable
  assumption that Mylan would have made the same tender offer in the but-for scenario that it
  made in the actual world.115 Dr. Nye does not consider that, if Mylan had known the purported
  truth about the alleged misrepresentations, it might not have made an offer for Perrigo shares or
  it might have offered less than it did in the actual world.
  58.     From an economic perspective, Dr. Nye’s assumption that Mylan would have offered the
  same terms to Perrigo shareholders in the but-for scenario is inconsistent with Plaintiffs’ claim
  that Mylan’s offer would have represented “superior compensation in cash and stock” to Class
  Members in the but-for scenario.116 Plaintiffs’ theory implies that Perrigo shareholders would
  have changed their decision to tender their shares if they had known the purported truth about the
  alleged misrepresentations. Yet, Dr. Nye illogically assumes that Mylan would not have


  113
      See, e.g., Campbell, John Y., Andrew W. Lo, and A. Craig MacKinlay, The Econometrics of Financial Markets,
  (New Jersey: Princeton University Press, 1997): 150–152.
  114
      In his deposition testimony, Dr. Nye states that his inputs are “based on [his] economic analysis.” However, Dr.
  Nye does not further explain specifically what “economic analysis” he performed. See Nye Deposition, pp. 146:9–
  147:20. Dr. Nye in fact admits that “[he has not] done a thorough, rigorous damages analysis.” See Nye Deposition,
  p. 153:4–6.
  115
      Nye Deposition, p. 170:15–20.
  116
      Complaint, ¶300.

                                                       Page 30
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 34 of 147 PageID:
                                         10073
              Contains Some Information Designated Confidential by Plaintiffs


  changed its behavior if it had known the purported truth about the alleged misrepresentations. In
  effect, Dr. Nye assumes that the purported truth would be meaningful to shareholders’ evaluation
  of the tender offer, but not to Mylan’s decision to make the tender offer in the first place.
  59.      For purposes of their Section 10(b) claims, Plaintiffs assert that the alleged
  misrepresentations artificially inflated the price of Perrigo’s stock, and that the disclosure of the
  purported truth about the alleged misrepresentations caused a price decline, eliminating this
  inflation.117 Nevertheless, Dr. Nye assumes in his proposed Section 14(e) damages methodology
  that Mylan would have still made the same offer for Perrigo even if the purported truth about the
  alleged misrepresentations had been disclosed. In effect, Dr. Nye is assuming that the
  “premium” offered by Mylan over the market price of Perrigo shares in the tender offer would
  have also increased by the amount of the alleged inflation in Perrigo’s stock price.118 Given
  Plaintiffs’ allegations, it is unreasonable for Dr. Nye to assume that Mylan would have made the
  same tender offer for Perrigo’s shares, even while assuming the market would have allegedly
  assessed a lower market price for Perrigo shares in the but-for scenario.
  60.      If the purported truth about the alleged misrepresentations was meaningful to Mylan in
  the but-for scenario, as Plaintiffs allege it would have been for Perrigo shareholders, Dr. Nye
  also does not consider potential consequences that could have made the Perrigo tender offer less
  attractive to Mylan. For example, Dr. Nye does not consider that regulators may have required
  further divestitures for approving Mylan’s proposed combination with Perrigo, reducing the
  value of the Perrigo tender offer from Mylan’s perspective.119 Similarly, Dr. Nye does not
  consider that Mylan may have found Teva’s separate takeover offer (which Teva made for
  Mylan at the same time Mylan began pursuing Perrigo) a better strategic alternative relative to a


  117
      Complaint, ¶¶282–290.
  118
      In his deposition testimony, Dr. Nye claims that he is not “double counting” damages arising from the Section
  10(b) claims in his proposed approach for measuring damages from the Section 14(e) claims. See Nye Deposition,
  154:12–22.
  119
      The U.S. Federal Trade Commission required Mylan to agree to sell its rights to certain generic drug assets if the
  tender offer succeeded in order to alleviate concerns that the acquisition would reduce competition in the markets for
  those drugs. On November 3, 2015, “Mylan N.V. … agreed to sell the rights and assets related to seven generic
  drugs in order to settle FTC charges that its proposed acquisition of Perrigo Company plc would be
  anticompetitive.” See “FTC Requires Mylan to Sell Rights to Seven Generic Pharmaceuticals as a Condition of
  Acquiring Perrigo Company,” U.S. Federal Trade Commission, dated November 3, 2015, available at
  https://www.ftc.gov/news-events/press-releases/2015/11/ftc-requires-mylan-sell-rights-seven-generic-
  pharmaceuticals, accessed on April 12, 2019.

                                                       Page 31
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 35 of 147 PageID:
                                         10074
              Contains Some Information Designated Confidential by Plaintiffs


  tender offer for Perrigo.120 As these examples illustrate, Dr. Nye’s assumption that Mylan would
  have made the same decisions with respect to its tender offer for Perrigo ignores potential
  consequences in Plaintiffs’ but-for scenario that could have made Perrigo less attractive to Mylan
  assuming Plaintiffs’ alleged but-for scenario.
  61.     Further, Dr. Nye has not articulated any methodology for determining whether Perrigo
  shareholders would have ultimately accepted Mylan’s tender offer. In fact, commentary from
  analysts reflected that Perrigo shareholders were unlikely to accept Mylan’s offer.121 In addition,
  as shown previously in Exhibit 1, the implied value of Mylan’s cash and stock offer for
  Perrigo’s shares declined significantly during the period it was pursuing Perrigo, from about
  $246.35 per share on April 29, 2015 (Mylan’s early offer made before obtaining its shareholders’
  approval) to about $174.36 per share on November 12, 2015 (before the tender offer failed).
  Accordingly, the premium of Mylan’s offer relative to the market price of Perrigo’s shares
  declined from 32% to 11% during this same period. Despite the fact that Mylan’s final offer still
  represented a premium over the current stock price, approximately 60% of shareholders
  ultimately did not tender their shares.122 In a but-for scenario where Mylan would have made an
  even lower tender offer, Dr. Nye does not articulate any methodology that is able to establish



  120
      Analysts viewed Teva’s offer for Mylan as a preferable alternative to Mylan’s proposed tender offer for Perrigo,
  and expressed skepticism that Mylan’s offer for Perrigo would be beneficial for Mylan’s shareholders. See Citi,
  “Alert: Maintaining Neutral Stance as TEVA Likely To Acquire AGN’s Generics Business and Walk Away from
  MYL,” July 26, 2015. On July 27, 2015, Mylan’s stock price declined by 15% as news was released that Teva was
  no longer pursuing a bid for Mylan. See Teva Press Release, “Teva Withdraws Proposal to Acquire Mylan,” dated
  July 27, 2015, available at
  https://www.tevapharm.com/news/teva_withdraws_proposal_to_acquire_mylan_07_15.aspx, accessed on March 22,
  2019.
  121
      Analysts viewed the Mylan offer as unlikely to succeed: “At this point, we think there is a ~40% chance either
  MYL or another suitor acquires PRGO.” See Jefferies LLC, “Perrigo (PRGO): PRGO Rejects MYL’s Bid;
  Generics Bail Out CHC Again While Guidance Looks Solid,” April 22, 2015; “In our view, MYL will have to
  materially improve the cash portion of its offer to entice PRGO to sell.” See Jefferies LLC,
  “Pharmaceuticals/Specialty: MYL’s Formal Bid for PRGO Fails to Impress; Will Teva Go Hostile?,” April 24,
  2015; “We still believe that the offer will need to be in the $225-250 range for it to be considered attractive to
  Perrigo shareholders.” See UBS Investment Bank, “U.S. Specialty Pharmaceuticals: Not Surprised by Perrigo’s
  Rejection,” April 24, 2015; “Some, including us, view the likelihood of MYL-PRGO deal as low and have questions
  about the financial profile of the pro forma, especially if MYL has to raise its offer price.” See Leerink Partners
  LLC, “Mylan, Inc.: In-line 2Q, Focus on Consolidation, PRGO or Alternative Asset,” August 7, 2015; “Following
  today’s event – and with 30 days until tender close – we continue to see lackluster financial/strategic benefits for
  PRGO.” See Jefferies LLC, “Perrigo (PRGO): Thoughts on MYL’s Presentation to PRGO Investors,” October 13,
  2015.
  122
      Nye Report, ¶66.

                                                       Page 32
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 36 of 147 PageID:
                                         10075
              Contains Some Information Designated Confidential by Plaintiffs


  whether and to what extent Perrigo shareholders would have been more inclined to tender their
  shares.

               D. Even under Dr. Nye’s unreasonable assumptions about the Mylan tender
                  offer in the but-for scenario, his proposed inputs for calculating damages do
                  not produce a reasonable measure of economic damages to Class Members

  62.       Dr. Nye suggests that Section 14(e) damages can be calculated using the following two
  inputs into his proposed damages formula: (i) the value of Mylan’s offer “[i]mmediately prior to
  the expiration of the tender offer,” and (ii) “the price of Perrigo stock immediately following the
  expiration of the tender offer.”123 However, as discussed above, Dr. Nye does not articulate an
  economically sound basis for either of these proposed inputs. Although Dr. Nye offers that “if
  the trier of fact ultimately determines” that other prices should be used, this does not cure his
  failure to articulate how it will be possible to measure damages arising from the Section 14(e)
  claims using any scientific and reliable methodologies.124
  63.       With respect to the first input into his proposed damages calculation, Dr. Nye simply
  asserts, without support, that “an objective estimate of the price at which Perrigo shares would
  have been tendered” can be derived from the market price of Mylan at market close on
  November 12, 2015, “[i]mmediately prior to the expiration of the tender offer.”125 However, Dr.
  Nye ignores that Class Members would have received Mylan’s shares in the but-for scenario
  upon acceptance of the tender offer on November 13, 2015.126 In effect, Dr. Nye makes the
  unreasonable assumption that the acceptance of the tender offer by Perrigo’s shareholders in the
  but-for scenario would not have had any impact on the price of Mylan’s shares conveyed to
  Perrigo’s shareholders. Dr. Nye has not articulated any methodology for determining the price
  of Mylan’s shares in the but-for scenario upon acceptance of the tender offer.127



  123
      Nye Report, ¶69.
  124
      Nye Report, ¶70.
  125
      Nye Report, ¶69; Nye Deposition, pp. 145:25–146:8 (emphasis added).
  126
      Nye Report, ¶69.
  127
      According to Dr. Nye’s deposition testimony, he chose the inputs for his proposed damages analysis “based on
  [his] economic analysis.” See Nye Deposition, p. 146:9–21. Dr. Nye, however, did not specify any further details
  of his “economic analysis,” except for simply stating that he “used the opening just because it seemed like a good,
  clean … event [that] happened before the open.” See Nye Deposition, pp. 149:13–150:1.

                                                       Page 33
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 37 of 147 PageID:
                                         10076
              Contains Some Information Designated Confidential by Plaintiffs


  64.     Contrary to Dr. Nye’s unsupported assumption that the price of Mylan’s shares would
  have been unchanged, available evidence suggests that the price would have in fact likely
  declined in the but-for scenario where the tender offer had been accepted by Perrigo
  shareholders. The fact that the price of Mylan’s shares increased after the expiration of the
  tender offer suggests that the market would have viewed the alternative outcome of a successful
  offer as negative news, which could have resulted in a stock price decline. Exhibit 9 shows that
  Mylan’s stock price, upon news that the tender offer failed before market open on November 13,
  2015, increased approximately 10% from $43.20 at U.S. market close on November 12, 2015 to
  $47.62 at U.S. market open on November 13, 2015.128 Consistent with this observed price
  increase for Mylan’s shares, commentary from analysts confirms that the expired tender offer for
  Perrigo’s shares was positive news for Mylan shareholders.129 As shown in the exhibit, there
  were no significant changes in market and industry indices during this same period. In addition,
  I have not identified other firm-specific information about Mylan released on this same day that
  would be expected to explain the increase in the price of Mylan’s shares.
  65.     Given that the price of Mylan’s shares increased in response to the news that the tender
  offer failed, logically, Mylan’s shares would have likely declined in a but-for scenario where
  Mylan’s tender offer was instead accepted by Perrigo shareholders. As a result, even under Dr.
  Nye’s unreasonable assumption that Mylan would have offered the same number of shares of
  Mylan for each Perrigo share in the tender offer in the but-for scenario, a lower price for Mylan’s
  shares in the but-for scenario would have reduced the overall value of the Mylan shares


  128
      The S&P 500 and Industry Index illustrated on the chart are the same indices used by Dr. Nye in his event study
  model to control for market and industry price movements. Dr. Nye uses the S&P 500 Index to approximate the
  market. He uses the constituents of the S&P Pharmaceuticals Index as of January 2014 to control for Perrigo price
  movements related to the industry. He excludes Perrigo from this index throughout the Class Period and excludes
  Mylan through November 13, 2015. Endo International is in the S&P Pharmaceuticals Index as of the start of the
  Class Period, but was added after January 2014, and therefore is excluded from Dr. Nye’s industry index. The
  returns are calculated every five minutes throughout the trading day and are indexed to Mylan’s closing price on
  November 12, 2015. See Nye Report, ¶¶75–76.
  129
      According to a Barclays analyst report from November 13, 2015, it expected Mylan shares “to trade up today on
  the news that its hostile bid for [Perrigo] did not succeed. … While the [Perrigo] deal made sense strategically, in
  our view, the deal’s financial benefits were less certain … and so it was less popular with [Mylan] shareholders.”
  See Barclays, “Mylan Inc.: Moving on from PRGO,” November 13, 2015. Raymond James analysts noted that
  while the Mylan-Perrigo deal “was never a particularly bad deal, it was just an expensive one and a transaction that
  simply couldn’t deliver expected financial metrics in light of collapsed group valuations and significant relative
  valuation compression in [Mylan] shares.” See Raymond James & Associates, “Mylan N.V.: Ding Dong the Deal
  is Dead – Mylan Looks Ahead Absent Perrigo,” November 13, 2015.

                                                       Page 34
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 38 of 147 PageID:
                                         10077
              Contains Some Information Designated Confidential by Plaintiffs


  conveyed to Class Members. To the extent that the market price of Mylan would have declined
  after the tender offer was accepted in the but-for scenario, Dr. Nye’s proposed damages approach
  overstates Section 14(e) damages to Class Members.130 Dr. Nye has therefore not provided a
  reasonable methodology that is capable of determining the value of Mylan’s shares upon
  acceptance of the tender offer in the but-for scenario.
  66.      With respect to the second input into his proposed damages calculation, Dr. Nye purports
  to measure “investors’ consensus as to the value of Perrigo’s ‘standalone prospects’” based on
  “the price of Perrigo stock immediately following the expiration of the tender offer (i.e., at the
  opening of U.S. trading on November 13, 2015).”131 However, Dr. Nye’s proposed damages
  calculation is sensitive to his unsupported assertion that the opening price of Perrigo’s shares
  after the expiration of the tender offer reflects “investors’ consensus as to the value of Perrigo’s
  ‘standalone prospects.’”132
  67.      As shown in Exhibit 10, compared to the U.S. market opening price of $140.60, Dr. Nye
  ignores that Perrigo’s share price quickly rebounded within the first several minutes of the
  market opening, trading as high as $149.16 during the day before closing at $146.90. Rather
  than reflecting “investors’ consensus” of Perrigo’s standalone value as Dr. Nye suggests, the
  lower opening price is in fact more consistent with commentary from analysts suggesting that
  “[Perrigo] traded down … as short-term focused investors exited the stock.”133 In addition, by
  selecting a market price that prevailed at only one brief point in time, Dr. Nye likely significantly
  understates the price that many investors actually sold their shares at, even if they sold on this




  130
       In addition to the possibility that Mylan’s share price would have declined if the tender offer was successful,
  ongoing shareholder lawsuits against Mylan allege that Mylan’s share price might have been artificially inflated
  during the time its Perrigo tender offer was outstanding. See, e.g., Deposition of Isaac Drucker, dated March 4,
  2019 (“Drucker Deposition”), p. 82:4–7.
  131
       In his deposition testimony, Dr. Nye could not identify any peer-reviewed studies that have addressed how to
  measure the price of a target company after a failed tender offer. See Nye Deposition, p. 150:3–12 (“Q. Are you
  aware of any literature that would address the question of what price to use to measure the price of the tenderee after
  a failed tender offer? A. No, I don’t think that’s really studied a whole lot. There’s mergers and acquisitions
  literature. But specific cases, I mean, I don’t know of any papers that cover that.”); Nye Report, ¶69.
  132
       Nye Report, ¶69.
  133
       UBS Investment Bank, “Perrigo: Time to Refocus on Fundamentals,” November 15, 2015 (“With the Perrigo
  shareholders rejecting the Mylan bid, [Perrigo] traded down on Friday as short-term focused investors exited the
  stock. Perrigo should now start to trade on fundamentals again, which we believe remain strong. As management
  executes on the business, we expect [Perrigo] to grind higher.”).

                                                        Page 35
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 39 of 147 PageID:
                                         10078
              Contains Some Information Designated Confidential by Plaintiffs


  same day.134 Indeed, Dr. Nye acknowledged that mispricing can occur during a trading day.135
  As an illustration, had Dr. Nye instead chosen the closing price on November 13, 2015 to
  measure Perrigo’s standalone value, his proposed calculation of per-share damages would have
  been approximately 19% lower.136 The high degree of sensitivity of Dr. Nye’s proposed
  damages calculation to his unsupported assumption about Perrigo’s standalone value suggests
  that his proposed damages approach is unreasonable and would likely overstate damages to Class
  Members.
  68.      In comparison to the $140.54 standalone value of Perrigo assumed in Dr. Nye’s proposed
  damages calculation, analyst commentary reflected more optimistic valuations for Perrigo’s
  “standalone” value. For example, Jefferies set a price target of $209, noting that “[w]e are very
  pleased with this outcome since we have always argued that [Perrigo]’s standalone prospects are
  significantly more attractive than what was embedded in the [Mylan] offer.”137 Bank of America
  Merrill Lynch and UBS also offered optimistic assessments of Perrigo’s standalone value and
  issued price targets of $223 and $200, respectively.138 Dr. Nye ignores that Class Members who




  134
      Analysts viewed the failed Mylan tender offer as positive news for Perrigo, while conveying optimistic
  assessments of Perrigo’s standalone value. See RBC Capital Markets, “MYL Tender for PRGO fails - where we see
  both stocks trading and what this means from here,” November 13, 2015 (“[Perrigo] likely to see a pull-back into the
  low $140’s but we see the stock settling in the $150 to $155 range. The removal of the [Mylan] bid and impact from
  the exit of event driven position will drive initial weakness but we think the stock can settle not far from currently
  levels consistent with our 10/28 report.”); Jefferies LLC, “Perrigo (PRGO): PRGO Successfully Fends Offs the
  MYL Tender Offer; Now Back to Business As Usual,” November 13, 2015 (“We are very pleased with this outcome
  since we have always argued that [Perrigo’s] standalone prospects are significantly more attractive than what was
  embedded in the [Mylan] offer. … The ‘Right’ outcome has been reached, in our view; we continue to view
  [Perrigo] as a unique high quality asset in the heavily scrutinized spec Pharma sector.”).
  135
      Nye Deposition, p. 109:7–11.
  136
      Dr. Nye’s measure of per-share damages is calculated using the purported price at which “Perrigo shares would
  have been tendered” ($174.36) less the “genuine” value of Perrigo ($140.54). See Nye Report, ¶69. Dr. Nye then
  arrives at per-share damages of $33.82. However, if Dr. Nye had instead used the closing price of Perrigo ($146.90)
  to estimate the “genuine” value of Perrigo shares, his per-share damages would decrease to $27.46, a decline of
  approximately 19% driven solely by the price he chose as the “genuine” value of Perrigo shares.
  137
      Jefferies LLC, “Perrigo (PRGO): PRGO Successfully Fends Offs the MYL Tender Offer; Now Back to
  Business As Usual,” November 13, 2015.
  138
      Bank of America Merrill Lynch, “Perrigo Company: My-ri-gone; a particularly good buying opportunity on
  PRGO,” November 13, 2015 (“[S]tandalone [Perrigo] remains well-positioned to drive value over time with its top-
  5 global offering on over-the-counter products … and its niche generic prescription (Rx) pharma business. … Our
  DCF-based [price objective] is now $223 vs. $221. As such, we believe the pullback in the shares today presents a
  particularly good buying opportunity.”); UBS Investment Bank, “Perrigo: Time to Refocus on Fundamentals,”
  November 15, 2015.

                                                       Page 36
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 40 of 147 PageID:
                                         10079
              Contains Some Information Designated Confidential by Plaintiffs


  shared views of Perrigo’s standalone value similar to these analysts are not likely to have
  considered themselves harmed by the failed tender offer.

               E. Dr. Nye’s proposed damages approach ignores individualized inquiry
                  required for measuring economic damages

  69.     As discussed above, in the context of Mylan’s tender offer, Class Members would have
  made independent determinations based on the information available to them regarding whether
  the consideration offered by Mylan exceeded their own assessment of Perrigo’s standalone
  value, or the prospect of a better offer from other potential bidders.139 The fact that Perrigo
  shareholders declined to tender approximately 60% of Perrigo shares for Mylan’s offer,140
  despite the premium offered to the market price of Perrigo’s shares, is indicative of the
  individualized nature of the decision faced by Perrigo shareholders.141 Similarly, in a but-for
  scenario, each Class Member would have made an independent determination whether to tender
  shares, but with additional information about the putative truth of the alleged misrepresentations.
  Because Class Members’ economic positions depend on their decisions to tender their shares in
  the but-for scenario, in order to measure economic damages to Class Members, individualized


  139
      See, e.g., Dodd, Peter, “Merger Proposals, Management Discretion, and Stockholder Wealth,” Journal of
  Financial Economics 8 (1980): 105–137; Bradley, Michael, Anand Desai, and E. Han Kim, “The Rationale Behind
  Interfirm Tender Offers: Information or Synergy?” Journal of Financial Economics 11 (1983): 183–206;
  Hirshleifer, David, and Sheridan Titman, “Share Tendering Strategies and the Success of Hostile Takeover
  Bids,” Journal of Political Economy 98, no. 2 (1990): 295–324.
  140
      Deposition testimony from Lead Plaintiffs’ representatives indicates that several Lead Plaintiffs did not tender
  their shares, including Clal Insurance Company Ltd. (“Clal Insurance”), Clal Pension and Provident Ltd. (“Clal
  Pension”), Atudot Pension Fund for Employees and Independent Workers Ltd. (“Atudot” and, with Clal Insurance
  and Clal Pension, “Canaf-Clal”), Meitav DS Provident Funds and Pension Ltd. (“Meitav”), Migdal Insurance
  Company Ltd. (“Migdal Insurance”), and Migdal Makefet Pension and Provident Funds Ltd. (“Migdal Makefet”
  and, with Migdal Insurance, “Migdal”). See, e.g., Drucker Deposition, p. 87:3–22; Deposition of Liat Cohen-David,
  dated March 5, 2019, p. 65:11–13; Deposition of Yuval Beer Even, dated March 6, 2019 (“Beer Even Deposition”),
  pp. 83:24–84:4. The public press also discussed that several large Perrigo shareholders did not tender their shares.
  See, e.g., “Mylan Loses Hostile Bid for Perrigo,” Dow Jones Institutional News, dated November 13, 2015 (“[i]n the
  end, nearly all the big mutual funds whose votes would determine the outcome broke for Perrigo. Among the largest
  such funds, Mylan won support from only Vanguard Group, according to people familiar with the matter.
  BlackRock Inc., State Street Global Advisers, Fidelity Management & Research and others didn’t tender, the people
  said.”).
  141
      Deposition testimony from Lead Plaintiffs’ representatives indicates that their reasons for not tendering shares
  were individualized. For example, a representative from Migdal noted that there were concerns about Mylan taking
  a controlling share in Perrigo given concerns about the quality of corporate governance at Mylan. See Beer Even
  Deposition, pp. 84:15–85:22. In addition, Mr. Uri Bar Tov of Canaf-Clal indicated that Canaf-Clal also was
  concerned about “inadequate or problematic” corporate governance at Mylan. See Deposition of Uri Bar Tov, dated
  March 4, 2019, p. 63:6–15.

                                                       Page 37
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 41 of 147 PageID:
                                         10080
              Contains Some Information Designated Confidential by Plaintiffs


  inquiry would be required to understand which Class Members would have tendered their shares
  had they known the purported truth about the alleged misrepresentations. Dr. Nye ignores this
  important consideration in measuring economic damages, and instead unreasonably assumes that
  all Class Members would have tendered their shares in the but-for scenario.142
  70.     In addition to understanding which Class Members would have tendered their shares,
  determining the economic position of Class Members in the but-for scenario also requires an
  understanding of the total number of shares that would have been tendered. I understand from
  counsel that if more than 50% but less than 80% of Perrigo shares would have been tendered in
  the but-for scenario, Mylan would have become a majority shareholder in Perrigo; however,
  Mylan would have been unable to force a short-form takeover of Perrigo under Irish law.143 In
  such a scenario, I understand from counsel that Class Members who tendered their Perrigo shares
  would have received the consideration Mylan had offered (consisting of cash and Mylan shares),
  while other Class Members who declined to tender their shares would continue to hold the same
  Perrigo shares they held in the actual world, as illustrated in the table below. Since the holdings
  of different Class Members after the tender offer would depend on their decision to tender their
  shares, determining their economic positions in the but-for scenario for measuring economic
  damages would require individualized inquiry.




  142
      Nye Report, ¶69. In his deposition testimony, Dr. Nye states that he is not “aware of any peer-reviewed
  methodology to determine whether any specific shareholder of Perrigo would or would not have tendered their
  shares” and that it was “beyond the scope of [his] report.” See Nye Deposition, pp. 170:21–171:3.
  143
      Perrigo Schedule 14D-9, dated September 17, 2015, p. 12. See also UBS Investment Bank, “U.S. Specialty
  Pharmaceuticals: Perrigo Comes Out Swinging Hard,” September 17, 2015; Jefferies LLC, “PRGO Thoroughly
  Rejects MYL’s Offer; 4 Key Takeaways,” September 17, 2015; “Dealpolitik: Mylan Bid Shines Spotlight on
  Fundamental M&A Governance Question,” Dow Jones Institutional News, dated September 14, 2015.

                                                    Page 38
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 42 of 147 PageID:
                                         10081
              Contains Some Information Designated Confidential by Plaintiffs


                            Holdings of Class Members in the But-For Scenario

                                                         Class Member’s Decision to Tender

         Total Shares Tendered                          Tender                          Do Not Tender

               0% to < 50%                          Perrigo Shares                       Perrigo Shares

              50% to < 80%                     Cash and Mylan Shares                     Perrigo Shares

                   80%+                        Cash and Mylan Shares                Cash and Mylan Shares



  71.        If more than 80% of Perrigo shares would have been tendered in the but-for scenario, the
  holdings of Class Members would not depend on whether they would have tendered their shares
  in the but-for scenario because all Class Members would have received the cash and Mylan
  shares once Mylan “forced” tender of the remaining shares in a short-form takeover. However,
  Class Members who would have otherwise decided not to tender their shares, would have viewed
  themselves as worse off in this but-for scenario. Therefore, even if Plaintiffs could establish that
  more than 80% of shares would have been tendered, whether an individual Class Member
  incurred economic damages in the but-for scenario still depends on that Class Member’s
  individual preference to either hold the Perrigo shares he or she held in the actual world, or
  exchange the Perrigo shares for cash and Mylan shares.
  72.        Dr. Nye’s proposed damages methodology further ignores that Class Members may be
  situated differently from each other depending on potential offsetting returns on their holdings of
  Mylan shares. As shown in Exhibit 11, several institutional investors held significant positions
  in both Mylan and Perrigo shares. Specifically, of the top 25 institutional investors in Perrigo as
  of September 30, 2015, 19 also held a position in Mylan.144 Each Class Member who held both
  Perrigo and Mylan shares could have received significantly different returns on the combined
  holdings in Perrigo and Mylan under Dr. Nye’s assumed but-for scenario in comparison to actual
  returns.




  144
        Based on holdings reported in 13-F filings as of September 30, 2015, accessed from Thomson Reuters.

                                                       Page 39
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 43 of 147 PageID:
                                         10082
              Contains Some Information Designated Confidential by Plaintiffs


  73.        For example, assuming Wellington Management Company LLP had the same holdings in
  Perrigo and Mylan at the time when the tender offer failed, its actual return on these combined
  holdings would have been +5.82% as of market open on November 13, 2015. In contrast, taking
  Dr. Nye’s assumptions about a but-for scenario where each Perrigo share becomes valued at
  $174.36 and the price of Mylan shares would have been unchanged, the return on the same
  combined holdings would have only been +2.46% during the same period.145 In other words,
  under Dr. Nye’s own assumptions about the but-for scenario, Wellington Management Company
  LLP would have earned a lower return under Dr. Nye’s assumed but-for scenario on its
  combined holdings of Perrigo and Mylan shares than it did in the actual world. As this example
  illustrates, Dr. Nye fails to consider that individualized inquiry would therefore be required in
  order to determine the economic position of Class Members due to potential offsetting returns on
  their holdings of Mylan shares.

        VII.     Dr. Nye has not articulated a methodology that can measure damages arising
                 from the Section 10(b) claims for U.S. purchasers and TASE purchasers caused
                 only by the actionable alleged misrepresentations

                 A. Measurement of damages arising from Plaintiffs’ Section 10(b) claims

  74.        In Section 10(b) securities class actions, I understand that “out-of-pocket” per share
  damages are calculated as the stock price inflation on the purchase date, less any stock price
  inflation on the sale date. Inflation on each date during the class period is measured as the actual
  stock price at that time less the “but-for” price that would have prevailed at that same time absent
  the alleged misrepresentations. Since changes in the level of inflation between the purchase and
  sale date serve as the only inputs for measuring damages, an appropriate damages methodology
  must be able to measure the amount of inflation attributable only to the actionable alleged
  misrepresentations on each day of the class period.
  75.        To measure inflation, Plaintiffs must first identify the information that the company both
  could have and should have disclosed but for the alleged fraud (“but-for” disclosures), as well as
  the point in time at which such disclosures could have and should have been made. The
  incremental information that these but-for disclosures would have conveyed to the market,

  145
        See Exhibit 11 for more details on these calculations.

                                                          Page 40
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 44 of 147 PageID:
                                         10083
              Contains Some Information Designated Confidential by Plaintiffs


  compared to what the company actually disclosed, forms the basis for any analysis of what the
  stock price would have been absent the alleged misrepresentations. Further, given that the
  information contained in the but-for disclosures could have different implications for the value of
  the company over time, the amount of inflation arising from the alleged misrepresentations can
  also change over time, even for the same but-for disclosure.
  76.     At the class certification stage, I understand that Plaintiffs are not required to demonstrate
  that these economic losses on the alleged corrective disclosures were caused by the purported
  revelation of truth related to the alleged misrepresentations.
  77.     However, I understand that Plaintiffs are required at this stage to articulate a
  methodology that is capable of measuring class-wide damages in a manner consistent with their
  theory of liability. An appropriate damages approach therefore must be capable of measuring the
  incremental value of the alleged but-for disclosures at each point in time during the Class Period.
  In addition, an appropriate damages approach must be capable of disaggregating the amount of
  stock price inflation that was dissipated upon release of each alleged corrective disclosure due
  only to the revelation of purported truth related to the actionable alleged misrepresentations, and
  not due to other potential “confounding” information.

              B. Dr. Nye does not provide any specific methodology that can be used to
                 measure damages on a class-wide basis for the U.S. purchasers and TASE
                 purchasers

  78.     Dr. Nye has not articulated any specific approach for measuring damages in this matter
  consistent with Plaintiffs’ theory of liability with respect to Plaintiffs’ Section 10(b) claims for
  the U.S. purchaser class or the TASE purchaser class. Instead, Dr. Nye claims simply that
  “[p]rice inflation may be measured on a Class-wide basis by analyzing the change in a security’s
  price caused by a corrective disclosure and/or the materialization of a concealed risk” using “[a]n
  event study” or potentially other “tools we have as economists.”146 Except for Dr. Nye’s vague
  references to potential “tools” that could be used, he offers no specifics in his report on how it
  will actually be possible to appropriately measure damages. Indeed, as discussed below, Dr. Nye
  does not articulate how he proposes to address a number of difficulties involved in measuring

  146
     Nye Report, ¶63; Nye Deposition, p. 123:24–5 (“[Damages] can be estimated using the tools we have as
  economists…”).

                                                     Page 41
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 45 of 147 PageID:
                                         10084
              Contains Some Information Designated Confidential by Plaintiffs


  damages in this case that will need to be addressed. As a result, Dr. Nye fails to demonstrate that
  his proposed damages approach can be applied in a manner consistent with Plaintiffs’ theory of
  liability.
  79.     Dr. Nye’s proposed event study approach for measuring inflation appears to involve
  calculating the Company-specific change in Perrigo’s share price on each alleged corrective
  disclosure date, which would then be “carried back” to the beginning of the Class Period.147 In
  his deposition testimony, Dr. Nye claims that he has not “performed a rigorous or thorough
  analysis of … price inflation or any analysis of price inflation,” but “[i]n many instances” the
  price changes on the alleged corrective disclosures are “carried back constant.”148 Beyond
  suggesting that a constant inflation band could be constructed based on the Company-specific
  price changes on the alleged corrective disclosures, Dr. Nye concedes that he has not determined
  whether his proposed approach could actually be used to appropriately measure inflation
  considering the specific allegations and facts in this case.149
  80.     Even assuming market efficiency, Dr. Nye’s proposed approach of carrying back
  Company-specific price declines on the alleged corrective disclosure dates relies on the premise
  that the stock price reaction on each alleged corrective disclosure date approximates the stock
  price reaction that would have occurred if the purported truth was revealed on an earlier but-for
  disclosure date. In order for this basic premise to hold, the Company must first have been able to
  disclose the information contained in the alleged corrective disclosure at the time of the alleged
  but-for disclosure. Second, the context of the economic circumstances faced by the Company at
  the time of the alleged corrective disclosure must also be comparable to the circumstances at the
  time of the alleged but-for disclosure. Finally, it must be possible to disaggregate the price
  impact of confounding information unrelated to the alleged fraud, from the impact of a given
  alleged corrective disclosure. As discussed below, Dr. Nye has not shown that any of these


  147
      Nye Deposition, p. 126:4–15.
  148
      Nye Deposition, p. 126:9–22; Nye Deposition, p. 123:19–21 (“I don’t have an opinion on the price inflation
  band at all really at this point.”); Nye Deposition, p. 126:4–15 (“Q. How would you utilize the, quote, change in a
  security’s price, closed quote, to measure inflation through the class period if you were to do such a study? A. …
  The first step is analyzing the price change on the corrective event dates. In many instances, it’s carried back
  constant, because … there’s good reasons to do so.”).
  149
      Nye Deposition, p. 126:16–19 (“Q. Do you know whether in this particular instance, for this case, it would be
  appropriate to use a constant inflation band? A. No. I haven’t performed a rigorous or thorough analysis of … price
  inflation…”).

                                                      Page 42
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 46 of 147 PageID:
                                         10085
              Contains Some Information Designated Confidential by Plaintiffs


  conditions, which must be met in order to apply his proposed event study approach, are satisfied
  given the unique facts and allegations at issue in this matter.
  81.        Dr. Nye further claims that the same approach for measuring damages for the U.S.
  purchaser class can also be applied for measuring damages for the TASE purchaser class.150
  However, Dr. Nye appears to base this claim on an assumption provided to him by counsel, and
  he does not appear to perform any economic analysis to support his conclusion other than to state
  that the price responses are “similar” between the U.S. and TASE markets.151 In fact, as
  discussed in Section V.D., the event study model he performs for the TASE market yields
  Company-specific returns that differ from Company-specific returns of the U.S. market on
  several days during the Class Period. Nevertheless, since Dr. Nye fails to demonstrate that his
  proposed damages approach can be applied in a manner consistent with Plaintiffs’ theory of
  liability for the U.S. purchaser class, he also fails to demonstrate it can be applied for the TASE
  purchaser class.

                 C. Dr. Nye has not established that the price reactions to information released
                    on the alleged corrective disclosure dates can be used to measure alleged
                    stock price inflation on earlier dates during the Class Period

  82.        Dr. Nye’s proposed event study approach is predicated on the assumption that the stock
  price reaction on the alleged corrective disclosure dates reasonably approximates the value of the
  information that could have and should have been disclosed at earlier dates during the Class
  Period. However, Dr. Nye fails to consider that it may not have been possible for Perrigo to
  disclose the allegation-related information on earlier dates during the Class Period. In addition,
  even if the same information could have been disclosed at an earlier date, Dr. Nye has not
  established that the economic environment in which those but-for disclosures would have been
  made is comparable to the economic environment in which the alleged corrective disclosures
  were made. Dr. Nye has not articulated how his damages approach would be capable of
  measuring the value of the alleged inflation throughout the Class Period if disclosure of the




  150
        Nye Deposition, p. 134:2–21.
  151
        Nye Deposition, p. 135:11–13.

                                                 Page 43
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 47 of 147 PageID:
                                         10086
              Contains Some Information Designated Confidential by Plaintiffs


  allegation-related information earlier in the Class Period would not be expected to have the same
  stock price reaction as on the alleged corrective disclosure date.
  83.      For example, Plaintiffs allege that a corrective disclosure occurred on May 12, 2016
  when Perrigo “largely attributed [its Q1 2016] loss to an additional $467 million impairment
  charge relating to the Omega acquisition.”152 In effect, Dr. Nye’s proposed approach assumes
  that Perrigo could have disclosed this specific outcome associated with the Omega acquisition
  with perfect foresight at the beginning of the Class Period on April 21, 2015, less than one month
  after Perrigo acquired Omega.153 If instead, Perrigo could have only made additional disclosures
  about the risk of uncertain write-downs in connection with the Omega acquisition on May 12,
  2016, then the observed firm-specific price decline on the alleged corrective disclosure date will
  not reflect the value of alleged inflation in the stock price on earlier dates during the Class
  Period. The reason is that a price decline when a risk materializes reflects the fact that a risk
  became a certainty. In other words, the price decline on a realization of a risk reflects the
  market’s incorporation of an outcome that could not have been disclosed with certainty when a
  misrepresentation was allegedly made. To the extent that Plaintiffs allege that this or any other
  alleged corrective disclosure reflects a materialization of concealed risks, Dr. Nye has failed to
  articulate how his proposed damages approach can be used to measure inflation throughout the
  Class Period.154

               D. Dr. Nye fails to articulate how it would be possible to account for changes in
                  the value of inflation during the portion of the Class Period when Mylan’s
                  offer was pending

  84.      Dr. Nye’s proposed approach of carrying back Company-specific price declines on the
  alleged corrective disclosure dates is particularly problematic for measuring alleged inflation
  during the portion of the Class Period when Mylan’s intention to acquire for Perrigo was pending
  (from the first day of the Class Period on April 21, 2015 until Mylan’s tender offer failed on



  152
      Complaint, ¶234.
  153
      Complaint, ¶53.
  154
      In his deposition testimony, Dr. Nye indicated that he has not considered whether an analysis of alleged
  concealed risks would be required in this case. See Nye Deposition, p. 132:3–6 (“Q. … you can’t be sure of whether
  these plaintiffs are seeking to allege a materialization of concealed risk? A. No, I don’t have an opinion on that”).

                                                       Page 44
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 48 of 147 PageID:
                                         10087
              Contains Some Information Designated Confidential by Plaintiffs


  November 13, 2015).155 From a financial economics perspective, the pricing of stocks subject to
  an outstanding takeover offer is fundamentally different from the pricing of stocks based on the
  standalone prospects of the company. In general, when there is uncertainty around a pending
  takeover offer, the stock price of the target company will reflect a weighted average between the
  offer price and the company’s standalone value, where the weights reflect investors’ perceived
  probabilities that the pending offer will be successful or unsuccessful, respectively.156 In such a
  scenario, changes in the target company’s stock price will reflect changes in investors’ perceived
  likelihood that the takeover will be completed at the expected offer price, as well as changes in
  the standalone value of the company.157 In addition to the considerations discussed above, by
  also failing to consider these pricing dynamics due to the pending tender offer during this period,
  Dr. Nye further fails to articulate how it would be possible to account for changes in the value of
  inflation that could have resulted from investors’ evolving expectations about the Mylan offer.
  85.      In the context of this case, while Mylan’s offer was pending, investors’ evolving
  expectations about receiving the cash and stock consideration offered by Mylan would have
  driven changes in Perrigo’s share price. In fact, in Dr. Nye’s deposition testimony, he agreed
  that “the probability of the tender [offer] going through [was] embedded in the price” of Perrigo




  155
       Mylan Press Release, “Mylan Proposes To Acquire Perrigo For $205 Per Share,” dated April 8, 2015, available
  at http://newsroom.mylan.com/2015-04-08-Mylan-Proposes-To-Acquire-Perrigo-For-205-Per-Share, accessed on
  March 22, 2019; Perrigo Press Release, “Perrigo Shareholders Convincingly Reject Mylan’s Tender Offer,
  Expressing Confidence in Perrigo’s Long-Term Strategy,” dated November 13, 2015, available at
  https://investor.perrigo.com/2015-11-13-Perrigo-Shareholders-Convincingly-Reject-Mylans-Tender-Offer-
  Expressing-Confidence-in-Perrigos-Long-Term-Strategy, accessed on March 14, 2019.
  156
      In a pending merger setting, the stock price of the target company will approximate a weighted average of the
  standalone value of the company and the offer price. See, e.g., Brown, Keith, and Michael Raymond, “Risk
  Arbitrage and the Prediction of Successful Corporate Takeovers,” Financial Management (1986): 54–63.
  Consistent with this framework, Asquith (1983) finds that stock prices of target companies respond to the perceived
  merger probability until the outcome of the merger is resolved. See Asquith, Paul, “Merger Bids, Uncertainty, and
  Stockholder Returns,” Journal of Financial Economics 11 (1983): 51–83.
  157
      Evidence from academic literature suggests that a decrease in the perceived likelihood of a merger closing will
  reduce the target company’s stock price closer to its standalone value, while an increase in the perceived likelihood
  of a merger closing will increase the stock price closer to the expected offer price. For example, Samuelson and
  Rosenthal (1986) find that an increase (decrease) in the target company stock price predict greater (lesser) “market
  odds” that the merger offer will be successful. See Samuelson, William, and Leonard Rosenthal, “Price Movements
  as Indicators of Tender Offer Success,” Journal of Finance 41, no. 2 (1986): 481–499.

                                                       Page 45
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 49 of 147 PageID:
                                         10088
              Contains Some Information Designated Confidential by Plaintiffs


  shares during the period when the Mylan offer was pending.158 As a result, changes in Perrigo’s
  stock price due to investors’ expectations about Mylan’s pending offer would have confounded
  changes in Perrigo’s stock price due to information about Perrigo’s standalone value. Since the
  alleged misrepresentations pertain to Perrigo’s standalone value, the value of the alleged
  inflation in Perrigo’s stock price attributable to the alleged misrepresentations could have been
  affected by investors’ expectations about Mylan’s offer during the portion of the Class Period
  when Mylan’s offer for Perrigo was pending.
  86.      Dr. Nye has not proposed a methodology that is capable of disentangling price
  movements in Perrigo’s shares attributable to changes in investors’ expectations about Mylan’s
  pending offer from price movements attributable to news about Perrigo’s standalone value and
  the alleged misrepresentations. In fact, it would likely be very difficult to measure changes in
  the value of the alleged inflation during the portion of the Class Period that the Mylan offer was
  pending because it would require information that cannot be observed directly from market
  prices. For example, an appropriate methodology would likely require some measurement of
  how investors’ perceived likelihood of Mylan’s offer succeeding changed over time. Without a
  proposed methodology that can account for changes in investors’ expectations with respect to
  Mylan’s offer while it was pending, Dr. Nye’s proposed damages approach cannot be used to
  measure changes in the alleged inflation over this portion of the Class Period.

               E. Dr. Nye fails to articulate how his event study approach will be able to
                  disaggregate the price impact of confounding information released
                  simultaneously with the alleged corrective disclosures

  87.      Dr. Nye has not determined how it will be possible to disaggregate the price impact of
  confounding information unrelated to the alleged misrepresentations released at the same time as
  the alleged corrective disclosures in this case. In his report, Dr. Nye simply claims “[a]n event
  study can be used to isolate Company-specific price movement caused by the revelation of true



  158
      Nye Deposition, pp. 147:21–148:10 (“Q. And is there a reason why you rejected using the price of Perrigo
  shares before the tender offer was known to have failed? A. Well, sure. It’s a -- baking in the -- it’s not Perrigo
  stand-alone. It’s Perrigo with Mylan. Right? It’s got a -- the probability of the tender going through is embedded in
  the price. And it’s only once that it fails, which is approximately 8:00 in the morning, I believe, that it was reported
  that the tender didn’t go through, that Perrigo’s now to not trade with any influence from the Mylan assets, you
  know, being held in tandem.”).

                                                         Page 46
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 50 of 147 PageID:
                                         10089
              Contains Some Information Designated Confidential by Plaintiffs


  facts related to the alleged fraud from price movement caused by other factors,” where these
  “other factors” include “the dissemination of material, non-fraud-related, Company-specific
  information.”159 However, the event study model Dr. Nye presents in his report for analyzing
  market efficiency only measures an overall Company-specific return. Dr. Nye does not
  articulate how this event study approach could be extended for measuring damages, which would
  require further disaggregating this Company-specific return due to allegation-related and
  confounding information. Dr. Nye offers only the vague suggestion that “[s]ometimes … you
  got to go a little farther to refine it towards how much of that decline … was due to the fraud, as
  opposed to other non-fraud-related, company-specific information.”160 Since Dr. Nye has not
  articulated a specific methodology that can disaggregate the price impact of Company-specific
  confounding information on the alleged corrective disclosures, he has not established that his
  proposed event study approach is capable of measuring damages consistent with Plaintiffs’
  theory of liability in this case.
  88.     In addition to his proposed event study approach, Dr. Nye also suggested in his
  deposition testimony that it may be possible to use “models of how a firm that’s of a certain type
  might have … react[ed] to an earnings surprise or a revenue surprise” in order to disaggregate
  confounding information.161 However, Dr. Nye fails to articulate how such an approach could be
  used to disaggregate any of the specific confounding information released on the alleged
  corrective disclosure dates in this case. In fact, the price response due to confounding
  information released on several of the alleged corrective disclosures cannot be disaggregated as
  Dr. Nye proposes because the confounding information does not relate to “an earnings surprise
  or a revenue surprise.”162 Indeed, depending on the nature of the confounding information that
  must be disaggregated, Dr. Nye admits that he has “encountered situations where it’s very



  159
      Nye Report, ¶63 (emphasis added).
  160
      In his deposition testimony, Dr. Nye did not clarify how he proposes to separate Company-specific changes in
  price, other than noting that “[s]ometimes … you got to go a little farther to refine it towards how much of that
  decline net of market and industry effects was due to the fraud, as opposed to other non-fraud-related, company-
  specific information.” See Nye Deposition, p. 125:12–16; Nye Deposition, p. 136:8–12 (“Q. … Did your event
  study that you presented with your report control for the dissemination of material, non-fraud-related, company-
  specific information? A. No.”).
  161
      Nye Deposition, p. 130:18–23.
  162
      Nye Deposition, p. 130:18–23.

                                                       Page 47
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 51 of 147 PageID:
                                         10090
              Contains Some Information Designated Confidential by Plaintiffs


  difficult to isolate components to a [price] drop.”163 Dr. Nye has therefore not addressed whether
  or how it would be possible to disaggregate price responses on the alleged corrective disclosures
  attributable to information unrelated to the actionable alleged misrepresentations in this case.
  89.     For example, on April 25, 2016, Plaintiffs allege that “the Company attributed … poor
  financial results to increased competitive pressures in its prescription drug segment and weaker-
  than-expected performance within Omega,” and that “Omega impairment charges might grow
  even larger than the $185 million charge [the Company] had announced two months earlier.”164
  In the same press release, however, Perrigo also announced other information that I understand is
  not allegedly corrective of the alleged misrepresentations, including (i) the departure and
  resignation of Joseph Papa and the appointment of a new Chief Executive Offer, John T.
  Hendrickson; and (ii) a more than 10% decrease in earnings guidance.165 In his deposition
  testimony, Dr. Nye was not able to point to any methodologies in peer-reviewed academic
  literature that would be able to disaggregate the price impact of this confounding information.166
  Dr. Nye therefore has not established that there is a reliable methodology that can be used to
  disaggregate the price responses caused by specific allegation-related information from the
  confounding information released at the same time on this date or the other alleged corrective
  disclosure dates.
  90.     As a further example, with respect to the alleged corrective disclosures about the Omega
  acquisition, Dr. Nye does not specify how his event study approach will be able to disaggregate
  confounding price impacts attributable to the realization of previously disclosed risks on the
  alleged corrective disclosure dates. In other words, Dr. Nye’s proposed damage approach does
  not provide a way to measure the portion of the price decline on the alleged corrective disclosure
  dates attributable to the realization of risks that purchasers of Perrigo shares could have
  considered previously based on prior disclosures. For example, on August 13, 2015,



  163
      Nye Deposition, p. 137:7–12.
  164
      Complaint, ¶230.
  165
      Complaint, ¶11; Perrigo Press Release, “Perrigo Appoints John T. Hendrickson as Chief Executive Officer,
  Provides Preliminary First Quarter 2016 Selected Financial Results, and Updates Full Year 2016 Guidance,” dated
  April 25, 2016, available at https://investor.perrigo.com/2016-04-25-Perrigo-Appoints-John-T-Hendrickson-as-
  Chief-Executive-Officer-Provides-Preliminary-First-Quarter-2016-Selected-Financial-Results-and-Updates-Full-
  Year-2016-Guidance, accessed on March 14, 2019.
  166
      Nye Deposition, pp. 139:10–142:5.

                                                     Page 48
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 52 of 147 PageID:
                                         10091
              Contains Some Information Designated Confidential by Plaintiffs


  approximately six months before the first alleged corrective disclosure on February 18, 2016,
  Perrigo stated in its annual report to stockholders that:
               a) “The Omega acquisition represents a major shift in our business”;
               b) “These changes [due to the Omega acquisition] may present challenges and risks
                   related to, among other things, our attempt to create synergies with Omega”;
               c) “There is no assurance that we will be able to successfully integrate Omega or
                   otherwise realize the expected benefits of the Omega acquisition.”167
  Following this disclosure, changes in the price of Perrigo’s shares in response to subsequent
  disclosures of outcomes related to the Omega acquisition could in part reflect a realization of
  these previously disclosed risks. Since Dr. Nye has not provided a methodology that can
  disaggregate the price impact attributable to the realization of these or other previously disclosed
  risks on the alleged corrective disclosure dates, he has not provided a methodology that can
  measure damages arising only from the alleged misrepresentations in this case.

               F. Dr. Nye’s proposed damages approach fails to distinguish among multiple
                  categories of alleged misrepresentations

  91.     As discussed above, following the Court’s MTD Order, I understand that two categories
  of allegations remain actionable in this case, regarding (i) the “present success” of the integration
  of the Omega acquisition, and (ii) the alleged collusive pricing in Perrigo’s generic prescription
  drugs division.168 An appropriate damages methodology would need to address the varying
  amount of alleged inflation in the price of Perrigo’s shares caused by each of these alleged
  misrepresentations throughout the Class Period. However, Dr. Nye has stated in his deposition
  testimony that he has not considered any methodology to identify or disaggregate information
  due to any of the individual alleged misrepresentations.169 Specifically, under Dr. Nye’s
  proposed event study approach, he has not provided any methodology to disaggregate the price
  response on the April 25, 2016 and August 10, 2016 alleged corrective disclosures, for which


  167
      Perrigo Form 10-K, dated August 13, 2015, p. 23.
  168
      Complaint, ¶1; MTD Order.
  169
      Nye Deposition, pp. 138:15–139:3 (“Q. With respect to the analysis you performed for this case, have you done
  any analysis to … separate out damages caused by an individual, alleged misstatements or omissions on each date?
  … A. No … I haven’t analyzed the impacts of misstatements or isolated specific fraud-related components to a
  corrective event.”).

                                                      Page 49
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 53 of 147 PageID:
                                         10092
              Contains Some Information Designated Confidential by Plaintiffs


  Plaintiffs allege that corrective information related to both categories of actionable allegations
  was disclosed.170 As a result, if at a later date a trier of fact were to find that there is no liability
  associated with specific alleged misrepresentations, Dr. Nye has not explained how his proposed
  methodology will be able to disaggregate the portion of the price decline on the alleged
  corrective disclosure dates attributable only to the remaining actionable alleged
  misrepresentations. In this event, Dr. Nye has not articulated how his proposed event study
  approach can be used to measure damages consistent with Plaintiffs’ theory of liability.




                                                           Executed this 17th of April, 2019




                                                           Paul A. Gompers, Ph.D.




  170
        Complaint, ¶¶229–233, 237–238.

                                                  Page 50
Contains Some Information Designated Confidential
               Case 2:16-cv-02805-MCA-LDW         by Plaintiffs
                                            Document    211-47 Filed 08/13/19 Page 54 of 147 PageID:
                                                       10093                                                                                        Exhibit 1


                                                     Perrigo Co., plc
   Price                               Perrigo Closing Price and Mylan Offer Value
  (USD)
                                                     1/1/15 – 12/31/15 8/13/15:
$300
                   4/29/15:                                                                               Mylan Lowers Acceptance                11/13/2015:
                   Mylan Increases                                 7/27/15:                               Condition to 50%                       Mylan's Tender
                   Offer for Perrigo                               Teva No Longer                                                                Offer for Perrigo
                                                                   Pursues Bid for                                                               Expired
                                                                   Mylan
           4/8/15:                                                                                                       9/14/15:
$250       Mylan Announces                                                                                               Mylan Makes
           Initial Offer for                                                                                             Final Tender
           Perrigo                                                                                                       Offer for
                                                            $246.35                                                      Perrigo
                                                            (32.2%)


$200


                                                                                                                                               $174.36
                                                                                                                                               (11.4%)


$150




$100
  1/1/2015        2/6/2015       3/14/2015      4/20/2015     5/26/2015      7/2/2015          8/7/2015    9/12/2015        10/19/2015      11/24/2015     12/31/2015
                                                Perrigo Closing Price (U.S. Market)                 Mylan Offer Value
  Source: Refinitiv; Press Releases by Mylan, Teva, and Perrigo

  Note: The Mylan Offer Value is based on Mylan’s offer for $75 + 2.3 * Mylan shares per Perrigo share and is calculated using the Mylan closing price on each
  day. Percentages shown represent Mylan’s implied offer premium over Perrigo's closing price on the prior trading day.




                                                                                                                                                                 Page: 1
   Contains Some Information Designated Confidential
                  Case 2:16-cv-02805-MCA-LDW         by Plaintiffs
                                               Document    211-47 Filed 08/13/19 Page 55 of 147 PageID:
                                                          10094                                                                                             Exhibit 2
                                             Perrigo Co., plc
                Intraday Average Trading Volume on the TASE Market and the U.S. Market
                               7/28/15 – 5/3/17: 2:45 AM ET – 4:00 PM ET
          Average 5-Minute
          Volume (Shares)
107,579
               2:45 AM                                                                   9:30 AM          10:25 AM                                                  4:00 PM
                 Typical                                                                   Typical        Typical                                                   Typical
 96,821     TASE Market                                                               U.S. Market         TASE Market                                               U.S. Market
                  Open                                                                      Open          Close                                                     Close

 86,063



 75,306



 64,548



 53,790



 43,032
                                                                                                                                                         U.S.
                                                                                                                                                         Market
 32,274



 21,516



 10,758


                            TASE Market
     0
              2:00 AM                        5:00 AM                        8:00 AM                        11:00 AM                       2:00 PM                         5:00 PM
          Source: Public Information on the TASE Market Trading Schedule; Tick Data Trades

          Note:
          All times presented in Eastern Time. The U.S. market hours and the TASE market hours are typically as shown, with exceptions for dates impacted by daylight savings or
          holidays. Volume is measured as the total trading volume for 5-minute intervals each day, averaged across the 314 days in the Class Period that fit the following criteria: both
          the TASE market and the U.S. market are open, both TASE market and U.S. market data are available, and the time difference between the TASE market and the U.S. market is
          seven hours. TASE volume data are available 7/28/15 – 5/3/17.
                                                                                                                                                                          Page: 2
Contains Some Information Designated Confidential
               Case 2:16-cv-02805-MCA-LDW         by Plaintiffs
                                            Document    211-47 Filed 08/13/19 Page 56 of 147 PageID:
                                                       10095                                                                                           Exhibit 3

                                                Perrigo Co., plc
                                   Geographic Distribution of Equity Analysts
                                               4/21/15 – 5/3/17[1]
                                                                  Number of Reports Issued
            Contributor[2]                        2015                         2016                          2017                           Total[3]

          United States                            160                           258                            89                               507
          Israel                                      2                             3                            2                                   7

          Total                                    162                           261                            91                             514

        Source: Expert Report of Zachary Nye, Ph.D. Backup; S&P CapitalIQ; Thomson Reuters

        Note:
        [1] Analyst reports issued within the Class Period are considered.
        [2] There are 26 unique contributors who distribute reports from the United States. There are three unique contributors who distribute reports
        from Israel: Auerbach Grayson; Israel Brokerage & Investments I.B.I. Ltd.; and Bank of Jerusalem.
        [3] Analyst reports were considered based on availability from public sources (Thomson Reuters and S&P CapitalIQ), Dr. Nye’s backup, and
        counsel, as well as the report type typical of a given contributor. 56 analyst reports were considered that Dr. Nye does not consider. In addition,
        225 analyst reports were not considered from Dr. Nye’s report, which typically contain technical analysis and no analyst commentary.




                                                                                                                                                              Page: 3
   Contains Some Information Designated Confidential
                  Case 2:16-cv-02805-MCA-LDW         by Plaintiffs
                                               Document    211-47 Filed 08/13/19 Page 57 of 147 PageID:
                                                          10096                                                                                           Exhibit 4
                                             Perrigo Co., plc
                Intraday Average Bid-Ask Spread on the TASE Market and the U.S. Market
                               7/28/15 – 5/3/17: 2:45 AM ET – 4:00 PM ET
         Average
         Bid-Ask
         Spread
0.199%
                2:45 AM                                                                 9:30 AM          10:25 AM                                                  4:00 PM
                  Typical                                                                 Typical        Typical                                                   Typical
0.182%
             TASE Market                                                             U.S. Market         TASE Market                                               U.S. Market
                   Open                                                                    Open          Close                                                     Close
0.164%


0.146%


0.129%


0.111%                                                                                                  Average Spread
                                                                                                        TASE Close:
                                                                                                        0.097%
0.093%


0.076%


0.058%


0.041%                                                                                                                                                            Average Spread
                                                                                                                                                                  U.S. Close:
                                                                                                                                                                  0.025%
0.023%
             2:00 AM                        5:00 AM                        8:00 AM                       11:00 AM                        2:00 PM                         5:00 PM

                                                                                     TASE Market    U.S. Market
         Source: Public Information on the TASE Market Trading Schedule; Refinitiv; Tick Data Level 1 Quotes; Tick Data NBBO Quotes

         Note:
         All times presented in Eastern Time. The U.S. market hours and the TASE market hours are typically as shown, with exceptions for dates impacted by daylight savings or
         holidays. Quotes are considered where the ask price is larger than the bid price and the bid price and ask price are larger than 50 ILS for the TASE quotes or $5 for the U.S.
         quotes. Additionally, quotes are excluded when the spread is above the 99th percentile of values for Perrigo ("PRGO") for a given exchange. The 99th percentile is 0.268% for
         the U.S. market and 0.432% for the TASE market. All intraday TASE prices are converted from ILS to USD using the nearest available intraday foreign exchange ("FX") rate.
         Bid-ask spreads are calculated as the ask price minus the bid price divided by the average of the two and represent the averages during 5-minute intervals across the 314 days
         in the Class Period that fit the following criteria: both the TASE market and the U.S. market are open, both TASE market and U.S. market data are available, and the time
         difference between the TASE market and the U.S. market is seven hours. TASE quote prices are available 7/28/15 – 5/3/17. The Average Spread at Close represents the
         average of the final bid-ask spread on each day across the 314 days considered.
                                                                                                                                                                          Page: 4
Contains Some Information Designated Confidential
               Case 2:16-cv-02805-MCA-LDW         by Plaintiffs
                                            Document    211-47 Filed 08/13/19 Page 58 of 147 PageID:
                                                       10097                                                                                    Exhibit 5

                                           Perrigo Co., plc
                           Number of Trading Days Covered in Dr. Nye's
                        Event Study for the U.S. Market and the TASE Market
                                                                                 U.S. Market              TASE Market               Difference

             Trading Days During the Class Period                                       514                     497                        17

             Trading Days with Company-Specific Return
                                                                                        514                     390                       124
             Available from Dr. Nye's Event Study

             Trading Days with Any Statistically Significant
                                                                                         32                      17                        15
             Company-Specific Returns at 95% Confidence Level[1]
             Trading Days with Positive and Statistically Significant
                                                                                          8                        4                        4
             Company-Specific Returns[2]
             Trading Days with Negative and Statistically Significant
                                                                                         24                      13                        11
             Company-Specific Returns[3]

           Source: Expert Report of Zachary Nye, Ph.D. Exhibit 11

           Note:
           [1] Number of trading days across the full set of trading days with an available company-specific return. When considering days common to
           the U.S. market and the TASE market models, the U.S. market has 22 trading days with any statistically significant company-specific return
           at the 95% confidence level.
           [2] Number of trading days across the full set of trading days with an available company-specific return. When considering days common to
           the U.S. market and the TASE market models, the U.S. market has seven trading days with a positive and statistically significant company-
           specific return at the 95% confidence level.
           [3] Number of trading days across the full set of trading days with an available abnormal return. When considering days common to the
           U.S. market and the TASE market models, the U.S. market has 15 trading days with a negative and statistically significant company-specific
           return at the 95% confidence level.




                                                                                                                                                        Page: 5
   Contains Some Information Designated Confidential
                  Case 2:16-cv-02805-MCA-LDW         by Plaintiffs
                                               Document
                                                                                                      Exhibit
                                                           211-47 Filed 08/13/19 Page 59 of 147 PageID:
                                                          10098                                                                                                    6A
                                                  Perrigo Co., plc
                        Intraday Transaction Prices on the TASE Market and the U.S. Market
                                   4/26/17 (Wednesday): 2:45 AM ET – 4:00 PM ET
                               Earnings Day Used in Dr. Nye's Cammer Factor 5 Analysis
         Price
         (USD)
$74.64
                   4:03 PM              2:45 AM                                                        9:30 AM   10:25 AM                                        4:00 PM
                   Perrigo              TASE                                                           U.S.      TASE                                            U.S.
$73.88             Releases             Market                                                         Market    Market                                          Market
                   Preliminary          Open                                                           Open      Close                                           Close
                   Earnings
$73.11
                   for 1Q17


$72.34



$71.57



$70.80



$70.03



$69.26



$68.49



$67.72           NYSE Closing: $67.81



                 TASE Closing: $67.09
$66.96
            Prior Day    //        2:45 AM             5:00 AM                     8:00 AM                       11:00 AM                 2:00 PM                     5:00 PM

                                                                          Closing Price      TASE Market    U.S. Market
         Source: Expert Report of Dr. Nye, filed November 30, 2018; Perrigo Press Release; Refinitiv; Tick Data Trades

         Note:
         Perrigo issued a press release with preliminary 1Q17 financial results and other annoucements on 4/25/17 at 4:03 PM ET. All times presented in Eastern Time. Perrigo prices
         have been volume-weighted by second. All intraday TASE prices are converted from ILS to USD using the nearest intraday foreign exchange ("FX") rate.
                                                                                                                                                                      Page: 6
   Contains Some Information Designated Confidential
                  Case 2:16-cv-02805-MCA-LDW         by Plaintiffs
                                               Document
                                                                                                      Exhibit
                                                           211-47 Filed 08/13/19 Page 60 of 147 PageID:
                                                          10099                                                                                                   6B
                                                   Perrigo Co., plc
                        Intraday Transaction Prices on the TASE Market and the U.S. Market
                                    11/10/16 (Thursday): 2:45 AM ET – 4:00 PM ET
                               Earnings Day Used in Dr. Nye's Cammer Factor 5 Analysis
         Price
         (USD)
$90.41
                              1:50 AM 2:45 AM                                                          9:30 AM   10:25 AM                                       4:00 PM
                              Perrigo TASE                                                             U.S.      TASE                                           U.S.
$89.52
                              Releases Market                                                          Market    Market                                         Market
                              Earnings Open                                                            Open      Close                                          Close
$88.62                        for 3Q16



$87.73


$86.84


$85.94


$85.05


$84.16

                 NYSE Closing: $83.51
$83.26


$82.37


                 TASE Closing: $81.64
$81.48
            Prior Day    //        2:45 AM             5:00 AM                     8:00 AM                       11:00 AM                2:00 PM                     5:00 PM

                                                                          Closing Price      TASE Market    U.S. Market
         Source: Expert Report of Dr. Nye, filed November 30, 2018; Perrigo Press Release; Refinitiv; Tick Data Trades

         Note:
         Perrigo issued a press release with 3Q16 earnings and announced that it had taken impairment charges with respect to the BCH Omega unit at 1:50 AM ET. All times
         presented in Eastern Time. Perrigo prices have been volume-weighted by second. All intraday TASE prices are converted from ILS to USD using the nearest intraday foreign
         exchange ("FX") rate.
                                                                                                                                                                     Page: 7
   Contains Some Information Designated Confidential
                  Case 2:16-cv-02805-MCA-LDW         by Plaintiffs
                                               Document
                                                                                                      Exhibit
                                                           211-47 Filed 08/13/19 Page 61 of 147 PageID:
                                                          10100                                                                                                      7A
                                                   Perrigo Co., plc
                        Intraday Transaction Prices on the TASE Market and the U.S. Market
                                    12/8/16 (Thursday): 2:45 AM ET – 4:00 PM ET
                                             Alleged Corrective Disclosure
         Price
         (USD)
$84.51
                                        2:45 AM                           6:36 AM                      9:30 AM   10:25 AM                                         4:00 PM
                                        TASE                              Perrigo                      U.S.      TASE                                             U.S.
$84.22
                                        Market                            Announces                    Market    Market                                           Market
                                        Open                              Restructuring                Open      Close                                            Close
$83.92           NYSE Closing: $83.94                                     of BCH Unit



$83.62           TASE Closing: $83.59


$83.33


$83.03


$82.74


$82.44


$82.14


$81.85


$81.55
            Prior Day    //        2:45 AM             5:00 AM                     8:00 AM                       11:00 AM                  2:00 PM                     5:00 PM

                                                                          Closing Price      TASE Market    U.S. Market
         Source: Complaint; Perrigo Press Release; Refinitiv; Tick Data Trades

         Note:
         Alleged Corrective Disclosure at 6:36 AM ET: "Shares dropped another 2.37% to close at $81.94 on December 8, 2016, after Perrigo announced that it had to entirely restructure
         the BCH (Omega) unit" (Complaint, ¶ 238). All times presented in Eastern Time. Perrigo prices have been volume-weighted by second. All intraday TASE prices are
         converted from ILS to USD using the nearest intraday foreign exchange ("FX") rate.
                                                                                                                                                                        Page: 8
   Contains Some Information Designated Confidential
                  Case 2:16-cv-02805-MCA-LDW         by Plaintiffs
                                               Document
                                                                                                      Exhibit
                                                           211-47 Filed 08/13/19 Page 62 of 147 PageID:
                                                          10101                                                                                                        7B
                                                  Perrigo Co., plc
                        Intraday Transaction Prices on the TASE Market and the U.S. Market
                                   5/3/17 (Wednesday): 2:45 AM ET – 4:00 PM ET
                                            Alleged Corrective Disclosure
         Price
         (USD)
$76.38
                 NYSE Closing: $76.23
                                        2:45 AM                                                         9:30 AM   10:25 AM                                           4:00 PM
                                        TASE                                                            U.S.      TASE                                               U.S.
$75.76
                                        Market                                                          Market    Market                                             Market
                   8:59 PM
                                        Open                                                            Open      Close                                              Close
                   Perrigo
$75.15             Announces
                   DOJ Search

$74.53
                 TASE Closing: $74.25

$73.91


$73.29


$72.67


$72.06


$71.44


$70.82


$70.20
            Prior Day    //        2:45 AM              5:00 AM                     8:00 AM                       11:00 AM                   2:00 PM                      5:00 PM

                                                                           Closing Price      TASE Market    U.S. Market
         Source: Complaint; Perrigo Press Release; Refinitiv; Tick Data Trades

         Note:
         Alleged Corrective Disclosure on 5/2/17 at 8:59 PM ET: "Perrigo revealed that its offices had been raided as part of an ongoing investigation by the United States Department of
         Justice into price-fixing in the pharmaceutical industry" (Complaint, ¶ 243). All times presented in Eastern Time. Perrigo prices have been volume-weighted by second. All
         intraday TASE prices are converted from ILS to USD using the nearest intraday foreign exchange ("FX") rate.
                                                                                                                                                                           Page: 9
Contains Some Information Designated Confidential
               Case 2:16-cv-02805-MCA-LDW         by Plaintiffs
                                            Document    211-47 Filed 08/13/19 Page 63 of 147 PageID:
                                                       10102                                                                                     Exhibit 8

                                        Perrigo Co., plc
                            Daily Synchronous Returns When Both
                      the U.S. Market and the TASE Market Were Open[1][2]
                                       7/28/15 – 5/3/17[3]

                                                                                 Absolute Difference in Daily Synchronous Returns
                                   Summary Statistic                                              (basis points)[4]

                                 Average                                                                         20.1


                                 5th Percentile                                                                   1.0
                                 25th Percentile                                                                  6.5
                                 50th Percentile                                                                 14.1
                                 75th Percentile                                                                 26.0
                                 95th Percentile                                                                 61.9

                Source: Public Information on the TASE Trading Schedule; Tick Data Level 1 Quotes; Tick Data NBBO Quotes

                Note:
                [1] Returns are based on quote midpoints, and intraday TASE transaction prices are converted to USD using the nearest
                intraday foreign exchange (“FX”) rate. Quote midpoints are calculated as an average between the bid price and the ask
                price. Midpoints are averaged at the millisecond level, and the quote midpoints used are associated with the latest
                timestamp for a given time interval. Quotes are considered where the ask price is larger than the bid price, and the bid price
                and ask price are larger than 50 ILS for the TASE quotes, or $5 for the U.S. market quotes.
                [2] The synchronous period represents the return from the U.S. market open to the TASE market close and is typically from
                9:30 AM ET to 10:25 AM ET, with exceptions for dates impacted by daylight savings or holidays. On dates in which the time
                difference is six hours, the returns are calculated from 9:30 AM ET to 11:25 AM ET; this occurs on 23 dates between July
                28, 2015 and May 3, 2017. Daily synchronous returns are not calculated for the 11 dates on which the TASE market closes
                before the U.S. market opens, as there is no synchronous period on these dates.
                [3] Summary statistics are across dates on which data are available for both markets. Tick Data for Perrigo on TASE is not
                available until 7/28/15.
                [4] Differences are calculated as the absolute value of the return in the U.S. market minus the return on the TASE market
                measured in basis points.




                                                                                                                                                        Page: 10
   Contains Some Information Designated Confidential
                  Case 2:16-cv-02805-MCA-LDW         by Plaintiffs
                                               Document    211-47 Filed 08/13/19 Page 64 of 147 PageID:
                                                          10103                                                                                               Exhibit 9
                                                                    Mylan N.V.
                                                 Intraday Transaction Prices on the U.S. Market
                                                   11/13/15 (Friday): 9:30 AM ET – 4:00 PM ET
                                                           Mylan Tender Offer Expired
         Price
         (USD)
$49.73
                                       9:30 AM                                                                                                     4:00 PM
                                       U.S. Market                                                                                              U.S. Market
$49.02                                 Open                                                                                                           Close   U.S. Market
                                                                                                                                                              Closing:
$48.31                                                                                                                                                        $48.78


$47.59
                                       U.S. Market Opening: $47.60

$46.88

$46.17

$45.46

$44.74

$44.03

$43.32
                     U.S. Market
                     Closing: $43.20
$42.60
                 Prior Day     //          10:00 AM                                  12:00 PM                           2:00 PM                         4:00 PM

                                                                     Closing Price   Industry Index   Opening Price   S&P 500     U.S. Market
         Source: Perrigo Press Release; Refinitiv; Tick Data Trades

         Note:
         The Mylan ("MYL") tender offer expired at 8:00 AM ET on 11/13/15 with less than 40% of Perrigo ("PRGO") shares tendered. All times presented in Eastern Time. MYL prices
         have been volume-weighted by second. S&P 500 prices are calculated based on SPDR S&P 500 ETF Trust ("SPY") returns for 5-minute intervals and pegged to the closing
         price of MYL on 11/12/15. SPY returns are based on quote midpoints between the latest timestamps for 5-minute intervals, except for between 9:30 AM ET and 9:35 AM ET,
         where the first quote after 9:30 AM ET and the last quote prior to 9:35 AM ET are used. Industry index prices are calculated based on returns for 5-minute intervals and pegged to
         the closing price of MYL on 11/12/15. Industry index returns are constructed by taking the market capitalization weighted average return of a replicated S&P Pharmaceuticals
         Index, excluding Perrigo, Mylan prior to 11/13/15, and Endo Pharmaceuticals, based on the previous trading day market capitalization and quote midpoints between the latest
         timestamps for 5-minute intervals, except for between 9:30 AM ET and 9:35 AM ET, where the first quote after 9:30 AM ET and the last quote prior to 9:35 AM ET are used. Quote
         midpoints are calculated as an average between the bid price and the ask price and are averaged at the microsecond level. Quotes are only considered where the ask price is
         larger than the bid price and the bid price and ask price are larger than $5.
                                                                                                                                                                            Page: 11
   Contains Some Information Designated Confidential
                  Case 2:16-cv-02805-MCA-LDW         by Plaintiffs
                                               Document    211-47 Filed 08/13/19 Page 65 of 147 PageID:
                                                          10104                                        Exhibit                                                             10
                                                                 Perrigo Co., plc
                                                 Intraday Transaction Prices on the U.S. Market
                                                   11/13/15 (Friday): 9:30 AM ET – 4:00 PM ET
                                                           Mylan Tender Offer Expired
          Price
          (USD)
$158.20
                                                                                                                                                             4:00 PM
                                                                                                                                                             U.S. Market
$156.35               U.S. Market
                                                                                                                                                             Close
                      Closing: $156.55 9:30 AM

$154.50                               U.S. Market
                                      Open

$152.65

$150.80

$148.95

$147.10                                                                                                                                                     U.S. Market
                                                                                                                                                            Closing:
                                                                                                                                                            $146.90
$145.25

$143.41

$141.56

                                     U.S. Market Opening: $140.54
$139.71
                  Prior Day    //        10:00 AM                              12:00 PM                            2:00 PM                             4:00 PM

                                                               Closing Price   Industry Index   Opening Price   S&P 500      U.S. Market
          Source: Perrigo Press Release; Refinitiv; Tick Data Trades

          Note:
          The Mylan ("MYL") tender offer expired at 8:00 AM ET on 11/13/15 with less than 40% of Perrigo ("PRGO") shares tendered. All times presented in Eastern Time. PRGO prices
          have been volume-weighted by second. S&P 500 prices are calculated based on SPDR S&P 500 ETF Trust ("SPY") returns for 5-minute intervals and pegged to the closing
          price of PRGO on 11/12/15. SPY returns are based on quote midpoints between the latest timestamps for 5-minute intervals, except for between 9:30 AM ET and 9:35 AM ET,
          where the first quote after 9:30 AM ET and the last quote prior to 9:35 AM ET are used. Industry index prices are calculated based on returns for 5-minute intervals and pegged to
          the closing price of PRGO on 11/12/15. Industry index returns are constructed by taking the market capitalization weighted average return of a replicated S&P Pharmaceuticals
          Index, excluding Perrigo, Mylan prior to 11/13/15, and Endo Pharmaceuticals, based on the previous trading day market capitalization and quote midpoints between the latest
          timestamps for 5-minute intervals, except for between 9:30 AM ET and 9:35 AM ET, where the first quote after 9:30 AM ET and the last quote prior to 9:35 AM ET are used. Quote
          midpoints are calculated as an average between the bid price and the ask price and are averaged at the microsecond level. Quotes are only considered where the ask price is
          larger than the bid price and the bid price and ask price are larger than $5.
                                                                                                                                                                           Page: 12
Contains Some Information Designated Confidential
               Case 2:16-cv-02805-MCA-LDW         by Plaintiffs
                                            Document    211-47 Filed 08/13/19 Page 66 of 147 PageID:
                                                       10105                                        Exhibit                        11

                         Returns on Combined Perrigo and Mylan Holdings for
                                                                        [1]
                               Perrigo’s Top 25 Institutional Investors
                        Dr. Nye’s Assumed But-for Scenario Compared to Actual Returns on November 13, 2015

                                                       Holdings Reported as of 9/30/15[3]              Returns on Combined
                                                                    (in thousands)                  Perrigo and Mylan Holdings
                                                                                                   Dr. Nye’s
   Investor Name[2]                                       Perrigo                    Mylan    But-for Scenario[4]      Actual[5]

   BlackRock Institutional Trust Company, N.A.             10,969                    22,869          7.22%                -2.77%
   The Vanguard Group, Inc.                                 9,024                    23,315          6.64%                -1.73%
   State Street Global Advisors (US)                        5,679                    16,406          6.33%                -1.17%
   Wellington Management Company, LLP                       3,575                    46,943          2.46%                5.77%
   Och-Ziff Capital Management Group LLC                    3,526                        0          11.38%              -10.23%
   York Capital Management L P.                             3,070                        0          11.38%              -10.23%
   Eton Park Capital Management, L.P.                       2,987                        0          11.38%              -10.23%
   Paulson & Co. Inc.                                       2,939                    21,913          3.72%                3.51%
   Fidelity Management & Research Company                   2,637                     6,784          6.65%                -1.75%
   Highfields Capital Management, L.P.                      2,434                     1,250          9.96%                -7.69%
   Carmignac Gestion                                        2,219                     5,449          6.78%                -1.98%
   Parnassus Investments                                    2,058                        0          11.38%              -10.23%
   Pentwater Capital Management LP                          2,010                      960          10.05%                -7.85%
   Visium Asset Management, LP                              1,804                      265          10.93%                -9.43%
   BlackRock Financial Management, Inc.                     1,562                     7,525          4.88%                1.42%
   D. E. Shaw & Co., L.P.                                   1,483                     1,192          9.31%                -6.52%
   Ruane, Cunniff & Goldfarb, Inc.                          1,470                        0          11.38%              -10.23%
   Geode Capital Management, L.L.C.                         1,178                     3,309          6.41%                -1.31%



                                                                                                                                   Page: 13
Contains Some Information Designated Confidential
               Case 2:16-cv-02805-MCA-LDW         by Plaintiffs
                                            Document    211-47 Filed 08/13/19 Page 67 of 147 PageID:
                                                       10106                                        Exhibit                                                     11

                          Returns on Combined Perrigo and Mylan Holdings for
                                                                         [1]
                                Perrigo’s Top 25 Institutional Investors
                         Dr. Nye’s Assumed But-for Scenario Compared to Actual Returns on November 13, 2015

                                                                      Holdings Reported as of 9/30/15[3]                        Returns on Combined
                                                                                     (in thousands)                          Perrigo and Mylan Holdings
                                                                                                                            Dr. Nye’s
   Investor Name[2]                                                       Perrigo                     Mylan            But-for Scenario[4]      Actual[5]

   Northern Trust Investments, Inc.                                          1,157                     3,683                     6.06%                   -0.68%
   Davidson Kempner Capital Management LP                                    1,141                         0                   11.38%                  -10.23%
   Norges Bank Investment Management (NBIM)                                  1,125                     3,161                     6.41%                   -1.31%
   BlackRock Investment Management, LLC                                      1,109                     1,388                     8.46%                   -4.99%
   Eaton Vance Management                                                    1,104                        21                   11.32%                  -10.12%
   First Manhattan Company                                                   1,103                      115                    11.06%                    -9.65%
   Discovery Capital Management, LLC                                         1,098                     1,808                     7.82%                   -3.85%

  Source: Thomson Reuters

  Note:
  [1] Mylan made the final tender offer to acquire Perrigo on 9/14/15 and the offer expired at 8:00 AM ET on 11/13/15 with less than 40% of Perrigo shares tendered.
  [2] Includes the 25 institutional investors with the largest holdings in Perrigo as of 9/30/15.
  [3] Number of shares in thousands. These data are available at the end of the quarter.
  [4] Uses Perrigo's returns measured from the U.S. market close on 11/12/15 to the offer value of $174.36 that Dr. Nye assumes. Assumes no change in Mylan's
  price from the U.S. market close on 11/12/15 to the U.S. market open on 11/13/15.
  [5] Uses Perrigo's and Mylan's returns measured from the U.S. market close on 11/12/15 to the U.S. market open on 11/13/15.




                                                                                                                                                                  Page: 14
Contains Some Information Designated
 Case 2:16-cv-02805-MCA-LDW          Confidential
                              Document            by Plaintiffs
                                       211-47 Filed
                                      10107                      Appendix A
                                                     08/13/19 Page 68 of 147 PageID:




                                     Paul A. Gompers CV
                                             Baker Library 263
                                 Graduate School of Business Administration
                                            Harvard University
                                            Boston, MA 02163

                                             (617) 495-6297 (ph)
                                             (617) 496-8443 (fax)
                                              pgompers@hbs.edu
                                     http://www.people.hbs.edu/pgompers


   ACADEMIC POSITIONS

   2000–present   HARVARD BUSINESS SCHOOL                                                            BOSTON, MA
                  Eugene Holman Professor of Business Administration. Research interests include venture
                  capital, private equity, entrepreneurial finance, institutional investors, corporate governance,
                  optimal security design, dynamic capital structure, long-run performance of firms, and
                  sources of financing for start-up businesses.

   1998–2000      HARVARD BUSINESS SCHOOL                                                         BOSTON, MA
                  Associate Professor of Business Administration.

   1995–1998      HARVARD BUSINESS SCHOOL                                                         BOSTON, MA
                  Assistant Professor of Business Administration.

   1993–1995      UNIVERSITY OF CHICAGO                                                         CHICAGO, IL
                  Assistant Professor of Finance and Policy at the Graduate School of Business. Created new
                  course on the financing of start-up companies.

   1995–present   NATIONAL BUREAU OF ECONOMIC RESEARCH                                  CAMBRIDGE, MA
                  Research Associate. Appointed as an NBER affiliate in corporate finance.


   EDUCATION

   1989–1993      HARVARD UNIVERSITY                                                        CAMBRIDGE, MA
                  Received Ph.D. in Business Economics, June 1993.

   1987–1989      OXFORD UNIVERSITY                                                               OXFORD, UK
                  Graduated summa cum laude with a M.Sc. in economics, July 1989.

   1982–1987      HARVARD COLLEGE                                                           CAMBRIDGE, MA
                  Graduated summa cum laude with an A.B. in biology.




                                                                                                               Page: 1
Contains Some Information Designated
 Case 2:16-cv-02805-MCA-LDW          Confidential
                              Document            by Plaintiffs
                                       211-47 Filed
                                      10108                      Appendix A
                                                     08/13/19 Page 69 of 147 PageID:



   PUBLICATIONS

   Books
   The Venture Capital Cycle, (MIT Press, Cambridge) October 1999. (Joint with Josh Lerner.) First
           Edition.
   The Money of Invention, (Harvard Business School Press, Boston) November 2001. (Joint with Josh
           Lerner.)
   Entrepreneurial Finance: A Casebook, (John Wiley, New York) December 2001. (Joint with William
           Sahlman.)
   The Venture Capital Cycle, (MIT Press, Cambridge) October 1999. (Joint with Josh Lerner.) Second
           Edition. 2004.
   Private Equity Finance, (Anthem Press, London). March 2019. (Joint with Victoria Ivashina and Richard
           Ruback.)

   Articles in Refereed Journals
   “Optimal Investment, Monitoring, and the Staging of Venture Capital,” Journal of Finance 50, 1461-
            1489. December 1995. Reprinted in Michael Wright and Ken Robbie, editors, Venture Capital
            (International Library of Management) (Aldershot: Dartmouth Publishing, 1997.)
   “Grandstanding in the Venture Capital Industry,” Journal of Financial Economics 42, 133–156. July
            1996.
   “The Rise and Fall of Venture Capital,” Business and Economic History 23, 1–24. Winter 1994.
            Awarded Newcomen Prize essay for best paper in business history.
   “The Use of Covenants: An Empirical Analysis of Venture Partnership Agreements,” Journal of Law and
            Economics 39, 463–498. October 1996. (with Josh Lerner.)
   “Myth or Reality? The Long-Run Underperformance of Initial Public Offerings: Evidence from Venture
            and Nonventure Capital-backed Companies.” Journal of Finance 52, 1791–1821. December
            1997. (with Alon Brav.) Awarded the Smith-Breeden Distinguished Paper Award.
   “Venture Capital Growing Pains: Should the Market Diet?” Journal of Banking and Finance 22, 1089–
            1104. August 1998.
   “An Analysis of Compensation in the US Venture Capital Partnership,” Journal of Financial Economics
            51, 3–44. January 1999. (with Josh Lerner.)
   “Venture Capital Distributions: Short-Run and Long-Run Reactions,” Journal of Finance 53, 2161–2184.
            December 1998. (with Josh Lerner.)
   “Conflict of Interest in the Issuance of Public Securities: Evidence from Venture Capital,” Journal of
            Law and Economics 42, 1-28. April 1999. (with Josh Lerner.)
   “What Drives Venture Capital Fundraising?” Brookings Proceedings on Microeconomic Activity, 149-
            192. August 1998. (with Josh Lerner.)
   “Money Chasing Deals? The Impact of Fund Inflows on Private Equity Valuations,” Journal of
            Financial Economics 55, 281-325. February 2000. (with Josh Lerner.)
   “Is the Abnormal Return Following Equity Issuances Anomalous?” Journal of Financial Economics 56,
            209–250. May 2000. (with Alon Brav and Chris Geczy.)
   “Institutional Investors and Equity Prices,” Quarterly Journal of Economics 114, 229–260. 2001. (with
            Andrew Metrick.)
   “The Venture Capital Revolution,” Journal of Economic Perspectives 15, 145–168. Spring 2001. (with
            Josh Lerner.)
   “Who Underreacts to Cash Flow News?” Journal of Financial Economics 66, 409–462. 2002. (with
            Randy Cohen and Tuomo Vuolteenaho.)
    “The Role of Lock-ups in Initial Public Offerings Provisions,” Review of Financial Studies 16, 1–29.
            Spring 2003. (with Alon Brav.)
   “Corporate Governance and Equity Prices,” Quarterly Journal of Economics 118, 107-156. February
            2003. (with Joy Ishii and Andrew Metrick.)
   “The Really Long-Run Performance of Initial Public Offerings: Evidence from the Pre-Nasdaq Period,
            1933–1972,” Journal of Finance 56, 1355–1392. August 2003. (with Josh Lerner.)

                                                                                                       Page: 2
Contains Some Information Designated
 Case 2:16-cv-02805-MCA-LDW          Confidential
                              Document            by Plaintiffs
                                       211-47 Filed
                                      10109                      Appendix A
                                                     08/13/19 Page 70 of 147 PageID:



   “The Determinants of Board Structure and Function in Entrepreneurial Firms,” Journal of Law and
           Economics 46, 569–598. October 2003. (with Malcolm Baker.)
   “Entrepreneurial Spawning: Corporations and the Genesis of New Ventures, 1986–1999,” Journal of
           Finance 60, 577-614. April 2005. (with Josh Lerner and David Scharfstein.)
   “Large Blocks of Stock: Prevalence, Size, and Measurement,” Journal of Corporate Finance 12, 594-618.
           June 2006. (with Rudiger Fahlenbrach, Jennifer Dlugosz, and Andrew Metrick.)
   “Venture Capital Investment Cycles: The Impact of Public Markets,” Journal of Financial Economics, 1–
           23. 2008. (with Anna Kovner, Josh Lerner, and David Scharfstein.)
   “Specialization and Success: Evidence from Venture Capital,” Journal of Economic and Management
           Strategy 18, 817–845. 2009. (with Anna Kovner, Josh Lerner, and David Scharfstein.)
   “Extreme Governance: An Analysis of Dual-Class Firms in the United States,” Review of Financial
           Studies 23, 1051–1088. 2010. (with Joy Ishii and Andrew Metrick.)
   “Performance Persistence in Entrepreneurship and Venture Capital,” Journal of Financial Economics 96,
           18–32. 2010. (with Anna Kovner, Josh Lerner, and David Scharfstein.)
   “Buy Local? The Geography of Successful Venture Capital Expansion,” Journal of Urban Economics
           67, 90–102. 2010. (with Henry Chen, Anna Kovner, and Josh Lerner.)
    “The Cost of Friendship,” Journal of Financial Economics 119, 626–644. March 2016. (with Vladimir
           Mukharlyamov and Yuhai Xuan.)
   “What Do Private Equity Firms Say They Do?” Journal of Financial Economics 121, 449–476.
           September 2016. (with Steven N. Kaplan and Vladimir Mukharlyamov.)
   “More than Money: Venture Capitalists on Boards.” Forthcoming in Journal of Law, Economics, and
          Organizations. May 2018. (with Natee Amornsiripanitch and Yuhai Xuan.)
   “The Other Diversity Dividend,” Harvard Business Review. July 2018. (with Silpa Kovvali.)
   “How Do Venture Capitalists Make Decisions,” December 2017. Forthcoming in the Journal of
          Financial Economics. (joint with Will Gornall, Steve Kaplan, and Ilya Strebulaev.)
   “Gender Effects in Venture Capital,” March 2018. Forthcoming in the Journal of Financial and
          Quantitative Analysis. Joint with Vladimir Muhkarlyamov, Emily Weisburst, and Yuhai Xuan.)


   Other Articles
   “Venture Capital and the Creation of Public Companies: Do Venture Capitalists Really Bring More than
           Money?” Journal of Private Equity 1, 15-32. Fall 1997. (with Josh Lerner.)
    “Risk and Reward in Private Equity Investments: The Challenge of Performance Assessment,” Journal
           of Private Equity 1, 5-12. Winter 1997. (with Josh Lerner.)
   “Resource Allocation, Incentives, and Control: The Importance of Venture Capital in Financing
           Entrepreneurial Firms,” Entrepreneurship, SMEs, and the Macroeconomy (Cambridge University
           Press, Cambridge), 206-238. February 1997.
   “Venture Capital,” The Handbook of Technology Management (Richard Dorf, Editor-in-Chief). January
           1997. (with Josh Lerner.)
    “The Determinants of Corporate Venture Capital Success: Organizational Structure, Incentives, and
           Complementarities,” NBER Conference Volume on Concentrated Corporate Ownership, 17-54.
           September 1998.
   “Capital Formation and Investment in Venture Markets: An Assessment of Market Imperfections,” The
           Economic Evaluation of Technological Change (Richard Spivack, Editor). June 1998.
   “Corporations and the Financing of Innovation: The Corporate Venturing Experience,” The Atlanta
           Federal Reserve Bank Conference Volume, 1-17. 2002.
   “Venture Capital and Private Equity,” The Handbook of Corporate Finance (Espen Eckbo, Editor)
           (North-Holland Press, New York). 2002.
   “Short-Term America Revisited? Boom and Bust in the Venture Capital Industry and the Impact on
           Innovation,” Innovation Policy and the Economy 3, 1-28. March 2002. (with Josh Lerner.)
   “Venture Capital,” Chap. D5 of The Handbook of Modern Finance (Dennis Lougue, Editor). 2007. (with
           Josh Lerner.)
   “Equity Financing,” Handbook of Entrepreneurship Research: An Interdisciplinary Survey and
                                                                                                      Page: 3
Contains Some Information Designated
 Case 2:16-cv-02805-MCA-LDW          Confidential
                              Document            by Plaintiffs
                                       211-47 Filed
                                      10110                      Appendix A
                                                     08/13/19 Page 71 of 147 PageID:



          introduction (Zoltan Acs and David B. Audretsch, Editor). 2010. (with Josh Lerner.)
   “The Role of Venture Capitalists in the Acquisition of Private Companies.” In Research Handbook on
          International Banking and Governance, edited by James Barth, Chen Lin, and Clas Wihlborg.
          Cheltenham, UK: Edward Elgar Publishing, 2012. (with Yuhai Xuan).

   Working Papers
   “Diversity in Innovation,” January 2019. (with Sophie Calder-Wang.)
   “Homophily in Entrepreneurial Team Formation. January 2019. (with Sophie Calder-Wang and Kevin
            Huang.)
   “And the Children Shall Lead: Gender Diversity and Performance in Venture Capital.” May 2018. (with
            Sophie Calder-Wang.)
   “Gender Effects in Venture Capital,” March 2018. Joint with Vladimir Muhkarlyamov, Emily Weisburst,
            and Yuhai Xuan.)
    “To Err is Human, To Forgive is a Mistake: Evidence from Venture Capital Hiring,” December 2013
            (with Vladimir Mukharlyamov and Yuhai Xuan.)
     “Bridge Building in Venture Capital: Evidence from Acquisitions of Venture Capital-backed
            Companies,” December 2011. Revise and resubmit at Review of Financial Studies (with Yuhai
            Xuan.)
   “Reputation and Contractual Flexibility: Evidence from Venture Capital Distribution Pricing Policies,”
            August 2011. (with Timothy Dore and Andrew Metrick.)
    “Why Experienced Venture Capitalists Leave Money on the Table: Evidence from Initial Public
            Offerings,” July 2009. (with Alon Brav and Tim Dore.)
    “Institutions, Capital Constraints and Entrepreneurial Firm Dynamics: Evidence from Europe,”
            November 2006. (with Mihir Desai and Josh Lerner.)
   “Skill vs. Luck in Entrepreneurship and Venture Capital: Evidence from Serial Entrepreneurs,” December
            2006. (with Anna Kovner, Josh Lerner, and David Scharfstein.)
   “The Role of Venture Capitalists in the Acquisition of Private Companies,” October 2005. (with Yuhai
            Xian.)
   “Incentives vs. Control: An Analysis of U.S. Dual-class Companies,” April 2004. (with Andrew Metrick
            and Joy Ishii.)
   “Ownership and Control in Entrepreneurial Firms: An Examination of Convertible Securities in Venture
            Capital Investment,” January 2000.
   “An Analysis of Executive Compensation, Ownership, and Control in Entrepreneurial Firms,” May 2000.
            (with Malcolm Baker.)

   Opinion — Editorials
   “This Tax Cut Will Pay Dividends,” Wall Street Journal, August 13, 2002. (with Andrew Metrick and
          Jeremy Siegel.)

   Projects in Process
    “The Evolution of Ownership and Control in Entrepreneurial Firms.” (with Malcolm Baker.)
    “Dual Class IPOs.” (with Malcolm Baker.)
    “Pre-public Financing in Entrepreneurial Ventures.”
    “Institutional Ownership and Corporate Governance.” (with Andrew Metrick and Joy Ishii.)
    “The Dynamics of Global Entrepreneurship.” (with Mihir Desai and Josh Lerner.)
    “The Determinants of Venture Capital Acquisitions.” (with Yuhai Xuan.)
    “The Determinants of Entrepreneurial Success.” (with Anna Kovner, Josh Lerner, and David
           Scharfstein.)
    “Risk and Return in Private Equity.” (with Leslie Jeng, Josh Lerner, and Andrew Metrick.)
    “Corporate Governance through Time.” (with Martijn Cremers, Allen Ferrell, and Andrew Metrick.)




                                                                                                        Page: 4
Contains Some Information Designated
 Case 2:16-cv-02805-MCA-LDW          Confidential
                              Document            by Plaintiffs
                                       211-47 Filed
                                      10111                      Appendix A
                                                     08/13/19 Page 72 of 147 PageID:



   COURSE MATERIALS
   Cases
    “Abraaj Capital and Acibadem Healthcare Invesetment (A).” Harvard Business School Case 214-021.
    “Abraaj Capital and Acibadem Healthcare Invesetment (B).” Harvard Business School Case 214-022.
    “Advantage Partners: Dia Kanri (A).” Harvard Business School Case 214-016.
    “Advantage Partners: Dia Kanri (B).” Harvard Business School Case 214-017.
    “The Advent Israel Venture Capital Program.” Harvard Business School Case 298–072.
    “ALWAYSi.” Harvard Business School Case 201–075.
    “APV Technology Partners II, L.P.” Harvard Business School Case 298–048.
    “Ardian: The Sale of Diana.” Harvard Business School Case 215-033.
    “Aspect Ventures.” Harvard Business School Case 217-046.
    “Bain Capital: Outback Steakhouse.” Harvard Business School Case 212-087.
    “Bang Networks, Inc.” Harvard Business School Case 201–074.
    “BioTransplant, Inc.: Initial Public Offering, January 1996.” Harvard Business School Case 297–
         095.
    “Cachet Technologies.” Harvard Business School Case 200–031.
    “Cambridge Technology Partners: 1991 Start Up.” Harvard Business School Case 298–044.
    “Cambridge Technology Partners: Corporate Venturing (August 1996).” Harvard Business School
         Case 297–033.
    “Car Wash Partners, Inc.” Harvard Business School Case 299–034.
    “Charles River Velocity.” Harvard Business School Case 201–092.
    “Charter Communication Bankruptcy.” Harvard Business School Case 211-035.
    “Clover Food Lab.” Harvard Business School Case Study 818-073.
    “Dell Ventures.” Harvard Business School Case 200–062.
    “Digital Everywhere, Inc.” Harvard Business School Case 298–099.
    “edocs, Inc. (A).” Harvard Business School Case 200–015.
    “edocs, Inc. (B-1): Kevin Laracey.” Harvard Business School Case 200–020.
    “edocs, Inc. (B-2): Jonathon Guerster.” Harvard Business School Case 200–021.
    “Efficient Market Services: August 1993 (A).” Harvard Business School Case 298–009.
    “Efficient Market Services: August 1993 (B1), EMS Management.” Harvard Business School Case
         298–010.
    “Efficient Market Services: August 1993 (B2), Comdisco Ventures.” Harvard Business School Case
         298–011.
    “Elliot Lebowitz.” Harvard Business School Case 297–094.
    “Endeca: New Growth Opportunities.” Harvard Business School Case 206–041.
    “First Mark Capital.” Harvard Business School Case 212-041.
    “Fitzpatrick Hotel Group (A).” Harvard Business School Case 298–002.
    “Fitzpatrick Hotel Group (B1): Niall Carroll.” Harvard Business School Case 298–003.
    “Fitzpatrick Hotel Group (B2): Paddy Fitzpatrick.” Harvard Business School Case 298–004.
    “Founders Fund.” Harvard Business School Case 211-040.
    “Genset Initial Public Offering (A).” Harvard Business School Case 297–096.
    “Genset Initial Public Offering (B).” Harvard Business School Case 297–097.
    “Genset: 1989.” Harvard Business School Case 298–070.
    “Global Digital Utilities Corp.” Harvard Business School Case 297–065.
    “Globant: Going Public.” Harvard Business School Case 215-021.
    “Harrah’s Entertainment LBO.” Harvard Business School Case13-054.
    “HgCapital and the Visma Transaction: (A).” Harvard Business School Case 214-018.
    “HgCapital and the Visma Transaction: (B).” Harvard Business School Case 214-019.
    “HgCapital and the Visma Transaction: (C).” Harvard Business School Case 214-020.
    “Honest Tea.” Harvard Business School Case 201–076.
    “Hudson Manufacturing.” Harvard Business School Case 203–064.
    “ICSGroup.” Harvard Business School Case 819-097.
    “Knightsbridge Advisers, Inc.” Harvard Business School Case 296–054.
                                                                                                  Page: 5
Contains Some Information Designated
 Case 2:16-cv-02805-MCA-LDW          Confidential
                              Document            by Plaintiffs
                                       211-47 Filed
                                      10112                      Appendix A
                                                     08/13/19 Page 73 of 147 PageID:



      “Knoll Furniture: Going Public.” Harvard Business School Case 202–114.
      “Loma Vista Medical.” Harvard Business School Case 819-050.
      “MSE, Inc. Privatization: August 1997.” Harvard Business School Case 298–135.
      “MSE, Inc. Privatization: August 1997 (Abridged).” Harvard Business School Case 298–136.
      “New Oriental.” Harvard Business School Case.
      “New York Bagel: Hungary, April 1994.” Harvard Business School Case 297–078.
      “NSK Software Technologies Ltd.” Harvard Business School Case 298–071.
      “Nykaa.com: A Passion for Beauty.” Harvard Business School Case 218-049.
      “Ocular.” Harvard Business School Case 202–118.
      “Panoramic Power.” Harvard Business School Case 818-072.
      “Pet Doctors: 1999.” Harvard Business School Case 200–016 “The Prague Post.” Harvard Business
       School Case 299–033.
      “Private Equity Finance Vignettes: 2016.” Harvard Business School Case 216-005.
      “Private Equity Vignettes: 2014.” Harvard Business School Case 213-026.
      “Rapid7.” Harvard Business School Case 817-077.
      “Sarvega.” Harvard Business School Case 204–137.
      “Shenzhen Capital Group: A Pioneer in China’s VC Industry” Harvard Business School Case 211-
           029.
      “Sky Air, Inc.” Harvard Business School Case 297–110.
      “TaskRabbit.” Harvard Business School Case 217-047.
       “Torrent Systems.” Harvard Business School Case 298–084.
      “Tutor Time (A).” Harvard Business School Case 297–064.
      “Tutor Time (B).” Harvard Business School Case 297–074.
      “United Capital Partners (A).” Harvard Business School Case 213-044.
      “United Capital Partners (B).” Harvard Business School Case 213-045.
      “Venture Capital in Ireland: Getting Their ACT Together.” Harvard Business School Case 298–001.
      “Vueling Airlines.” Havard Business School Case.
      “Xedia and Silicon Valley Bank (A).” Harvard Business School Case 298–119.
      “Xedia and Silicon Valley Bank (B1): The Bank’s Perspective.” Harvard Business School Case 298–
           120.
      “Xedia and Silicon Valley Bank (B2): The Company’s Perspective.” Harvard Business School Case
           298–121.
      “Xedia and Silicon Valley Bank (C): The Final Agreement.” Harvard Business School Case 298–
           122.
      “Yo-Yo Ma and Silkroad.” Harvard Business School Case 818-110.
      “ZEFER: November 1998.” Harvard Business School Case 299–032.

   Course Notes and Teaching Notes
    “Advent Israel Venture Capital Program TN.” Harvard Business School Teaching Note 299–054.
    “APV Technology Partners II, L.P. TN.” Harvard Business School Teaching Note 299–053.
    “Beta Golf.” Harvard Business School Teaching Note 202–062.
    “BioTransplant Inc.: Initial Public Offering, January 1996 TN.” Harvard Business School Teaching
          Note 299–055.
    “Cachet Technologies.” Harvard Business School Teaching Note 202–068.
    “Cambridge Technology Partners —1991 Start Up TN.” Harvard Business School Teaching Note
          299–057.
    “Cambridge Technology Partners: Corporate Venturing (August 1996) TN.” Harvard Business
          School Teaching Note 299–056.
    “Carlton Polish Co.” Harvard Business School Teaching Note 202–076.
    “Car Wash Partners, Inc. TN.” Harvard Business School Teaching Note 299–058.
    “Contracting and Control in Venture Capital.” Harvard Business School Note 298–067.
    “Dell Ventures.” Harvard Business School Teaching Note 202–072.
    “Digital Everywhere, Inc. TN.” Harvard Business School Teaching Note 299–059.

                                                                                                        Page: 6
Contains Some Information Designated
 Case 2:16-cv-02805-MCA-LDW          Confidential
                              Document            by Plaintiffs
                                       211-47 Filed
                                      10113                      Appendix A
                                                     08/13/19 Page 74 of 147 PageID:



      “edocs, Inc. Series.” Harvard Business School Teaching Note 202–064.
      “Elliot Lebowitz TN.” Harvard Business School Teaching Note 299–060.
      “Emergence of Silicon Wadi.” Harvard Business School Note 204–156.
      “Fenchel Lampshade Company.” Harvard Business School Teaching Note 202–063.
      “Efficient Market Services: August 1993 Series TN.” Harvard Business School Teaching Note 299–
       061.
       “The Entrepreneurial Manager: Course Overview, Harvard Business School Case.” 818-080
      “The Entrepreneurial Manager, Module I: Defining and Developing the Business Model.” Harvard
       Business School Case 817-108.
      “The Entrepreneurial Manager, Module 2 Part 1: Resourcing the Business Model.” Harvard Business
       School Case 817-109.
      “The Entrepreneurial Manager, Module 2 Part 2: Resourcing the Business Model.” Harvard Business
       School Case 817-110.
      “Fitzpatrick Hotel Group Series TN.” Harvard Business School Teaching Note 299–062.
      “Genset: 1989 TN.” Harvard Business School Teaching Note 299–063.
      “Genset Initial Public Offering (A) & (B) TN.” Harvard Business School Teaching Note 299–064.
      “Global Digital Utilities Corporation TN.” Harvard Business School Teaching Note 299–065.
      “HIMSCORP, Inc.” Harvard Business School Teaching Note 202–073.
      “Honest Tea.” Harvard Business School Teaching Note 202–069.
       “Introduction to Entrepreneurial Finance.” Harvard Business School Note 298–061.
      “Introduction to Private Equity Finance.” Harvard Business School Note 213-026.
      “Knightsbridge Advisers, Inc. TN.” Harvard Business School Teaching Note 299–066.
      “Knot, The.” Harvard Business School Teaching Note 202–070.
      “MSE, Inc. Privatization: August 1997 & MSE, Inc. Privatization: August 1997 (Abridged) TN.”
           Harvard Business School Teaching Note 299–067.
      “Nantucket Nectars.” Harvard Business School Teaching Note 202–074.
      “New York Bagel: Hungary, April 1994 TN.” Harvard Business School Teaching Note 299–068.
      “A Note on Angel Financing.” Harvard Business School Note 298–083.
      “A Note on LBO Capital Structure.” Harvard Business School Note 213-091.
      “A Note on Franchising.” Harvard Business School Note 297–108.
      “A Note on Government Sources of Financing for Small Businesses.” Harvard Business School Note
           298–015.
      “Note on Strategic Alliances, A.” Harvard Business School Note 298–047.
      “A Note on the Internet.” Harvard Business School Note 297–109.
      “A Note on Private Equity Exits.” Harvard Business School Note 213-112.
      “A Note on the Venture Capital Industry.” Harvard Business School Note 295–065.
      “A Note on Valuation in Entrepreneurial Ventures.” Harvard Business School Note 298–082.
      “A Note on Valuation in Private Equity.” Harvard Business School Note 213-034.
      “NSK Software Technologies Ltd. TN.” Harvard Business School Teaching Note 299–069.
      “Parenting Magazine TN.” Harvard Business School Teaching Note 202–065.
      “Penelope’s Personal Pocket Phones TN.” Harvard Business School Teaching Note 299–070.
      “Prague Post, The TN.” Harvard Business School Teaching Note 299–071.
      “Private Equity Valuation in Emerging Markets.” Harvard Business School Note 213-043.
      “Record Masters.” Harvard Business School Teaching Note 202–075.
      “Penelope’s Personal Pocket Phones.” Harvard Business School Case 299–004.
      “Sky Air, Inc. TN.” Harvard Business School Teaching Note 299–072.
      “Torrent Systems TN.” Harvard Business School Teaching Note 299–073.
      “Tutor Time (A) TN.” Harvard Business School Teaching Note 299–074.
      “Tutor Time (B) TN.” Harvard Business School Teaching Note 299–078.
      “Venture Capital in Ireland: Getting Their ACT Together TN.” Harvard Business School Teaching
           Note 299–075.

                                                                                                     Page: 7
Contains Some Information Designated
 Case 2:16-cv-02805-MCA-LDW          Confidential
                              Document            by Plaintiffs
                                       211-47 Filed
                                      10114                      Appendix A
                                                     08/13/19 Page 75 of 147 PageID:



      “Xedia and Silicon Valley Bank Series TN.” Harvard Business School Teaching Note 299–076.
      “ZEFER: November 1998 TN.” Harvard Business School Teaching Note 299–077.

   SEMINARS AND CONFERENCE PRESENTATIONS — Academic
   American Economic Association: Annual Meeting, January 1995, “Optimal Investment, Monitoring, and
           the Staging of Venture Capital.”
   American Finance Association: Annual Meeting, January 1995, “An Analysis of Compensation in the
   U.S. Venture Capital Partnership.”
   American Finance Association: Annual Meeting, January 1996, “Myth or Reality? The Long-Run
           Underperformance of Initial Public Offerings: Evidence from Venture and Nonventure-backed
           Companies.”
   American Finance Association: Annual Meeting, January 1999, “What Drives Venture Capital
           Fundraising.”
   American Finance Association: Annual Meeting, January 2000, “An Analysis of Executive
           Compensation, Ownership, and Control in Entrepreneurial Firms.”
   American Finance Association: Annual Meeting, January 2004, “Incentives vs. Control: An Analysis of
   U.S. Dual-class companies.”
   American Finance Association: Annual Meeting, January 2015, “Cost of Friendship.”
   American Finance Association: Annual Meeting, January 2015, “What Do Private Equity Firms (Say)
           They Do?”
   American Law and Economics Association: Annual Meeting, May 1996, “The Use of Covenants: An
           Empirical Analysis of Venture Partnership Agreements.”
   Association of Financial Economists: Annual Meeting, January 2001, “The Determinants of Board
           Structure and Function in Entrepreneurial Firms.”
   Association of Financial Economists: Annual Meeting, January 2006, “Skill vs. Luck: An Analysis of
           Serial Entrepreneurs.”
   Arizona State University School of Business: Finance Seminar, December 1995, “Venture Capital
           Distributions: Short-Run and Long-Run Reactions.”
   Boston University: Finance Seminar, December 1996, “Myth or Reality? The Long-Run
           Underperformance of Initial Public Offerings: Evidence from Venture and Nonventure-backed
           Companies.”
   Brandeis University: Entrepreneurship Conference, April 2014, “The Next Big Question in Entrepreneurship
           Research.”
   Brookings Institute: Microeconomic Conference, June 1998, “What Drives Venture Fundraising?”
   Business and Economic History: Annual Meeting, March 1994, “The Rise and Fall of Venture Capital.”
   Center for Research on Security Prices: Biannual Meeting, March 1995, “Myth or Reality? The Long-Run
           Underperformance of Initial Public Offerings: Evidence from Venture and Nonventure-backed
           Companies.”
   Center for Research on Security Prices: Biannual Meeting, November 1994, “Venture Capital
           Distributions: Short-Run and Long-Run Reactions.”
   Center for Economic and Policy Research: European Finance Conference on Financing Innovation,
           November 1998, “What Drives Venture Capital Fundraising?”
   Columbia Law School: Law and Economics Seminar, November 1995, “An Analysis of Compensation
           in the U.S. Venture Capital Partnership.”
   Columbia Law School: Law and Economics Seminar, November 1995, “The Use of Covenants: An
           Empirical Analysis of Venture Partnership Agreements.”
   Columbia Law School: Financing Innovation Conference, December 1997, “An Analysis of Covenants in
           Venture Capital Investments.”
   Columbia University School of Business: Finance Seminar, January 1993, “Grandstanding in the Venture
           Capital Industry.”
   Copenhagen Business School: Finance Seminar, May 1999, “An Analysis of Executive Compensation,

                                                                                                          Page: 8
Contains Some Information Designated
 Case 2:16-cv-02805-MCA-LDW          Confidential
                              Document            by Plaintiffs
                                       211-47 Filed
                                      10115                      Appendix A
                                                     08/13/19 Page 76 of 147 PageID:



           Ownership, and Control in Closely Held Firms.”
   Cornell Business School: Finance Seminar, October 2001, “Corporate Governance and Equity Prices.”
   Federal Reserve Bank of Chicago: January 1994, “Optimal Investment, Monitoring, and the Staging of
   Venture Capital.”
   Duke University Fuqua Business School: Finance Seminar, January 1993, “Grandstanding in the Venture
           Capital Industry.”
   Georgetown Law School: April 2003, “Corporate Governance and Equity Prices.”
   Harvard Business School: Business History Seminar, December 2000, “The History of Silicon Valley.”
           Harvard Business School: Entrepreneurship Conference, December 2000, “The Really Long-run
   Performance of Initial Public Offerings.”
   Harvard Business School: Financial Decision and Control Workshop, July 1994, “Optimal Investment,
           Monitoring, and the Staging of Venture Capital.”
   Harvard Business School: Financial Decision and Control Workshop, July 1996, “Myth or Reality? The
           Long-Run Underperformance of Initial Public Offerings: Evidence from Venture and
           Nonventure- backed Companies.”
   Harvard Business School: Financial Decision and Control Workshop, July 1997, “Reputation and Conflict
           of Interest in the Issuance of Public Securities: Evidence from Venture Capital.”
   Harvard Business School: Financial Decision and Control Workshop, July 1998, “How are Large
           Institutions Different From Other Investors? Why Do These Differences Matter for Equity Prices
           and Returns?”
   Harvard Business School: Finance Seminar, February 1994, “An Analysis of Compensation in the U.S.
           Venture Capital Partnership.”
   Harvard Business School: Finance Seminar, January 1993, “Grandstanding in the Venture Capital
           Industry.”
   Harvard Business School: Finance Seminar, October 1996, “Venture Capital Distributions: Short-Run and
           Long-Run Reactions.”
   Harvard Business School: Finance Seminar, May 1999, “An Analysis of CEO Compensation, Ownership,
           and Control in Closely Held Firms.”
   Harvard Business School: Finance Seminar, October 2011, “The Cost of Friendship.”
   Harvard Business School: Research Symposium, May 2018, “Diversity in the Innovation Sector.”
   Harvard Business School: Organizations and Markets Seminar, May 1999, “An Analysis of CEO
           Compensation, Ownership, and Control in Closely Held Firms.”
   Harvard Business School: Finance Seminar, November 2000, “The Venture Capital Revolution.”
   Harvard Business School: Finance Seminar, March 2006, “Skill vs. Luck: An Analysis of Serial
           Entrepreneurs.”
   Harvard Business School: Finance Seminar, December 2008, “Bridge Building in Venture Capital: Evidence
           from Acquisitions.”
   Harvard Business School: Finance Seminar, December 2014, “More than Money: Venture Capitalists on
           Boards.”
   Harvard Business School: Finance Seminar, February 2015, “What do Private Equity Firms (Say) They
           Do?”
   Harvard Business School: Organizational Behavior Seminar, February 2012, “The Role of Social Ties in
           Venture Capital.”
   Harvard Kennedy School: Gender Diversity Conference, June 2018, “And the Children Shall Lead: Gender
           Diversity and Performance in Venture Capital.”
   Harvard University Department of Economics: Workshop, December 1992, “Optimal Investment,
           Monitoring, and the Staging of Venture Capital.”
   Harvard University Department of Economics: Organizations Workshop, December 1996, “Reputation
           and Conflict of Interest in the Issuance of Public Securities: Evidence from Venture Capital.”
   Harvard University Department of Economics: Organizations Workshop, December 2002,
           “Entrepreneurial Spawning.”

                                                                                                       Page: 9
Contains Some Information Designated
 Case 2:16-cv-02805-MCA-LDW          Confidential
                              Document            by Plaintiffs
                                       211-47 Filed
                                      10116                      Appendix A
                                                     08/13/19 Page 77 of 147 PageID:



   Harvard University Department of Economics: Organizations Workshop, December 1998, “Are the
          Hundred-Million-Dollar Managers Just Like Everyone Else? An Analysis of the Stock
          Ownership of Large Institutions.”
   Harvard University Department of Economics: Organizations Workshop, September 2003,
          “Entrepreneurial Spawning: Corporations and the Genesis of New Ventures, 1986–1999.”
   Hebrew University School of Business: Finance Seminar, March 1994, “An Analysis of Compensation in
          the U.S. Venture Capital Partnership.”
   Hebrew University School of Business: Finance Seminar, March 1995, “Venture Capital Distributions:
          Short-Run and Long-Run Reactions.”
   Hebrew University School of Business: Distinguished Lecture: December 2014, “What Do Private Equity
          Firms (Say) They Do?”
   London School of Economics: Venture Capital Conference, October 1998, “How You Get There Matters:
          The Path Dependency of Executive Compensation in Closely Held Firms.”
   Massachusetts Institute of Technology: Organizations Workshop, March 1996, “The Use of Covenants:
          An Empirical Analysis of Venture Partnership Agreements.”
   Massachusetts Institute of Technology and Harvard University: Public Finance Workshop, March 1998,
          “What Drives Venture Fundraising?”
   National Bureau of Economic Research: Corporate Finance Group, April 1994, “Optimal Investment,
          Monitoring, and the Staging of Venture Capital
   National Bureau of Economic Research: Entrepreneurship Group, July 2017, “How do Venture
          Capitalists Make Decisions.”
   National Bureau of Economic Research: Summer Institute, July 1994, “An Analysis of Compensation in
          the U.S. Venture Partnership Agreement.”
   National Bureau of Economic Research: Summer Institute, July 1995, “Myth or Reality? The Long-Run
          Underperformance of Initial Public Offerings: Evidence from Venture and Nonventure-backed
          Companies.”
   National Bureau of Economic Research: Summer Institute, July 1996, “Venture Capital Distributions:
          Short-Run and Long-Run Reactions.”
   National Bureau of Economic Research: Finance Series, December 1997, “Are the Hundred-Million-
          Dollar Managers Just Like Everyone Else? An Analysis of the Stock Ownership of Large
          Institutions.”
   National Bureau of Economic Research: Finance Series, November 1998, “How You Get There Matters:
          The Path Dependency of Executive Compensation in Closely-Held Firms.”
   National Bureau of Economic Research: Summer Institute, July 2001, “Corporate Governance and Equity
          Prices.”
   New York Federal Reserve Bank: May 2000, “The Determinants of Board Structure and Function in
          Entrepreneurial Firms.”
   New York University, Stern School of Business: Finance Seminar, January 1993, “Grandstanding in the
          Venture Capital Industry.”
   New York University, Stern School of Business: Finance Seminar, February 1999, “How You Get There
          Matters: The Path Dependency of Executive Compensation in Closely-Held Firms.”
   New York University, Stern School of Business: Finance Seminar, October 2006, “Skill vs. Luck: An
          Analysis of Serial Entrepreneurs.”
   Northwestern University, Kellogg Business School: Finance Seminar, January 1993, “Grandstanding in
          the Venture Capital Industry.”
   Northwestern University, Kellogg Business School: Finance Seminar, October 1997, “Money Chasing
          Deals? The Impact of Fund Inflows on Private Equity Valuations.”
   Norwegian School of Management: Finance Seminar, May 1999, “An Analysis of Executive
          Compensation, Ownership, and Control in Closely Held Firms.”
   Ohio State University: Finance Seminar, October 1998, “How You Get There Matters: The Path
          Dependency of Corporate Governance in Closely Held Firms.”
   Oxford University: Graduate Student Seminar, May 1989.
   Oxford University: Finance Seminar, May 1999, “An Analysis of Executive Compensation, Ownership,

                                                                                                   Page: 10
Contains Some Information Designated
 Case 2:16-cv-02805-MCA-LDW          Confidential
                              Document            by Plaintiffs
                                       211-47 Filed
                                      10117                      Appendix A
                                                     08/13/19 Page 78 of 147 PageID:



           and Control in Closely Held Firms.”
   Queens University (Kingston, Ontario) School of Business: Finance Seminar, November 1996, “Myth or
           Reality? The Long-Run Underperformance of Initial Public Offerings: Evidence from Venture and
           Nonventure-backed Companies.”
   Rutgers University: Finance Seminar, October 1997, “Money Chasing Deals? The Impact of Fund
           Inflows on Private Equity Valuations.”
   Stanford University Graduate School of Business: Strategy Workshop, January 1993, “Grandstanding in
           the Venture Capital Industry.”
   Stanford University Graduate School of Business: Center for Economic and Political Research, March
           1997, “The Valuation of Private Equity Investments.”
   Stanford University: Finance Seminar, October 2012, “The Cost of Friendship.”
   Stanford University: Financing Innovation Conference, November 2018, “And the Children Shall Lead:
   Gender Diversity and Performance in Venture Capital.”
   Stockholm Business School: September 2003, “Entrepreneurial Spawning: Corporations and the Genesis
           of New Ventures, 1986–1999.”
   Tel Aviv University School of Business: Finance Seminar, March 1994, “An Analysis of Compensation
           in the U.S. Venture Capital Partnership.”
   Tel Aviv University School of Business: Finance Seminar, March 1995, “Venture Capital Distributions:
           Short-Run and Long-Run Reactions.”
   Tel Aviv University School of Business: Finance Seminar, December 2014, “What Do Private Equity
           Firms (Say) They Do?”
   University of Arizona School of Business: Finance Seminar, December 1995, “Venture Capital
           Distributions: Short-Run and Long-Run Reactions.”
   University of California, Davis: Diversity Conference, December 2017, “And the Children Shall Lead: Gender
           Diversity and Performance in Venture Capital.”
   University of California at Berkeley, Haas School of Business: Finance Seminar, April 1993,
           “Grandstanding in the Venture Capital Industry.”
   University of California at Los Angeles: Finance Seminar, May 1997, “The Valuation of Private Equity
           Investments.”
   University of California at Los Angeles: Behavioral Finance Conference, April 1998, “Are the Hundred-
           Million-Dollar Managers Just Like Everyone Else? An Analysis of the Stock Ownership of
           Large Institutions.”
   University of Chicago Graduate School of Business: Finance Seminar, January 1993, “Grandstanding in
           the Venture Capital Industry.”
   University of Chicago Graduate School of Business: Information and Uncertainty Seminar, April 1995,
           “Venture Capital Distributions: Short-Run and Long-Run Reactions.”
   University of Chicago Graduate School of Business: Finance Seminar, May 2006, “Skill vs. Luck: An
           Analysis of Serial Entrepreneurs.”
   University of Chicago Economics Department: Economic and Legal Organization Workshop, February
           1994, “The Use of Covenants: An Empirical Analysis of Venture Partnership Agreements.”
   University of Chicago Economics Department: Economic and Legal Organization Workshop, October
           1997, “Reputation and Conflict of Interest in the Issuance of Public Securities: Evidence from
           Venture Capital.”
   University of Georgia School of Business: Finance Seminar, “Myth or Reality? The Long-Run
           Underperformance of Initial Public Offerings: Evidence from Venture and Nonventure-backed
           Companies.”
   University of Illinois School of Business: Finance Seminar, October 1994, “Optimal Investment,
           Monitoring, and the Staging of Venture Capital.”
   University of Michigan School of Business: Finance Seminar, November 1995, “Venture Capital
           Distributions: Short-Run and Long-Run Reactions.”
   University of North Carolina School of Business: Finance Seminar, November 1995, “Venture Capital
           Distributions: Short-Run and Long-Run Reactions.”
   University of Pennsylvania Wharton School: Finance Workshop, March 1998, “Money Chasing Deals? The

                                                                                                          Page: 11
Contains Some Information Designated
 Case 2:16-cv-02805-MCA-LDW          Confidential
                              Document            by Plaintiffs
                                       211-47 Filed
                                      10118                      Appendix A
                                                     08/13/19 Page 79 of 147 PageID:



           Impact of Venture Inflows of Private Equity Prices.”
   University of Rochester Simon School of Business: Finance Seminar, December 1996, “Myth or Reality?
           The Long-Run Underperformance of Initial Public Offerings: Evidence from Venture and
           Nonventure-backed Companies.”
   University of Rochester Simon School of Business: Organizations Seminar, February 1993,
           “Grandstanding in the Venture Capital Industry.”
   University of Washington: Finance Seminar, November 2018, “And the Children Shall Lead: Gender
   Diversity and Performance in Venture Capital.”
   Virginia Tech University School of Business: Finance Seminar, October 1995, “Myth or Reality? The
           Long-Run Underperformance of Initial Public Offerings: Evidence from Venture and Nonventure-
           backed Companies.”
   World Bank: Finance Seminar, May 1999, “An Analysis of CEO Compensation, Ownership, and Control
           in Closely Held Firms.”
   Western Finance Association: Annual Meeting, June 1994, “Optimal Investment, Monitoring, and the
           Staging of Venture Capital.”
   Western Finance Association: Annual Meeting, June 1995, “The Long-run Underperformance of
           Seasoned Equity Offerings Revisited.”
   Western Finance Association: Annual Meeting, June 1996, “The Use of Covenants: An Empirical
           Analysis of Venture Partnership Agreements.”
   Western Finance Association: Annual Meeting, June 1997, “Reputation and Conflict of Interest in the
           Issuance of Public Securities: Evidence from Venture Capital.”
   Western Finance Association: Annual Meeting, June 1998, “How are Large Institutions Different from
           Other Investors? Why These Differences Matter for Equity Prices and Returns?”
   Yale University, School of Management: Finance Seminar, January 1993, “Grandstanding in the Venture
           Capital Industry.”

   SPEECHES AND CONFERENCE PRESENTATIONS — Practitioner

   Advanced Technology Program, National Institute for Standards and Technology and NBER Conference
           on Financing Innovation, June 1998.
   Amsterdam Institute of Finance, October 1994, “Venture Capital and the Finance of Emerging
           Companies.”
   American Friends of the Technion, October 1998, “The Development of High Technology and Venture
           Capital in Israel.”
   AT&T Small Business Conference, April 1994, “Venture Capital: The Road Ahead.”
   Center for Economic Policy Research, Venture Capital Conference, March 1997, “The Pricing of Private
           Equity Investments: A Window on the Returns of Tomorrow.”
   Deloitte and Touche, May 2003, “Entrepreneurial Leadership.”
   Ernst and Young Silicon Valley Venture Capital Conference, 2002, “The Future of Venture Capital.”
   Ernst and Young Buyout Roundtable, 2002, “Corporate Governance and Private Equity.”
   Greenwich Roundtable, 2015, “Skill in Private Equity.”
   Harvard Business School Venture Capital Conference, December 1995, “Myth or Reality? The Long-Run
           Underperformance of Initial Public Offerings: Evidence from Venture and Nonventure-backed
           Companies” and “Venture Capital Distributions: Short-run and Long-run Reactions.”
   Harvard Business School Alumni Series, May 2000 and May 2003, “The Future of Private Equity.”
   Harvard Business School European Conference, June 2003, “European Private Equity.”
   Harvard Business School Global Alumni Conference, June 1998, “Consolidation Buy-outs.”
   Harvard Business School Global Alumni Conference, May 2001, “Venture Capital 2001: Boom or Bust?”
   Harvard Business School Centennial Celebration, February 2010, “Private Equity at the Crossroads.”
   Harvard Business School Global Alumni Venture Capital Conference, May 2012, “New Venture Capital
           Models”
   Harvard Business School Global Alumni Venture Capital Conference, October 2014, “Lessons from the
           Trenches.”

                                                                                                     Page: 12
Contains Some Information Designated
 Case 2:16-cv-02805-MCA-LDW          Confidential
                              Document            by Plaintiffs
                                       211-47 Filed
                                      10119                      Appendix A
                                                     08/13/19 Page 80 of 147 PageID:



   Hambrecht and Quist, Post-Venture Forum, March 1999, “Venture and Post-Venture Opportunities:
   Insightsfrom Research.”
   Iceland Pension Conference, May 2018, “The Opportunity in Venture Capital."
   Institutional Limited Partner’s Association, September 1997, “Risk and Return in Private Equity.”
   Institutional Limited Partner’s Association, April 2002, “New Tools for Assessing Private Equity Valuation
             and Asset Allocation.”
   International Business Forum, J une 1999, “Venture Capitalists and the Public Markets.” Investors’ Press
             Alpha Roundtable, October 1996, “The Future of Private Equity.” Israel Business Forum, March
             1994.
   Israeli Venture Capital and High Technology Conference, 2002, “The Future of Venture Capital and Its
             Implication for Israel.”
   Japanese Private Equity Forum, July 1997, “Corporations and Venture Capital: Old and New Challenges.”
   Latin American Chamber of Commerce, February 1995, “Capital for Entrepreneurial Companies: A Look
             Ahead.”
   Massachusetts Public Pension Fund Investment Forum, October 1998, “Venture Capital: Investing in Start-up
             and Newly Public Firms.”
   National Venture Capital Association, March 2003, “The Future of Venture Capital.” Nova Pharmaceuticals,
             September 2009, “Venture Capital after the Downturn.”
   OPAL Institutional Investors Conference, December 2000, “The Future of Private Equity.” Rocky Mountain
             Venture Capital Association, March 2003, “Venture Capital: Challenges and
   Opportunities.”
   Russell Capital Private Equity Conference, March 1997, “The Pricing of Private Equity Investments: A
             Window on the Returns of Tomorrow.”
   Russell Capital Private Equity Conference, November 1998, “Advent Israel Venture Capital Program.”
   Salomon Smith Barney Private Equity Conference, March 2000, “The Future of Private Equity.”
   Salomon Smith Barney Consulting Group, March 2001, “Risk and Return in Private Equity.”
   Samsung Venture Capital Group, October 1997, “Corporations and Venture Capital: Old and New
             Challenges.”
   Seeking Alpha, March 2015, “What’s Hot in Venture Capital Fundraising?”
   Silicon Valley Bank, May 2003, “Venture Capital: Challenges and Opportunity.”
   SuperReturn Conference US, May 2009, “Insights from Private Equity Academic Research at the Harvard
             Business School.”
   SuperReturn Conference Europe, February 20011, “Insights from Private Equity Academic Research at
             the Harvard Business School.”
   SuperReturn Conference US, May 2013, “The Future of Private Equity.”
   University of Chicago Business Forum, May 1995, “The Next Ten Years in Venture Capital.” (Organized
             and moderated panel.)
   Venture Economics Venture Forum, November 1994, “The Venture Cycle.” (Keynote Address.)
   Venture Economics Venture Forum, November 1994, Panelist for IPO performance issues.
   Venture Economics Venture Forum, November 1996, Plenary session speaker on venture capital returns.
   VentureOne / Ernst and Young Venture Capital Conference, July 2002, “The Future of Venture Capital.”
   VentureOne / Ernst and Young Venture Capital Conference, July 2003, “The Future of European Venture
             Capital.”
   Young Presidents’ Organization Conference, November 1998, “Entrepreneurial Opportunities in Crisis
             Situations.”
   Young Presidents’ Organization Conference, January 2003, “The Future of Venture Capital.”
   Young Presidents’ Organization Conference, January 2010, “New Models in Venture Capital.”
   Young Presidents’ Organization Conference, January 2013, “Private Equity Trends.”
   In addition, made presentations of research findings for several institutional investors and investment
             managers who contributed data for the project on interactions between venture organizations and

                                                                                                          Page: 13
Contains Some Information Designated
 Case 2:16-cv-02805-MCA-LDW          Confidential
                              Document            by Plaintiffs
                                       211-47 Filed
                                      10120                      Appendix A
                                                     08/13/19 Page 81 of 147 PageID:



           institutional investors.


   TEACHING

   University of Chicago
   Developed and taught course “Entrepreneurial Finance and Management,” a second-year MBA elective,
          1993–1995.

   Harvard Business School
   Taught “First-Year Finance,” in Required Curriculum, 1995–1997.
   Taught “Entrepreneurial Finance,” in Elective Curriculum, 1997–2003.
   Taught “The Entrepreneurial Manager,” in Required Curriculum, 2003–2008.
   Taught “Venture Capital and Private Equity,” in Elective Curriculum, 2009–2012.
   Co-developed and taught, “Private Equity Finance,” in Elective Curriculum, 2012-2017. Developed and
            taught, “Private Equity Field,” in Elective Curriculum, 2013.
   Developed and taught, “Immersive Field Couse: Israel. Startup Nation.” 2017-2018.
   Course Head for “The Entrepreneurial Manager” in Required Curriculum 2005–2008.
   Course Head for “The Entrepreneurial Manager” in Required Curriculum 2016–2019.
   Co-developed and co-taught Ph.D. course “Empirical Topics in Corporate Finance,” 1999–2015. (with
            Josh Lerner.)
   Co-developed and partially taught three-day executive courses on venture capital and private equity:
            “Conflict and Evolution in Private Equity” (1996), “Corporate Venture Capital: The Third Wave”
            (1997), “The Internationalization of Private Equity” (1998), “Structuring Effective Private Equity
            Organizations” (1999, 2000), “Optimizing Corporate Investments” (2000), “Doing Private Equity
            Deals” (2001, 2003), “Private Equity in a Downturn” (2002), “Private Equity Deals” (2004),
             “Private Equity and Corporate Governance” (2005), “Venture Capital and Private Equity”
            (2006), “Internationalization of Private Equity” (2007), “Private Equity and Venture Capital”
            (2008), and “Private Equity after the Downturn” (2009), “Venture Capital and Private Equity”
            (2010-2011). “Private Equity and Venture Capital: After the Financial Crisis” (2012), Private
            Equity and Venture Capital: The Future” (2013). “Private Equity and Venture Capital: At the
            Crossroads” (2014). “Private Equity and Venture Capital: Changing Market Power.” (2015),
            Private Equity and Venture Capital (2016-2018.) (all with Josh Lerner.)
   Co-developed and taught “Economics of Markets,” in Elective Curriculum, 1997.
   Partially taught in a variety of programs including:
            General Management Program / START, August 1996.
            HBS / CIEBA Pension Workshop, April 1996.
            YPO Conference, February 1997, February 2003, February 2006, February 2008.
            Strategic Finance for Small Business, February 1998, March 1999, March 2000.
            Entrepreneur’s Toolkit, June 1997, June 1998, June 1999.

   PROFESSIONAL SERVICE AND EXPERIENCE

   1985–1986       BAYER CHEMICAL CO.                                           LEVERKUSEN, GERMANY
                   Researcher. Performed biochemical analysis on locust flight muscle metabolism.

   1997–present    Associate Editor for Small Business Economics.

   1997–present    Associate Editor for Journal of Private Equity.

                                                                                                           Page: 14
Contains Some Information Designated
 Case 2:16-cv-02805-MCA-LDW          Confidential
                              Document            by Plaintiffs
                                       211-47 Filed
                                      10121                      Appendix A
                                                     08/13/19 Page 82 of 147 PageID:



   1997–2016       Associate Editor for Journal of Finance.

   1997–present    Western Finance Association Meetings Program Committee.

   1998            Program Committee, Journal of Financial Economics conference on research methodologies
                   in finance.

   2006–2014       Associate Editor for Journal of Economic Literature.

   2010–present    Associate Editor for Journal of Economics and Management Strategy.


   Referee for the Journal of Financial Economics, Journal of Finance, Journal of Political Economy, Quarterly
                    Journal of Economics, Rand Journal of Economics, Review of Financial Studies, American
                    Economic Review, Journal of Public Economics, Journal of Corporate Finance, Journal of
                    Small Business Management, Economic Letter, Small Business Economics, Journal of
                    Business Venturing, Journal of Small Business Finance, Journal of Business, Journal of Law,
                    Economics, and Organizations, and Journal of Law and Economics.

   Reviewer for reports and proposals for the National Science Foundation. Reviewer for reports and proposals
                   for the Securities and Exchange Commission.


   COMMUNTY SERVICE
   Board Member, Beth Israel Deaconess Hospital, (2014-present).
   Board member, Friends of Harvard Track, (2014-2018).
   Board Member, USA Triathlon Foundation, (2015-present)
   Beth Israel Deaconess Wellness Center Advisory Board (2013-present)
   Vice President, Treasurer, and Executive Board Member, Harvard Hillel (1995–2010).
   Board Member, Camp Yavneh (2007–2010).
   Ivy League Eikeden Committee (1997–2010)
   Young Israel of Brookline, Internet Advisory Board (2000–2001).
   Technion Institute of Management: Boston Advisory Board (2000).
   Board Member, Anshe Shalom B’nei Israel Congregation (1993–1995).

   CONSULTING PROJECTS
   Apax Venture Partners, 2003.
   Bain Capital, 2008-2010.
   Battery Venture Partners, 2001.
   Bessemer Venture Partners, 1998.
   Deloitte and Touche, 2003.
   Department of Energy, Idaho Falls National Laboratory, 1994–1995.
   Department of Energy, Savannah River National Laboratory, 1995–1997.
   Department of Energy, Butte, Montana National Laboratory, 1997–1998.
   E.M. Warburg, Pincus, 1997.
   Ernst and Young, 2002.
   GTCR Golder Rauner, 1999.
   Jerusalem Venture Partners, 2001.
   Kleiner Perkins, 2014.
   Montana Science and Engineering, Inc., 1997.
   Patricoff & Co., 1995.
   Phillip’s Petroleum, 1998, 2000, 2001, 2002.
                                                                                                            Page: 15
Contains Some Information Designated
 Case 2:16-cv-02805-MCA-LDW          Confidential
                              Document            by Plaintiffs
                                       211-47 Filed
                                      10122                      Appendix A
                                                     08/13/19 Page 83 of 147 PageID:



   PriceWaterhouse Coopers, 2001.
   RogersCasey Investment Advisors, 1994.
   Salomon Smith Barney, 1999–2003.
   TA Associates, 2015.
   Thermo Electron Corporation, 1994–1997.
   VentureOne, 1995.


   BOARDS OF DIRECTORS AND ADVISORY BOARDS

   Evergreen Partners, 2005–2015.
   Gemini Venture Capital, 2003–2015.
   Highland Capital Consumer Fund, 2007–Present.
   Khosla Ventures, 2009-Present.
   Knightsbridge Investment Advisers, 1995–2012.
   Mercanteo, 1999.
   New Capital Partners, 2000–2001.
   Onpoint Technology Ventures, 2003–2017.
   OnTheFrontier.com, 2000–2001.
   Spur Capital Partners, 2002–Present.
   Triple Point Capital, 2003.
   ZEFER, 1998.

   GRANTS AND AWARDS

   National Science Foundation Grant, 1994–1997, “Financing New Business Formation.”
   National Science Foundation Grant, 2002–2005, “Corporate Governance and Firm Performance.”
   National Institute of Standards and Technology, Advanced Technology Program, 1996–1997, “Venture
           Capital and the Financing of Emerging Technologies.”
   Newcomen Business History Paper Prize, 1994.
   American Association of Individual Investors Award for Best Paper on Investments, at the Western Finance
           Association Meeting, 1998.
   Journal of Financial Economics, Fama-DFA Price, Second Prize, 2008.
   Journal of Finance, Smith Breeden Distinguished Paper Prize, 1998.
   Rodney White Center for Financial Research, Best Paper Prize, 2002.
   MBA Class of 1961 Fellow, 1997–1998.


   ATHLETICS

   Alternate on the 1988 Olympic team in the marathon. Finished fourth in the Olympic trials. Qualified for
           1984, 1988, 1992 Olympic marathon trials. Cross-Country All-American. Academic All-American.
           Set World Junior Record in the marathon (1983). Bronze medalist in 1985 World University Games
           in Japan (marathon). Qualified for two US cross-country teams and competed in the World
           Championships. Set Harvard Records in the 5,000 and 10,000 meters. Triathlon Age Group All-
           American 2007, 2009, 2010, 2013, 2014. Ranked second in the world by World Triathlon
           Corporation in Age Group at the Ironman 70.3 distance in 2014. Competed in ITU Age Group World
           Championships (2007, 2015). Competed in Ironman 70.3 World Championship (2007, 2016, 2017).
           Competed in Ironman World Championships in Kailua Kona (2009, 2010, 2018).




                                                                                                          Page: 16
Contains Some Information Designated
 Case 2:16-cv-02805-MCA-LDW          Confidential
                              Document            by Plaintiffs
                                       211-47 Filed
                                      10123                      Appendix B
                                                     08/13/19 Page 84 of 147 PageID:



                           Paul A. Gompers
        Expert Depositions and Testimony for Prior Four Years
  Deposition of Paul A. Gompers in In Re Goldman Sachs Group, Inc. Securities Litigation, on behalf of The
       Goldman Sachs Group, Inc., United States District Court for the Southern District of New York, Case
       No. 1:10-cv-03461-PAC (April 30, 2015).

  Deposition of Paul A. Gompers in In Re MiMedx Group, Inc. Securities Litigation, on behalf of MiMedx
       Group, Inc., United States District Court for the Northern District of Georgia, Atlanta Division, Civil
       Action No. 1:13-cv-03074-TWT (June 3, 2015).

  Deposition of Paul A. Gompers in Carpenters Pension Trust Fund of St. Louis, et al. v. Barclays PLC, et al.,
       on behalf of Barclays PLC, United States District Court for the Southern District of New York, Case
       No. 1:12-cv-5329-SAS (June 18, 2015).

  Testimony of Paul A. Gompers in Carpenters Pension Trust Fund of St. Louis, et al. v. Barclays PLC, et al.,
        on behalf of Barclays PLC, United States District Court for the Southern District of New York, Case
        No. 1:12-cv-5329-SAS (July 15, 2015).

  Deposition of Paul A. Gompers in In Re Goldman Sachs Group, Inc. Securities Litigation, on behalf of The
       Goldman Sachs Group, Inc., United States District Court for the Southern District of New York, Case
       No. 1:10-cv-03461-PAC (September 9, 2015).

  Deposition of Paul A. Gompers in In Re Marriage of Martha Ehmann Conte and Jean-Pierre L. Conte, on
       behalf of Martha Ehmann Conte, Superior Court of the State of California, City and County of San
       Francisco, Case No. FDI-10-773039 (September 25, 2015).

  Deposition of Paul A. Gompers in In Re Intercept Pharmaceuticals, Inc. Securities Litigation, on behalf of
       Intercept Pharmaceuticals, Inc., United States District Court for the Southern District of New York,
       Civil Action No. 1:14-cv-01123-NRB (October 2, 2015).

  Deposition of Paul A. Gompers in In Re NII Holdings, Inc. Securities Litigation, on behalf of NII Holdings,
       Inc., United States District Court for the Eastern District of Virginia, Alexandria Division, Case No.
       1:14-cv-00227-LMB-JFA (October 23, 2015).

  Deposition of Paul A. Gompers in David M. Loritz, et al. v. Exide Technologies, et al., on behalf of the
       individual defendants, United States District Court for the Central District of California, Master File
       No. 2:13-cv-02607-SVW-E (November 3, 2015).

  Deposition of Paul A. Gompers in Första AP-Fonden and Danske Invest Management A/S, Individually and
       on Behalf of All Others Similarly Situated v. St. Jude Medical, Inc., et al., on behalf of St. Jude
       Medical, Inc., United States District Court for the District of Minnesota, Civil No. 12-3070 (JNE/HB)
       (November 6, 2015).

  Deposition of Paul A. Gompers in In Re Petrobras Securities Litigation, on behalf of the individual
       defendants, United States District Court for the Southern District of New York, Case No. 14-cv-9662
       (November 11, 2015).

  Testimony of Paul A. Gompers in Andrew Segal, M.D. v. Genitrix, LLC, H. Fisk Johnson, III and Stephen
        Rose, on behalf of the individual defendants, Commonwealth of Massachusetts Superior Court
        Department, Civil Action No. 09-776-G (November 18, 2015).



                                                                                                               Page: 1
Contains Some Information Designated
 Case 2:16-cv-02805-MCA-LDW          Confidential
                              Document            by Plaintiffs
                                       211-47 Filed
                                      10124                      Appendix B
                                                     08/13/19 Page 85 of 147 PageID:



                           Paul A. Gompers
        Expert Depositions and Testimony for Prior Four Years
  Deposition of Paul A. Gompers in In Re Montage Technology Group Limited Securities Litigation, on behalf
       of Montage Technology Group Limited, United States District Court for the Northern District of
       California, Case No. 3:14-cv-00722-SI (January 20, 2016).

  Deposition of Paul A. Gompers in In Re Symbol Technologies, Inc. Securities Litigation, on behalf of
       Symbol Technologies, Inc. and the individual defendants, United States District Court for the Eastern
       District of New York, Civil Action No. 05-CV-3923-DRH (January 27, 2016).

  Deposition of Paul A. Gompers in In Re Amgen, Inc. Securities Litigation, on behalf of Amgen, Inc., United
       States District Court for the Central District of California, Western Division, Case No. CV 07-2536
       PSG (PLAx) (February 25, 2016).

  Deposition of Paul A. Gompers in In Re Comverge, Inc. Shareholders Litigation, on behalf of the Comverge
       directors, Court of Chancery of the State of Delaware, Consolidated C.A. No. 7368-VCP (March 24,
       2016).

  Deposition of Paul A. Gompers in Musashi, L.L.C. and W.R. Huff Asset Management Co., L.L.C. v. Virgin
       Media Inc., on behalf of Musashi, L.L.C. and W.R. Huff Asset Management Co., L.L.C., Superior
       Court of New Jersey, Law Division: Morris County, Civil Action No. MRS-L-734-13 (June 1, 2016).

  Deposition of Paul A. Gompers in Spin Master Ltd. v. Bureau Veritas Consumer Products Services, Inc. and
       Eurofins Product safety Labs, Inc., on behalf of Bureau Veritas Consumer Products Services, Inc.,
       United States District Court for the Western District of New York, Civil Action No. 08 CV 0923
       (August 8, 2016).

  Arbitration Testimony of Paul A. Gompers in Todd M. Rainville v. Symmetric Capital, LLC, et al., on behalf
        of Symmetric Capital, LLC, et al., American Arbitration Association, Arbitration No. 01-15-003-8498
        (August 2016).

  Deposition of Paul A. Gompers in Alan Willis, Individually and on Behalf of All Others Similarly Situated v.
       Big Lots, Inc., et al., on behalf of Big Lots, Inc. and the individual defendants, United States District
       Court for the Southern District of Ohio, Eastern Division, Case No. 2:12-cv-00604-MHW-NMK
       (August 25, 2016).

  Arbitration Testimony of Paul A. Gompers in Michael Christopher v. ArcLight Capital Holdings, LLC, et al.,
        on behalf of Michael Christopher, Judicial Arbitration and Mediation Services, Arbitration No.
        1400015869 (October 6, 2016).

  Deposition of Paul A. Gompers in ITW Global Investments Inc. v. American Industrial Partners Capital Fund
       IV, L.P., et al., on behalf of ITW Global Investments Inc., Superior Court of the State of Delaware in
       and for New Castle County, C.A. No. N14C-10-236 (JRJ) (November 3, 2016).

  Deposition of Paul A. Gompers in Keith Thomas, Richard Hayes, Herb Smith, and Oklahoma Police Pension
       & Retirement System v. Magnachip Semiconductor Corp., Sang Park, Tae Young Hwang, Margaret
       Sakai, R. Douglas Norby, Ilbok Lee, Nader Tavakoli, Randal Klein, Michel Elkins, Avenue Capital
       Management II, L.P., Barclays Capital Inc., Deutsche Bank Securities Inc., Citigroup Global Markets
       Inc., UBS Securities LLC, and Needham and Company, LLC, on behalf of Avenue Capital
       Management II, L.P., United States District Court for the Northern District of California, Case No.
       3:14-cv-01160-JST (November 16, 2016).



                                                                                                            Page: 2
Contains Some Information Designated
 Case 2:16-cv-02805-MCA-LDW          Confidential
                              Document            by Plaintiffs
                                       211-47 Filed
                                      10125                      Appendix B
                                                     08/13/19 Page 86 of 147 PageID:



                           Paul A. Gompers
        Expert Depositions and Testimony for Prior Four Years
  Deposition of Paul A. Gompers in Dr. Joseph F. Kasper v. AAC Holdings, Inc. et al., on behalf of AAC
       Holdings, Inc. and the individual defendants, United States District Court for the Middle District of
       Tennessee, Case No. 3:15-cv-00923 (January 23, 2017).

  Deposition of Paul A. Gompers in In Re Facebook, Inc. IPO Securities and Derivative Litigation, on behalf of
       Facebook, Inc. and its officers and directors named in the suit, United States District Court for the
       Southern District of New York, MDL No. 12-2389 (March 28, 2017).

  Deposition of Paul A. Gompers in Louisiana Municipal Police Employees’ Retirement System, et al. v. Green
       Mountain Coffee Roasters, Inc. et al., on behalf of Green Mountain Coffee Roasters, Inc., United States
       District Court for the District of Vermont, Civil Action No. 2011-CV-00289 (August 3, 2017).

  Deposition of Paul A. Gompers in Ohio Public Employees Retirement System, On Behalf of Itself and All
       Others Similarly Situated v. Federal Home Loan Mortgage Corporation a/k/a Freddie Mac, et al., on
       behalf of Federal Home Loan Mortgage Corporation, United States District Court for the Northern
       District of Ohio, Eastern Division, Civil Action No. 4:08-CV-00160 (September 15, 2017).

  Deposition of Paul A. Gompers in Hudson Bay Master Fund Ltd. v. Patriot National, Inc. and Steven M.
       Mariano and CVI Investments, Inc. v. Patriot National, Inc., on behalf of Patriot National, Inc. and
       Steven M. Mariano, United States District Court for the Southern District of New York, Case Nos. 16-
       cv-2767 (GBD) (RLE) and 16-cv-2787 (GBD) (RLE) (October 4, 2017).

  Testimony of Paul A. Gompers in Musashi, L.L.C. and W.R. Huff Asset Management Co., L.L.C. v. Virgin
        Media Inc., on behalf of Musashi, L.L.C. and W.R. Huff Asset Management Co., L.L.C., Superior
        Court of New Jersey, Law Division: Morris County, Civil Action No. MRS-L-734-13 (October 18,
        2017).

  Deposition of Paul A. Gompers in Winson Tang v. Lindsay Rosenwald, Michael Weiss, Opus Point Partners,
       LLC, Mustang Bio, Inc. (aka Mustang Therapeutics, Inc.), City of Hope, and Fortress Biotech, Inc.
       (f/k/a Coronado Biosciences, Inc.), on behalf of Opus Point Partners, LLC, Mustang Therapeutics, Inc.,
       Fortress Biotech, Inc., Lindsay Rosenwald, and Michael Weiss, Superior Court of the State of
       California, County of Los Angeles, Case No. BC 607346 (October 23, 2017).

  Deposition of Paul A. Gompers in EWC Holdings, Inc. v. Princeton Ventures II, LLC and Brazos/EWC,
          LLC, on behalf of EWC Holdings, Inc., Court of Chancery of the State of Delaware, C.A. No. 12519-
          VCL (November 7, 2017).

  Deposition of Paul A. Gompers in Securities and Exchange Commission v. AVEO Pharmaceuticals, Inc.,
          Tuan Ha-Ngoc, David Johnston, and William Slichenmeyer, on behalf of the individual defendants,
          United States District Court for the District of Massachusetts, Case No. 1:16-cv-10607-NMG
          (December 13, 2017).

  Deposition of Paul A. Gompers in Ralph S. Janvey, In His Capacity as Court-Appointed Receiver for the
       Stanford Receivership Estate, and the Official Stanford Investors Committee v. Proskauer Rose, LLP,
       Chadbourne & Parke, LLP, and Thomas V. Sjoblom, on behalf of Proskauer Rose, LLP and Thomas V.
       Sjoblom, United States District Court for the Northern District of Texas, Dallas Division, Civil Action
       No. 3:13-cv-00477-N (January 22, 2018).




                                                                                                               Page: 3
Contains Some Information Designated
 Case 2:16-cv-02805-MCA-LDW          Confidential
                              Document            by Plaintiffs
                                       211-47 Filed
                                      10126                      Appendix B
                                                     08/13/19 Page 87 of 147 PageID:



                           Paul A. Gompers
        Expert Depositions and Testimony for Prior Four Years
  Arbitration Testimony of Paul A. Gompers in Credit Agricole Corporate and Investment Bank (f/k/a Calyon
        Bank New York Branch), et al. v. Black Diamond Capital Management LLC, et al., on behalf of Black
        Diamond Capital Management LLC, BDC Finance LLC, and Black Diamond CLO 2006-1, American
        Arbitration Association, Arbitration No. 01-17-0007-1196 (February 6, 2018).

  Deposition of Paul A. Gompers in Michael J. Angley, Individually and on Behalf of All Others Similarly
       Situated v. UTi Worldwide Inc., et al., on behalf of UTi Worldwide Inc. and the individual defendants,
       United States District Court for the Central District of California, Western Division, Case No. 2:14-cv-
       02066-CBM-E (February 27, 2018).

  Deposition of Paul A. Gompers in Gary Koopmann, Timothy Kidd, and Victor Pirnik, Individually and on
       Behalf of All Others Similarly Situated v. Fiat Chrysler Automobiles N.V., et al., on behalf of Fiat
       Chrysler Automobiles N.V., United States District Court for the Southern District of New York, Case
       No. 1:15-cv-07199-JMF (March 5, 2018).

  Deposition of Paul A. Gompers in Kortright Capital Partners LP, et al. v. Investcorp Investment Advisers
       Limited, on behalf of Kortright Capital Partners LP, Matthew Taylor, and Ty Popplewell, United States
       District Court for the Southern District of New York, Case No. 16-cv-7619 (March 27, 2018).

  Deposition of Paul A. Gompers in In Re Medtronic, Inc. Securities Litigation, on behalf of Medtronic, Inc.
       and the individual defendants, United States District Court for the District of Minnesota, Master File
       No. 0:13-cv-01686-JRT-FLN (May 10, 2018).

  Deposition of Paul A. Gompers in Hsingching Hsu, Individually and on Behalf of All Others Similarly
       Situated v. Puma Biotechnology, Inc., et al., on behalf of Puma Biotechnology, Inc., United States
       District Court for the Central District of California, Southern Division, Case No. 8:15-cv-00865-AG-
       JCG (June 5, 2018).

  Deposition of Paul A. Gompers in Akorn, Inc. v. Fresenius Kabi AG, Quercus Acquisition, Inc., and
          Fresenius SE & Co. KGaA, on behalf of Akorn, Inc., Court of Chancery of the State of Delaware,
          C.A. No. 2018-0300-JTL (June 28, 2018).

  Evidentiary Hearing Testimony of Paul A. Gompers in In Re Goldman Sachs Group, Inc. Securities
        Litigation, on behalf of The Goldman Sachs Group, Inc., United States District Court for the Southern
        District of New York, Case No. 1:10-cv-03461-PAC (July 25, 2018).

  Deposition of Paul A. Gompers in Gary Koopmann, Timothy Kidd, and Victor Pirnik, Individually and on
       Behalf of All Others Similarly Situated v. Fiat Chrysler Automobiles N.V., et al., on behalf of Fiat
       Chrysler Automobiles N.V., United States District Court for the Southern District of New York, Case
       No. 1:15-cv-07199-JMF (October 19, 2018).

  Testimony of Paul A. Gompers in Securities and Exchange Commission v. AVEO Pharmaceuticals, Inc.,
        Tuan Ha-Ngoc, David Johnston, and William Slichenmeyer, on behalf of the individual defendants,
        United States District Court for the District of Massachusetts, Case No. 1:16-cv-10607-NMG
        (November 16, 2018).

  Testimony of Paul A. Gompers in Kortright Capital Partners LP, et al. v. Investcorp Investment Advisers
        Limited, on behalf of Kortright Capital Partners LP, Matthew Taylor, and Ty Popplewell, United States
        District Court for the Southern District of New York, Case No. 16-cv-7619 (December 17, 2018).



                                                                                                            Page: 4
Contains Some Information Designated
 Case 2:16-cv-02805-MCA-LDW          Confidential
                              Document            by Plaintiffs
                                       211-47 Filed
                                      10127                      Appendix B
                                                     08/13/19 Page 88 of 147 PageID:



                           Paul A. Gompers
        Expert Depositions and Testimony for Prior Four Years
  Testimony of Paul A. Gompers in Hsingching Hsu, Individually and on Behalf of All Others Similarly
        Situated v. Puma Biotechnology, Inc., et al., on behalf of Puma Biotechnology, Inc., United States
        District Court for the Central District of California, Southern Division, Case No. 8:15-cv-00865-AG-
        JCG (January 24, 2019).

  Deposition of Paul A. Gompers in Oaktree Principal Fund V, LP, et al. v. Warburg Pincus LLC, et al., on
       behalf of Warburg Pincus LLC, Warburg Pincus Private Equity X, L.P., and Sean Carney, United
       States District Court for the Central District of California, Western Division, Case No. 2:15-CV-08574-
       PSG-MRWx (February 1, 2019).

  Deposition of Paul A. Gompers in Monroe County Employees’ Retirement System and Roofers Local No.
       149 Pension Fund, Individually and on Behalf of All Others Similarly Situated v. The Southern
       Company, et al., on behalf of The Southern Company, United States District Court for the Northern
       District of Georgia, Atlanta Division, Civil Action No. 1:17-cv-00241-MHC (March 15, 2019).




                                                                                                           Page: 5
Contains Some Information Designated
 Case 2:16-cv-02805-MCA-LDW          Confidential
                              Document            by Plaintiffs
                                       211-47 Filed
                                      10128                      Appendix C
                                                     08/13/19 Page 89 of 147 PageID:



                                Documents Relied Upon
                                                         [1]
                            Expert Report of Paul Gompers
 Title                                                                                          Date

   Pleadings and Legal Documents

    Amended Complaint for Violation of the Federal Securities Laws, Roofers’ Pension
                                                                                              June 21, 2017
    Fund v. Joseph Papa, et al.

    Court’s Opinion on Defendants’ Motion to Dismiss, Roofers’ Pension Fund v. Joseph
                                                                                              July 27, 2018
    Papa, et. al. , ECF. No. 114.

    Cammer v. Bloom , 711 F. Supp. 1264, (D.N.J.).                                                     1989
    Hundahl v. United Benefit Life Ins. Co. , 465 F. Supp. 1349, 1369 (N.D. Tex.).                     1979

   Expert Reports

    Expert Report of Zachary Nye, Ph.D., Roofers' Pension Fund v. Joseph Papa, et. al.   November 30, 2018

   Depositions

    Deposition of Isaac Drucker.                                                             March 4, 2019
    Deposition of Uri Bar Tov.                                                               March 4, 2019
    Deposition of Liat Cohen-David.                                                          March 5, 2019
    Deposition of Yuval Beer Even.                                                           March 6, 2019
    Deposition of Zachary Nye, Ph.D.                                                          April 2, 2019

   SEC Filings

    Perrigo Form 10-K.                                                                      August 13, 2015
    Perrigo Schedule 14D-9.                                                              September 17, 2015
    Perrigo Form 10-KT.                                                                   February 25, 2016
    Perrigo Form 10-K.                                                                       March 1, 2018

   Analyst Reports

    Auerbach Grayson, “Perrigo: AHEAD OF FISCAL Q4 15 RESULTS- DOWNSIDE
                                                                                             August 3, 2015
    ON MYLAN, UPSIDE ON TYSABRI?”

    Auerbach Grayson, “Perrigo: After Mylan Saga, Perrigo Back in the Game Raising
                                                                                         November 16, 2015
    Recommendation to Buy, $175 Price Target.”

    Auerbach Grayson, “Perrigo: IS THE PANIC JUSTIFIED? AT THIS PRICE, WE SEE
                                                                                               May 2, 2016
    MORE UPSIDE THAN DOWNSIDE.”

    Auerbach Grayson, “Perrigo: CONCERN THAT THE TEMPORARY IS BECOMING
                                                                                            August 17, 2016
    PERMANENT - DOWNGRADING TO MARKET PERFORM.”




                                                                                                          Page: 1
Contains Some Information Designated
 Case 2:16-cv-02805-MCA-LDW          Confidential
                              Document            by Plaintiffs
                                       211-47 Filed
                                      10129                      Appendix C
                                                     08/13/19 Page 90 of 147 PageID:



                                Documents Relied Upon
                                                         [1]
                            Expert Report of Paul Gompers
 Title                                                                                            Date

    Auerbach Grayson, “Perrigo: AHEAD OF FISCAL Q4 16 RESULTS-
                                                                                            February 21, 2017
    CAPITULATION TO STARBOARD SIGNALS WEAKNESS.”

    Bank of America Merrill Lynch, “Perrigo Company: Tidbits from PRGO presentation.”           May 12, 2015

    Bank of America Merrill Lynch, “Perrigo Company: Raising PO to $218; reiterate
                                                                                                July 30, 2015
    Buy.”

    Bank of America Merrill Lynch, “Perrigo Company: Steady Q; reiterate Buy.”                 August 5, 2015

    Bank of America Merrill Lynch, “Perrigo Company: My-ri-gone; a particularly good
                                                                                           November 13, 2015
    buying opportunity on PRGO.”

    Bank of America Merrill Lynch, “Perrigo Company: Omega miss in 4Q; lowering PO
                                                                                            February 18, 2016
    to $183, reiterate Buy.”

    Bank of America Merrill Lynch, “Perrigo Company: Papa news is surprising to us;
                                                                                               April 22, 2016
    maintain Buy.”

    Bank of America Merrill Lynch, “Perrigo Company: Downgrading to Underperform.”             April 25, 2016

    Bank of America Merrill Lynch, “Perrigo Company: Potential sale presents a key risk
                                                                                                June 14, 2016
    to our thesis.”

    Bank of America Merrill Lynch, “Perrigo Company: Remain cautious heading into
                                                                                               August 1, 2016
    2Q16.”

    Barclays, “Mylan Inc.: Moving on from PRGO.”                                           November 13, 2015
    Bernstein, “Mylan: Thoughts After 1Q15 Quarter; A Strategy Emerges?”                         May 5, 2015
    Bernstein, “Quick Take - Meeting with Mylan: Initial Impressions.”                           May 6, 2015

    Bernstein, “Mylan: Thoughts After 2Q15 Quarter; A Decent Quarter, Resetting Price
                                                                                               August 7, 2015
    Target to $60 as Standalone Company.”

    Bernstein, “Mylan: Is Perrigo Acquisition Smart? Will It Succeed? What is Fair Value
                                                                                            September 8, 2015
    for Stakeholder MYL? Our 2c on the Key Questions.”

    BRiley, “Raising 2016E EPS by $0.05 and Price Target from $87 to $97.”                 November 11, 2016
    BTIG, “Perrigo Company plc: The Best Way to Defend Against Mylan… Buy.”                September 17, 2015
    BTIG, “Perrigo Company plc: Tweaking 3Q EPS; Fundamentals Remain Strong; Buy.”           October 20, 2015

    BTIG, “Perrigo Company plc: Flonase OTC Launch a Key Product to Watch in ‘16;
                                                                                             February 2, 2016
    Remain Positive on the Shares; Buy.”

    Citi, “Alert: Maintaining Neutral Stance as TEVA Likely To Acquire AGN’s Generics
                                                                                                July 26, 2015
    Business and Walk Away from MYL.”

    Deutsche Bank, “Perrigo: Updating model ahead of ’17 outlook.”                           January 31, 2017

    Goldman Sachs, “Perrigo Co. (PRGO): Reiterate Sell on limited visibility and cash
                                                                                              August 11, 2016
    flow constraints.”


                                                                                                            Page: 2
Contains Some Information Designated
 Case 2:16-cv-02805-MCA-LDW          Confidential
                              Document            by Plaintiffs
                                       211-47 Filed
                                      10130                      Appendix C
                                                     08/13/19 Page 91 of 147 PageID:



                               Documents Relied Upon
                                                        [1]
                           Expert Report of Paul Gompers
 Title                                                                                            Date

    Goldman Sachs, “3Q pharma and generics preview – tale of two tapes.”                     October 21, 2016

    Goldman Sachs, “Perrigo Co. (PRGO) $83.51: First take: 3Q beat but LT
                                                                                           November 10, 2016
    growth/profitability outlook still murky.”

    Goldman Sachs, “Perrigo Co. (PRGO): Still seeking LT visibility on earnings growth /
                                                                                           November 11, 2016
    Tysabri alternatives.”

    Goldman Sachs, “Perrigo Co. (PRGO): How low can PRGO go? Playbook for 2017
                                                                                             January 30, 2017
    guidance.”

    Guggenheim Securities LLC, “Perrigo Co.: PRGO - BUY - Expecting In-Line 3Q16 for
                                                                                              October 7, 2016
    Consumer Business; Generics and Omega Could Cause Some Dyspepsia.”

    Jefferies LLC, “Perrigo (PRGO): PRGO Rejects MYL’s Bid; Generics Bail Out CHC
                                                                                               April 22, 2015
    Again While Guidance Looks Solid.”

    Jefferies LLC, “Pharmaceuticals/Specialty: MYL’s Formal Bid for PRGO Fails to
                                                                                               April 24, 2015
    Impress; Will Teva Go Hostile?”

    Jefferies LLC, “PRGO Thoroughly Rejects MYL’s Offer; 4 Key Takeaways.”                 September 17, 2015

    Jefferies LLC, “Perrigo (PRGO): Thoughts on MYL’s Presentation to PRGO
                                                                                             October 13, 2015
    Investors.”

    Jefferies LLC, “Perrigo (PRGO): PRGO Successfully Fends Offs the MYL Tender
                                                                                           November 13, 2015
    Offer; Now Back to Business As Usual.”

    Leerink Partners LLC, “Mylan, Inc.: In-line 2Q, Focus on Consolidation, PRGO or
                                                                                               August 7, 2015
    Alternative Asset.”

    Raymond James & Associates, “Perrigo Company PLC: Seeking Growth, Come to
                                                                                                 June 2, 2015
    Papa; Initiating at Market Perform.”

    Raymond James & Associates, “Perrigo Company PLC: Shake It Up; Another Deal
                                                                                                July 22, 2015
    Further Bolsters European OTC Platform.”

    Raymond James & Associates, “Perrigo Company PLC: Segment Margins Impress but
                                                                                               August 6, 2015
    Consumer Growth Still a Debby Downer.”

    Raymond James & Associates, “Perrigo Company PLC: Potential MYL Deal Killer
                                                                                             October 21, 2015
    Bites the Dust as Tysabri Fails in Secondary MS.”

    Raymond James & Associates, “Perrigo Company PLC: With $10 EPS on Horizon,
                                                                                             October 23, 2015
    PRGO Moves One Step Closer to Shaking MYL Bid.”

    Raymond James & Associates, “Mylan N.V.: Ding Dong the Deal is Dead – Mylan
                                                                                           November 13, 2015
    Looks Ahead Absent Perrigo.”

    Raymond James & Associates, “Perrigo Company PLC: Papa Knows Best: PRGO
                                                                                           November 13, 2015
    Dodges Hostile Takeover.”




                                                                                                            Page: 3
Contains Some Information Designated
 Case 2:16-cv-02805-MCA-LDW          Confidential
                              Document            by Plaintiffs
                                       211-47 Filed
                                      10131                      Appendix C
                                                     08/13/19 Page 92 of 147 PageID:



                              Documents Relied Upon
                                                       [1]
                          Expert Report of Paul Gompers
 Title                                                                                       Date

    Raymond James & Associates, “Perrigo Company PLC: Gut Check; Entocort EC Buy
                                                                                      November 23, 2015
    Buffers EPS & Relieves NT RX Margin Softness.”

    Raymond James & Associates, “Perrigo Company PLC: Accrete, Repeat; Tretinoin
                                                                                      December 17, 2015
    Deal Smoothes RX Margin Wrinkles.”

    Raymond James & Associates, “Perrigo Company PLC: Management Continues to Pull
                                                                                        January 11, 2016
    the Rx Lever for More EPS Cha Ching.”

    Raymond James & Associates, “Perrigo Company PLC: Dial It Back: Perrigo Trims
                                                                                       February 18, 2016
    ’16 Guidance After Big-Time Miss.”

    Raymond James & Associates, “Perrigo Company PLC: Say It Ain’t So Joe...; Papa
                                                                                          April 22, 2016
    Sees the Power of the Dark Side?”

    Raymond James & Associates, “Perrigo Company PLC: Hey Joe, Where You Goin’
                                                                                          April 25, 2016
    With That Miss of Yours?”

    Raymond James & Associates, “Perrigo Company PLC: Papa’s Got a Brand New Bag.”        April 27, 2016

    Raymond James & Associates, “Perrigo Company PLC: Papaless but Not Orphaned as
                                                                                           May 12, 2016
    New Management Begins Rep Repairs.”

    Raymond James & Associates, “Perrigo Company PLC: PRGO Take Out Chatter
                                                                                           June 14, 2016
    Revived Again But All We Hear Is Noise.”

    Raymond James & Associates, “Perrigo Company PLC: Derm Creams Numbers Again;
                                                                                         August 10, 2016
    Growth Headwinds Remain Persistent.”

    Raymond James & Associates, “Perrigo Company PLC: More Generic Softness as
                                                                                         August 10, 2016
    Perrigo Again Slashes Guidance.”

    Raymond James & Associates, “Perrigo Company PLC: Activist Adds New Angle But
                                                                                      September 12, 2016
    Recovery Requires Lengthy Execution Rehab.”

    Raymond James & Associates, “Perrigo Company PLC: Don’t Rock the Boat: PRGO
                                                                                      November 10, 2016
    Shows 3Q Stability but Exposure to Pricing Weakness Still a Concern.”

    Raymond James & Associates, “Perrigo Company PLC: PRGO Tops Consensus;
                                                                                      November 10, 2016
    Though We Await Color on Deflation and Potential Tysabri Sale.”

    Raymond James & Associates, “Perrigo Company PLC: Adjusting 2017-18 Rx
                                                                                        February 2, 2017
    Segment Assumptions to Reflect New Generics Erosion Norm.”

    Raymond James & Associates, “Perrigo Company PLC: The E Street Shuffle Comes to
                                                                                        February 7, 2017
    Allegan as Board Shakeup Could Alter Rx Generics Future.”

    Raymond James & Associates, “Perrigo Company PLC: Naked & Afraid; Tysabri
                                                                                       February 28, 2017
    Driven De-Levering Further Exposes Rich Valuation.”

    Raymond James & Associates, “Perrigo Company PLC: Though PRGO Remains in
                                                                                          April 25, 2017
    Restatement Limbo, Guidance Framework Holding in.”



                                                                                                       Page: 4
Contains Some Information Designated
 Case 2:16-cv-02805-MCA-LDW          Confidential
                              Document            by Plaintiffs
                                       211-47 Filed
                                      10132                      Appendix C
                                                     08/13/19 Page 93 of 147 PageID:



                               Documents Relied Upon
                                                        [1]
                           Expert Report of Paul Gompers
 Title                                                                                            Date

    RBC Capital Markets, “MYL Tender for PRGO fails - where we see both stocks trading
                                                                                           November 13, 2015
    and what this means from here.”

    RBC Capital Markets, “Perrigo Company: Framing the PRGO debate and where we
                                                                                           December 10, 2015
    stand on the stock.”

    Stifel, “4Q16 An Attempt at New Estimates Post-Tysabri Divestiture.”                    February 27, 2017

    UBS Investment Bank, “U.S. Specialty Pharmaceuticals: Not Surprised by Perrigo’s
                                                                                               April 24, 2015
    Rejection.”

    UBS Investment Bank, “U.S. Specialty Pharmaceuticals: Perrigo Comes Out Swinging
                                                                                           September 17, 2015
    Hard.”

    UBS Investment Bank, “Perrigo: Time to Refocus on Fundamentals.”                       November 15, 2015

    UBS Investment Bank, “U.S. Specialty Pharmaceuticals: Takeaways from Investor Call
                                                                                            November 7, 2016
    with EU OTC Expert.”

   Public Press and Other Publicly Available Documents

    Mylan Press Release, “Mylan Proposes To Acquire Perrigo For $205 Per Share,”
    available at http://newsroom.mylan.com/2015-04-08-Mylan-Proposes-To-Acquire-                April 8, 2015
    Perrigo-For-205-Per-Share.

    Perrigo Press Release, “Perrigo Board Unanimously Rejects Unsolicited Proposal From
    Mylan,” available at https://investor.perrigo.com/2015-04-21-Perrigo-Board-                April 21, 2015
    Unanimously-Rejects-Unsolicited-Proposal-From-Mylan.

    Teva Press Release, “Teva Proposes to Acquire Mylan for $82.00 Per Share in Cash and
    Stock,” available at
                                                                                               April 21, 2015
    https://www.tevapharm.com/news/teva_proposes_to_acquire_mylan_for_82_00_per_sh
    are_in_cash_and_stock_04_15.aspx.

    Mylan Press Release, “Mylan To Commence Formal Offer To Acquire Perrigo For
    US$60 In Cash And 2.2 Mylan Shares Per Perrigo Share,” available at
                                                                                               April 24, 2015
    http://newsroom.mylan.com/2015-04-24-Mylan-To-Commence-Formal-Offer-To-
    Acquire-Perrigo-For-US-60-In-Cash-And-2-2-Mylan-Shares-Per-Perrigo-Share.

    Mylan Press Release, “Mylan Raises Offer to Acquire Perrigo,” available at
                                                                                               April 29, 2015
    http://newsroom.mylan.com/2015-04-29-Mylan-Raises-Offer-to-Acquire-Perrigo.

    Teva Press Release, “Teva Withdraws Proposal to Acquire Mylan,” available at
    https://www.tevapharm.com/news/teva_withdraws_proposal_to_acquire_mylan_07_15.              July 27, 2015
    aspx.




                                                                                                            Page: 5
Contains Some Information Designated
 Case 2:16-cv-02805-MCA-LDW          Confidential
                              Document            by Plaintiffs
                                       211-47 Filed
                                      10133                      Appendix C
                                                     08/13/19 Page 94 of 147 PageID:



                                Documents Relied Upon
                                                         [1]
                            Expert Report of Paul Gompers
 Title                                                                                              Date

    Mylan Press Release, “Mylan Lowers Acceptance Condition on Perrigo Offer to Greater
    than 50%,” available at http://newsroom.mylan.com/2015-08-13-Mylan-Lowers-                  August 13, 2015
    Acceptance-Condition-on-Perrigo-Offer-to-Greater-than-50.

    Mylan Press Release, “Mylan Shareholders Overwhelmingly Approve Proposed
    Acquisition of Perrigo,” available at http://newsroom.mylan.com/2015-08-28-Mylan-           August 28, 2015
    Shareholders-Overwhelmingly-Approve-Proposed-Acquisition-of-Perrigo.

    “Dealpolitik: Mylan Bid Shines Spotlight on Fundamental M&A Governance Question,”
                                                                                             September 14, 2015
    Dow Jones Institutional News.

    Mylan Press Release, “Mylan Commences Offer to Acquire Perrigo,” available at
                                                                                             September 14, 2015
    http://newsroom.mylan.com/2015-09-14-Mylan-Commences-Offer-to-Acquire-Perrigo.

    “FTC Requires Mylan to Sell Rights to Seven Generic Pharmaceuticals as a Condition
    of Acquiring Perrigo Company,” U.S. Federal Trade Commission, available at
                                                                                              November 3, 2015
    https://www.ftc.gov/news-events/press-releases/2015/11/ftc-requires-mylan-sell-rights-
    seven-generic-pharmaceuticals.

    “Mylan Loses Hostile Bid for Perrigo,” Dow Jones Institutional News.                     November 13, 2015

    Perrigo Press Release, “Perrigo Shareholders Convincingly Reject Mylan’s Tender
    Offer, Expressing Confidence in Perrigo’s Long-Term Strategy,” available at
                                                                                             November 13, 2015
    https://investor.perrigo.com/2015-11-13-Perrigo-Shareholders-Convincingly-Reject-
    Mylans-Tender-Offer-Expressing-Confidence-in-Perrigos-Long-Term-Strategy.

    Perrigo Press Release, “Perrigo Appoints John T. Hendrickson as Chief Executive
    Officer, Provides Preliminary First Quarter 2016 Selected Financial Results, and
    Updates Full Year 2016 Guidance,” available at https://investor.perrigo.com/2016-04-
                                                                                                 April 25, 2016
    25-Perrigo-Appoints-John-T-Hendrickson-as-Chief-Executive-Officer-Provides-
    Preliminary-First-Quarter-2016-Selected-Financial-Results-and-Updates-Full-Year-2016-
    Guidance.

    Perrigo Press Release, “Perrigo Company plc Reports Third Quarter 2016 Financial
    Results,” available at https://investor.perrigo.com/2016-11-10-Perrigo-Company-plc-      November 10, 2016
    Reports-Third-Quarter-2016-Financial-Results.

    Perrigo Press Release, “Perrigo Announces Portfolio Review Developments And
    Intention To Restructure Branded Consumer Healthcare’s Belgium Business,” available
    at https://investor.perrigo.com/2016-12-08-Perrigo-Announces-Portfolio-Review-            December 8, 2016
    Developments-And-Intention-To-Restructure-Branded-Consumer-Healthcares-Belgium-
    Business.




                                                                                                              Page: 6
Contains Some Information Designated
 Case 2:16-cv-02805-MCA-LDW          Confidential
                              Document            by Plaintiffs
                                       211-47 Filed
                                      10134                      Appendix C
                                                     08/13/19 Page 95 of 147 PageID:



                                Documents Relied Upon
                                                         [1]
                            Expert Report of Paul Gompers
 Title                                                                                            Date

    Perrigo Press Release, “Perrigo Updates Segment Reporting Structure,” available at
                                                                                             January 10, 2017
    https://investor.perrigo.com/2017-01-10-Perrigo-Updates-Segment-Reporting-Structure.

    Perrigo Press Release, “Perrigo Announces Restatement Of Previously Issued Forms 10-
    K And 10-Q Financial Statements; Announces Select Preliminary Unaudited First
    Quarter 2017 Financial Results,” available at https://investor.perrigo.com/2017-04-25-
                                                                                               April 25, 2017
    Perrigo-Announces-Restatement-Of-Previously-Issued-Forms-10-K-And-10-Q-Financial-
    Statements-Announces-Select-Preliminary-Unaudited-First-Quarter-2017-Financial-
    Results.

    Perrigo Press Release, “Perrigo Discloses Investigation,” available at
                                                                                                 May 2, 2017
    https://investor.perrigo.com/2017-05-02-Perrigo-Discloses-Investigation.

    “TASE Vacation Schedule,” Tel-Aviv Stock Exchange, available at
                                                                                                  2014–2017
    https://info.tase.co.il/Eng/about_tase/corporate/Pages/vacation_schedule.aspx.

    “About Us – A Leading Global Over-the-Counter Pharmaceutical Company,” Perrigo,
    available at https://www.perrigo.com/about/about-perrigo.aspx.

    “Consumer Healthcare Americas – Delivering High-Quality Store Brand OTC Products
    on the Retail Shelf,” Perrigo, available at
    https://www.perrigo.com/business/healthcare.aspx.

    “Fact Sheet,” Omega Pharma, available at https://www.omega-
    pharma.com/en/fact_sheet_en.

    “Market Makers FAQ: How is a Market Maker Appointed?” The Tel Aviv Stock
    Exchange, available at
    https://info.tase.co.il/eng/trading/trading_method/pages/trading_market_makers.aspx.

    “Our Company,” Omega Pharma, available at https://www.omega-
    pharma.com/en/our_company_en.

    “TASE Trading Schedule,” Tel-Aviv Stock Exchange, available at
    https://info.tase.co.il/Eng/trading/trading_schedule/Pages/trading_schedule.aspx.

   Academic Literature and Books

    Ball, Ray, and Philip Brown, “An Empirical Evaluation of Accounting Income
                                                                                                         1968
    Numbers,” Journal of Accounting Research 6, no. 2: 159–178.

    Dodd, Peter, “Merger Proposals, Management Discretion and Stockholder Wealth,”
                                                                                                         1980
    Journal of Financial Economics 8: 105-137.




                                                                                                            Page: 7
Contains Some Information Designated
 Case 2:16-cv-02805-MCA-LDW          Confidential
                              Document            by Plaintiffs
                                       211-47 Filed
                                      10135                      Appendix C
                                                     08/13/19 Page 96 of 147 PageID:



                                Documents Relied Upon
                                                         [1]
                            Expert Report of Paul Gompers
 Title                                                                                      Date

    Asquith, Paul, “Merger Bids, Uncertainty, and Stockholder Returns,” Journal of
                                                                                                   1983
    Financial Economics 11: 51-83.

    Bradley, Michael, Anand Desai, and E. Han Kim, “The Rationale Behind Interfirm
    Tender Offers: Information or Synergy?” Journal of Financial Economics 11: 183-                1983
    206.

    Brown, Keith, and Michael Raymond, “Risk Arbitrage and the Prediction of Successful
                                                                                                   1986
    Corporate Takeovers,” Financial Management : 54–63.

    Samuelson, William, and Leonard Rosenthal, “Price Movements as Indicators of Tender
                                                                                                   1986
    Offer Success,” Journal of Finance 41, no. 2: 481-499.

    Hirshleifer, David, and Sheridan Titman, “Share Tendering Strategies and the Success
                                                                                                   1990
    of Hostile Takeover Bids,” Journal of Political Economy 98, no. 2: 295-324.

    Fama, Eugene, “Efficient Capital Markets: II,” Journal of Finance 46, no. 5:
                                                                                                   1991
    1575–1617.

    Greene, Jason T., and Susan G. Watts, “Price Discovery on the NYSE and the
    NASDAQ: The Case of Overnight and Daytime News Releases,” Financial                            1996
    Management 25, no. 1: 19–42.

    Campbell, John Y., Andrew W. Lo, and A. Craig MacKinlay, The Econometrics of
                                                                                                   1997
    Financial Markets , (New Jersey, Princeton University Press): 150–152.

    Busse, Jeffrey A., and T. Clifton Green, “Market Efficiency in Real Time,” Journal of
                                                                                                   2002
    Financial Economics 65: 415–437.

    Barberis, Nicholas, and Richard Thaler, “A Survey of Behavioral Finance,” Handbook
                                                                                                   2003
    of the Economics of Finance : 1053-1121.

    Brooks, Raymond M., Ajay Patel, and Tie Su, “How the Equity Market Responds to
                                                                                                   2003
    Unanticipated Events,” Journal of Business 76, no. 1: 109–133.

    Pascual, Roberto, Bartolomé Pascual-Fuster, and Francisco Climent, “Cross-listing,
    price discovery and the informativeness of the trading process,” Journal of Financial          2006
    Markets 9: 144–161.

    Menkveld, Albert J., Siem Jan Koopman, and André Lucas, “Modeling Around-the-
    Clock Price Discovery for Cross-Listed Stocks Using State Space Methods,” Journal of           2007
    Business & Economic Statistics 25, no. 2: 213-225.

    Moulton, Pamela C., and Li Wei, “A tale of two time zones: The impact of substitutes
                                                                                                   2009
    on cross-listed stock liquidity,” Journal of Financial Markets 12: 570–591.




                                                                                                      Page: 8
Contains Some Information Designated
 Case 2:16-cv-02805-MCA-LDW          Confidential
                              Document            by Plaintiffs
                                       211-47 Filed
                                      10136                      Appendix C
                                                     08/13/19 Page 97 of 147 PageID:



                                     Documents Relied Upon
                                                              [1]
                                 Expert Report of Paul Gompers
 Title                                                                                                                 Date

     Gagnon, Louis, and G. Andrew Karolyi, “Multi-market trading and arbitrage,” Journal
                                                                                                                                 2010
     of Financial Economics 97: 53–80.

     Allen, Mark A., Robert E. Hall, and Victoria A. Lazear, “Reference Guide on the
     Estimation of Economic Damages,” Reference Manual on Scientific Evidence 3: 425-                                            2011
     502.

     Halling, Michael, Pamela C. Moulton, and Marios Panayides, “Volume Dynamics and
     Multimarket Trading,” Journal of Financial and Quantitative Analysis 48, no. 2:                                             2013
     489–518.


   Data & Other Sources

     Factiva
     Refinitiv
     S&P CapitalIQ
     SEC Edgar
     Thomson Reuters
     Tick Data

 Note: In addition to the above, I relied upon all documents cited in my report, exhibits, and appendices to form my opinions.




                                                                                                                                    Page: 9
Contains Some Information Designated Confidential
                 Case 2:16-cv-02805-MCA-LDW       by Plaintiffs
                                               Document
                                                                                                 Appendix
                                                          211-47 Filed 08/13/19 Page 98 of 147 PageID:
                                                         10137                                                                                                        D

                                     Perrigo Co., plc
      Comparison of Dr. Nye's U.S. Market and TASE Market Event Study Results
       Dates With Inconsistent Statistical Significance of Company-Specific Returns
                                        Perrigo Daily Return                               U.S. Market                                    TASE Market
                                                                            Company-Specific                               Company-Specific
              Date                U.S. Market          TASE Market              Return                    P-Value              Return                    P-Value

           6/16/2015                 4.34%                 2.27%                   3.76% **                0.036                  1.82%                   0.391
           7/27/2015                 3.81%                 2.01%                   3.91% **                0.023                  3.95% *                 0.056
           8/10/2015                 1.99%                 4.61%                   1.01%                   0.557                  5.02% **                0.016
           8/12/2015                -3.50%                -1.87%                  -3.66% **                0.035                 -0.56%                   0.788
           9/29/2015                 1.53%                -8.33%                   0.85%                   0.623                 -6.72% **                0.001
          10/21/2015                -4.53%                -4.09%                  -3.72% **                0.032                 -2.16%                   0.309
          11/16/2015                 1.43%                -7.09%                   0.36%                   0.840                 -6.28% **                0.004
          11/23/2015                -4.21%                 0.49%                  -3.62% **                0.043                  0.34%                   0.879
            2/8/2016                -4.21%                -4.86%                  -3.67% **                0.040                 -2.03%                   0.360
           3/14/2016                 3.04%                 3.65%                   3.56% **                0.048                  3.18%                   0.152
           4/26/2016                 0.15%               -18.96%                   0.44%                   0.807                -19.02% **                0.000
           6/14/2016                 9.16%                 0.75%                   8.88% **                0.000                  1.54%                   0.486
           6/15/2016                -9.19%                 4.90%                  -8.74% **                0.000                  4.29% *                 0.054
           6/16/2016                 0.36%                -5.76%                   0.07%                   0.971                 -4.65% **                0.037
           9/12/2016                 7.35%                 1.68%                   6.08% **                0.001                  3.22%                   0.147
          10/10/2016                 1.96%                -3.71%                   1.77%                   0.324                 -4.51% **                0.043
           11/8/2016                -4.00%                -3.13%                  -4.30% **                0.017                 -3.63%                   0.102
          11/14/2016                 2.55%                 3.12%                   3.15% *                 0.080                  4.40% **                0.048
            5/3/2017                -5.09%                -0.88%                  -4.89% **                0.007                 -0.78%                   0.723


     Source: Expert Report of Zachary Nye, Ph.D. Backup

     Note: ** indicates significance at the 95% confidence level, and * indicates significance at the 90% confidence level. P-values are calculated using Dr. Nye's
     regression output.


                                                                                                                                                                      Page: 1
      Contains Some Information Designated Confidential
                     Case 2:16-cv-02805-MCA-LDW         by Plaintiffs
                                                  Document
                                                                                                        Appendix
                                                              211-47 Filed 08/13/19 Page 99 of 147 PageID:
                                                             10138                                                                                                       E


                                                Perrigo Co., plc
                              Typical U.S. Market and TASE Market Trading Hours


                                                                     Trading Day T                                                           Trading Day T + 1

                                       Open-to-Close Period                                                         Close-to-Open Period
                                      2:45 AM – 10:25 AM ET                                                        10:25 AM – 2:45 AM ET
 TASE Market


                                                                  Open-to-Close Period                              Close-to-Open Period
                                                                  9:30 AM – 4:00 PM ET                              4:00 PM – 9:30 AM ET
   U.S. Market


                                                      Open-to-Close Period                                           Close-to-Open Period
                                                     9:30 AM – 10:25 AM ET                                          10:25 AM – 9:30 AM ET
    Daily
 Synchronous



Source: Public Information on the U.S. Market Trading Schedule; Public Information on the TASE Market Trading Schedule

Note:
[1] On Sundays, the TASE market typically closes at 4:25 PM local time. On all other trading days, such as the example above, the TASE market typically closes at 5:25 PM local time.
[2] Times shown are of typical TASE market trading hours, with exceptions for dates impacted by daylight savings time or holidays.



                                                                                                                                                                         Page: 1
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 100 of 147 PageID:
                                    10139




   EXCERPTS FROM DEPOSITION OF DR. ZACHARY NYE
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 101 of 147 PageID:
                                    10140
                                                                           1


   1    UNITED STATES DISTRICT COURT
   2    DISTRICT OF NEW JERSEY
        ------------------------------------------------x
   3    ROOFERS' PENSION FUND, on behalf of itself and
        all others similarly situated,
   4
                                 Plaintiffs,
   5
                 -vs.-
   6
        JOSEPH PAPA and PERRIGO CO., PLLC
   7
                            Defendants.
   8    ------------------------------------------------x

   9
  10                             One New York Plaza
                                 New York, New York
  11
                                 April 2, 2019
  12                             10:01 a.m.
  13

  14          Videotape Deposition of ZACHARY NYE, Ph.D.,

  15    taken by Defendants, before Jeffrey Benz, a

  16    Certified Realtime Reporter, Registered Merit
  17    Reporter and Notary Public within and for the

  18    State of New York.

  19

  20

  21

  22

  23           ELLEN GRAUER COURT REPORTING CO., LLC
                 126 East 56th Street, Fifth Floor
  24                 New York, New York 10022
                           212-750-6434
  25                       REF: 264885
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 102 of 147 PageID:
                                    10141
                                                                          28


   1                                NYE
   2           Q.      So 4B measures the weekly turnover

   3    volume for the Tel Aviv Stock Exchange, right,

   4    the combined U.S. and -- Tel Aviv Stock Exchange
   5    line.       And is there a separate analysis for just

   6    the TASE?

   7           A.      No.
   8           Q.      Okay.   And if we look at your footnote

   9    and the table, combined, isn't it reasonable to
  10    conclude that the volume on the TASE is

  11    approximately 0.4 percent?

  12           A.      No, I don't think that's the way to,
  13    you know, extrapolate or separate, disentangle

  14    the two.

  15                   I think it's -- one of the big

  16    problems with this analysis is that it's totally
  17    cross-listed.        So it's not like a situation

  18    where you have -- like ADS is American

  19    Depository Shares, have a distinct float in the

  20    U.S.    That's -- you know, as opposed to its

  21    shares outstanding in the foreign country in

  22    itself.

  23                   So you have like the denominator is

  24    clearly observable in the U.S. and in the

  25    foreign markets.        Here in -- more and more you
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 103 of 147 PageID:
                                    10142
                                                                          29


   1                                NYE
   2    see that there's just one big pile of shares

   3    that are trading across international markets.

   4                And so I think the spirit of this
   5    analysis is that you're trying to see of the

   6    shares that are trading in that, you know,

   7    foreign domicile or in the U.S., what is the
   8    turnover?     How -- how quickly are they trading?

   9    Is it 2 percent of weekly volume or is it less?
  10                So the point here is when they're

  11    combined, which is, you know, apples to apples,

  12    you've got all of the share volume and you've
  13    got all of the shares outstanding.            It's

  14    7 percent weekly turnover, which is well in

  15    excess of the 2 percent threshold laid out by

  16    Cammer.
  17          Q.    Right.

  18                And if you -- you're saying that it's

  19    not correct to take the 7 percent figure from

  20    your footnote, subtract the 6.6 percent figure

  21    from your table to arrive at a 0.4 percent

  22    figure for the TASE trading volume?

  23          A.    I don't think that's reflective of the

  24    kind of share turnover order as a percentage of

  25    the pool of shares that are trading in Israel.
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 104 of 147 PageID:
                                    10143
                                                                          30


   1                                NYE
   2    Because it's not going to be the entire float,

   3    which is what is -- these calculations are based

   4    on.
   5                I think there's more analysis.

   6    There's another step in there that needs to be

   7    analyzed before you can say what the weekly
   8    turnover of the TASE shares are.

   9          Q.    And that information is not in your
  10    report?

  11          A.    No, it's not.

  12          Q.    And is there a reason why you didn't
  13    include that in your report?

  14          A.    Well, mostly because the price parity

  15    between these stocks, which you see -- I see, in

  16    all those cross stocks, they line up identically
  17    within cents of each other when you adjust for

  18    currency effects and timing effects.

  19                And what that implies, as I state in

  20    my report, is that they're equally efficient by

  21    definition.     The prices are the same

  22    contemporaneously.

  23                So if you've got, you know, the

  24    characteristics of efficiency in one market and

  25    you can establish that with you -- through the
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 105 of 147 PageID:
                                    10144
                                                                          33


   1                                NYE
   2          Q.    Correct.     So only four -- four hours,

   3    for the four days when they were both

   4    simultaneously open.
   5          A.    Right.

   6          Q.    Correct.     Four hours, one hour each

   7    day, I'm sorry, for the four days when they are
   8    simultaneously open.        Correct?

   9          A.    For the most part, yes.
  10          Q.    Okay.    So when you concluded in

  11    paragraph 58 about price parity, throughout each

  12    day, how did you evaluate price parity
  13    throughout each day when the markets, the two

  14    different markets are open at the same time for

  15    less than four hours a week or one hour per day?

  16          A.    Strongly suggesting that it's when
  17    they overlap, throughout the period of the day

  18    that they're simultaneously open.

  19          Q.    Okay.

  20                So the great majority of time you did

  21    no analysis to determine whether there was price

  22    parity when one market was open and the other

  23    was closed.

  24          A.    Well, also, in my event study, which

  25    looks at the earnings-related dates -- and I
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 106 of 147 PageID:
                                    10145
                                                                          34


   1                                NYE
   2    note that the price reactions close to close on

   3    those are very similar as well.

   4          Q.     But close to close occurs with the
   5    Israeli exchange during the period when they're

   6    both open.     Correct?

   7                 During the one hour of -- sorry.
   8                 The close to close with respect to the

   9    Israeli exchange will occur during the one hour
  10    four days a week when the Israeli exchange is

  11    closing and the New York exchange is still open.

  12    Correct?
  13                 MR. SILVERMAN:       Object to form.

  14                 You can answer.

  15          A.     I just can't recall whether I used the

  16    closing price for the TASE or I used the
  17    10:00 a.m. price for the TASE as the measure.

  18          Q.     I see.

  19                 How would new information get into the

  20    market price during the time period when the

  21    U.S. market is closed but the Israeli market is

  22    open?

  23          A.     Trading, investors wanting to profit.

  24          Q.     Did you perform any analysis of

  25    whether Perrigo's shares on the TASE were
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 107 of 147 PageID:
                                    10146
                                                                          54


   1                                NYE
   2    change the stock price.

   3                And all that really means is important

   4    information that investors care about that
   5    alters the total mix of information.

   6          Q.    And that's what you were using as your

   7    understanding of the word "material" when you're
   8    using it in this report?

   9          A.    I think so, effectively.
  10          Q.    Does your analysis attempt to

  11    determine the extent that announced earnings

  12    were, quote/unquote, unexpected in a positive or
  13    negative direction?

  14          A.    Yes.

  15                That is considered in -- in this event

  16    study, yes.
  17          Q.    Okay.

  18                And in doing this type of an analysis,

  19    would academic studies use objective measures of

  20    earnings expectations?

  21          A.    Yeah.    Just like I did, you -- it's

  22    easy to see.      You've got the consensus across

  23    the analysts covering the stock.           It's reported

  24    usually by every analyst.         And Bloomberg has a

  25    nice -- and other data vendors compile those
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 108 of 147 PageID:
                                    10147
                                                                          55


   1                                NYE
   2    expectations as well.

   3          Q.     Summarizes, Bloomberg summarizes those

   4    analysts' expectations; is that a fair
   5    description?

   6          A.     I think I said "compile."         But, yeah,

   7    summarize.
   8          Q.     Okay.   Well, just to clarify the

   9    record, when you use the word "compile," to me
  10    it sounds like Bloomberg would be providing the

  11    text, the full text of those expectations by

  12    other analysts.
  13                 And when I said "summarize," it would

  14    mean that Bloomberg wouldn't necessarily provide

  15    the full text.       But it might provide some type

  16    of short-form discussion of what that analyst
  17    was saying.

  18          A.     Well, I thought we were talking about

  19    the earnings expectations, which is a number.

  20    And Bloomberg does have a list of the earnings

  21    for the analysts that are covering the stock.

  22          Q.     Okay.   So they just -- they're

  23    reporting the number but not any verbal analysis

  24    that accompanies the number?

  25          A.     No, but that's available, in my
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 109 of 147 PageID:
                                    10148
                                                                         109


   1                                NYE
   2          Q.    Okay.

   3                So during an intraday trading, the

   4    market can misprice shares of a company?                Is
   5    that your view?

   6          A.    I'm sorry.      Say that one more time.

   7          Q.    Yeah.    During an intra -- during
   8    intraday trading, intraday trading, the market

   9    can misprice shares of a company.            Is that your
  10    view?

  11          A.    Sure.    It can happen.

  12          Q.    And if an investor is purchasing
  13    during one of those intraday mispricing events,

  14    is there a way to determine what that investor

  15    should recover in damages if the price was

  16    mispriced when an investor purchased it?
  17                MR. SILVERMAN:        Objection.    Form.

  18                Go ahead.

  19          A.    I would have to consider it.           It

  20    sounds like a complicated hypothetical.

  21          Q.    Okay.    When you're referring to

  22    arbitrageurs in this paragraph, are you

  23    referring to arbitrage with respect to one

  24    market or across the NYSE and the TASE markets

  25    or both?
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 110 of 147 PageID:
                                    10149
                                                                         123


   1                                NYE
   2          A.    I -- to a certain extent, yes.            I'm

   3    not sure, exactly, either one of them, whether

   4    they come back or sometimes cases evolve.
   5          Q.    And what's your understanding of the

   6    plaintiffs' theory of liability in this matter

   7    with respect to its 10(b) claim?
   8          A.    That the misstatements and/or

   9    omissions regarding whatever's still at issue
  10    inflated the price.        And that proximately caused

  11    or -- the declines that occurred when the truth

  12    was allegedly revealed on the points identified
  13    in the complaint in the loss causation section

  14    and maybe a few other dates.

  15          Q.    Do you have an opinion as to on which

  16    dates inflation allegedly entered Perrigo's
  17    stock price?

  18          A.    I don't -- I haven't analyzed the

  19    damages or loss causation.          So I don't have an

  20    opinion on the price inflation band at all

  21    really at this point.

  22          Q.    Okay.

  23          A.    My opinion is that in this report, is

  24    that it can be estimated using the tools we have

  25    as economists and as we've done -- I've done
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 111 of 147 PageID:
                                    10150
                                                                         124


   1                                NYE
   2    numerous times in other cases.

   3          Q.    Do you have a view as to whether

   4    Perrigo's price was inflated on the first day of
   5    the class period?

   6          A.    No.    Again, I don't have any -- I

   7    haven't done any analysis of loss causation or
   8    damages.    So it's allegedly -- it is alleged

   9    that it was inflated on the first day of the
  10    class period, I believe it's fair to say.

  11          Q.    All right.

  12                Let's look at paragraph 63 of your
  13    report.

  14          A.    Okay.

  15          Q.    And in particular, the first sentence,

  16    which says, "Price inflation may be measured on
  17    a class-wide basis by analyzing the change in a

  18    security's price caused by a corrective

  19    disclosure and/or the materialization of a

  20    concealed risk."

  21                Okay?    And there's a footnote there

  22    that I'm not referencing here.

  23                How is it -- how -- do you understand

  24    how someone performing a damages analysis would

  25    measure the change in the securities price
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 112 of 147 PageID:
                                    10151
                                                                         125


   1                                NYE
   2    caused by a corrective disclosure and/or the

   3    materialization of a concealed risk?

   4          A.    Well, the event study methodology that
   5    I've employed to analyze market efficiency is,

   6    at the very least, a starting point.            It may be

   7    also if we fully capture the -- you know,
   8    measure the inflationary effect that is --

   9    effect dissipates upon the revelation of truth
  10    on the corrective dates, alleged corrective

  11    dates.

  12                Sometimes, though, you got to go a
  13    little farther to refine it towards how much of

  14    that decline net of market and industry effects

  15    was due to the fraud, as opposed to other

  16    non-fraud-related, company-specific information.
  17          Q.    Have you been engaged to perform any

  18    of that type of study for this matter?

  19          A.    No, not to date.

  20          Q.    Okay.

  21                And how would you utilize the change

  22    in the securities price to measure inflation

  23    through the class period if you were doing such

  24    a study?

  25          A.    I'm sorry.      I didn't quite appreciate
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 113 of 147 PageID:
                                    10152
                                                                         126


   1                                NYE
   2    the -- I think there was nuance there I didn't

   3    hear.

   4          Q.    How would you utilize the, quote,
   5    change in a security's price, closed quote, to

   6    measure inflation through the class period if

   7    you were to do such a study?
   8          A.    I would have to -- you know, consider

   9    and do an analysis.        The first step is analyzing
  10    the price change on the corrective event dates.

  11    In many instances, it's carried back constant,

  12    because the -- there's good reasons to do so.
  13                But it's case-specific.          There might

  14    be a reason and -- to modify that price

  15    inflation throughout the class period.

  16          Q.    Do you know whether in this particular
  17    instance, for this case, it would be appropriate

  18    to use a constant inflation band?

  19          A.    No.    I haven't performed a rigorous or

  20    thorough analysis of -- of price inflation or

  21    any analysis of price inflation.           So it is

  22    beyond the scope of my current report.

  23          Q.    Have you done analyses -- I think

  24    you've mentioned that there could be analyses

  25    that would not be based on the constant
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 114 of 147 PageID:
                                    10153
                                                                         130


   1                                NYE
   2                Do you remember that discussion before

   3    the lunch break?

   4          A.    I do.
   5          Q.    Okay.    And are you familiar with the

   6    methods -- how -- what kinds of methods are used

   7    to do that task?
   8          A.    I think it depends.        There's -- the

   9    easiest one is if you've got confounding
  10    information, to set the -- not take the drop; be

  11    conservative and don't take it.

  12                Sometimes you can take it out, but
  13    sometimes you can't.        But that's like the most

  14    extreme versions; you would lose the date.

  15    Otherwise, financial economists have various

  16    methods to analyze the effect of information
  17    that's even simultaneously announced.

  18                One that comes to mind is -- you know,

  19    there's econometrics literature in finance that

  20    talks about, you know, average effects based

  21    on -- on characteristic models of how a firm

  22    that's of certain type might have -- might react

  23    to an earnings surprise or a revenue surprise.

  24    Or what's the effect of write-downs?

  25                You know, those types of things have
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 115 of 147 PageID:
                                    10154
                                                                         132


   1                                NYE
   2    defendants earlier in the class period.

   3          Q.    But sitting here today, you can't be

   4    sure of whether these plaintiffs are seeking to
   5    allege a materialization of concealed risk?

   6          A.    No, I don't have an opinion on that.

   7          Q.    With regard to materialization of a
   8    concealed risk, you do agree that it depends on

   9    whether the outcome of that risk was uncertain
  10    before the concealed risk was revealed?

  11                MR. SILVERMAN:        Objection.    Form.

  12                You can answer.
  13          A.    It depends.      I mean, it's very

  14    case-specific, and I don't think there's a

  15    one-size-fits-all answer.

  16          Q.    Let's look at paragraph 65.
  17                And at the tail end of that paragraph,

  18    you have the following language:           "If, as I have

  19    been asked to assume, the standards under

  20    Israeli law for TASE purchasers is identical to

  21    that under U.S. law for U.S. purchasers, the

  22    same methodology could be applied to ascertain

  23    class-wide damages for TASE purchasers."

  24                You see that language?

  25          A.    I do.
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 116 of 147 PageID:
                                    10155
                                                                         134


   1                                NYE
   2                And I'm asking whether you've done

   3    anything leading to this report to -- any

   4    analysis to determine if TASE purchasers are
   5    situated in a way that is similar to U.S. market

   6    purchasers for purposes of this assumption that

   7    you're making.
   8                MR. SILVERMAN:        Objection.    Form.    And

   9          you've misstated the text of his paragraph.
  10          He did not opine that it was identical.              He

  11          said he assumes that the standards are

  12          identical.
  13                You didn't read that part.

  14                MR. ANKLAM:      Well, I read it earlier,

  15          but --

  16                MR. SILVERMAN:        Okay.
  17          A.    No.    I'm -- I don't have any legal

  18    expertise to draw upon to make that conclusion.

  19    So I'm just assuming that that's the case.              If

  20    it is, then we can use the 10(b)-style damages

  21    I've outlined above.

  22          Q.    In your work for this report, have you

  23    done any work to determine whether the price of

  24    Perrigo shares had the same response in Israel

  25    and in the United States to the allegation -- to
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 117 of 147 PageID:
                                    10156
                                                                         135


   1                                NYE
   2    the alleged information that the plaintiffs have

   3    asserted caused the drop in the U.S.?

   4                MR. SILVERMAN:        Objection.    Form.
   5                You can answer.

   6           A.   Well, I mean, I think there's some

   7    overlap with the alleged corrective events in
   8    the complaint and the earnings relates as I've

   9    analyzed in my Exhibit 12 event study.             And
  10    so -- I believe on -- I can't recall what those

  11    dates are, but I think they line up across the

  12    U.S., and the reactions are similar in the U.S.
  13    and Israeli markets.        The price reactions.

  14           Q.   "Similar" is what you said, right?

  15           A.   Yes.

  16           Q.   Okay.
  17                Looking at paragraph 63, back to that

  18    one.

  19           A.   Okay.

  20           Q.   You -- your paragraph then says at a

  21    later point, "An event study can be used to

  22    isolate company-specific price movement caused

  23    by the revelation of two facts related to the

  24    alleged fraud from price movement caused by

  25    other factors.      Other factors can include
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 118 of 147 PageID:
                                    10157
                                                                         136


   1                                NYE
   2    changes in market and industry conditions or the

   3    dissemination of material, non-fraud-related,

   4    company-specific information."
   5                Do you see that text?

   6          A.    I do.

   7          Q.    Okay.
   8                Did your event study that you

   9    presented with your report control for the
  10    dissemination of material, non-fraud-related,

  11    company-specific information?

  12          A.    No.    I mean, we talked about this
  13    earlier.    For market efficiency, I'm looking at

  14    all the company-specific information disclosed

  15    kind of in total and assessing the -- the impact

  16    that that information as a whole had on the
  17    stock price, but not disentangling at this stage

  18    how much was due to, you know, item 1 versus

  19    item 2.

  20          Q.    Okay.    Is it always possible to

  21    control for non-fraud-related information using

  22    an event study model?

  23          A.    Yes.    The event study, I think it's

  24    misdefined at least or mischaracterized as just

  25    a regression, as just, you know, a control for
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 119 of 147 PageID:
                                    10158
                                                                         137


   1                                NYE
   2    market industry effects.

   3                That residual, which is the

   4    company-specific impact on a given day, then you
   5    can analyze that further.         And I consider that

   6    to be within the event study's framework.

   7                And it's -- you do your best.           You
   8    know what I mean?       Sometimes you can make a -- a

   9    reasonable estimate about the various
  10    components.     I've encountered situations where

  11    it's very difficult to isolate components to a

  12    drop.
  13          Q.    Apart from an event study, have you

  14    considered any other methodologies that might be

  15    used to calculate damages on a class-wide basis?

  16          A.    Well, I -- I'm considering it all.
  17    It's -- the first step is the event study here.

  18    I think this case, the ways it's alleged, is

  19    similar to many other cases that are amenable to

  20    an event study to calculate damages.

  21                But all those tools that, you know, I

  22    alluded to earlier that financial economists

  23    have to assess the impact of various pieces of

  24    information still apply.

  25          Q.    Have you used any of these other types
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 120 of 147 PageID:
                                    10159
                                                                         138


   1                                NYE
   2    of methodologies in other cases?

   3          A.    Yes.

   4          Q.    And can you provide me with an
   5    example?

   6          A.    Sure.

   7                I did a case against Dr. Gompers, who
   8    was with Cornerstone at the time or he was

   9    working with Cornerstone, and it was against
  10    Kinross Gold.      And I had to disentangle the

  11    price drop for one mine, gold mine in that case,

  12    versus the rest the company's mining operations.
  13                Case settled, but I thought I did a

  14    good job.

  15          Q.    With respect to the analysis you

  16    performed for this case, have you done any
  17    analysis to separate damages -- separate out

  18    damages caused by an individual, alleged

  19    misstatements or omissions on each date?

  20          A.    I'm sorry.      Are you talking about in

  21    this case or?

  22          Q.    Yeah, in this case.        In this case.

  23          A.    No, I -- again, I just haven't done

  24    any loss causation or damages work on this in

  25    any rigorous way.       So I haven't analyzed the
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 121 of 147 PageID:
                                    10160
                                                                         139


   1                                NYE
   2    impacts of misstatements or isolated specific

   3    fraud-related components to a corrective event.

   4                MR. ANKLAM:      This is number 41.
   5          Q.    There you go.

   6                (Perrigo Press Release, dated April

   7          25, 2016, was marked Perrigo Exhibit 41 for
   8          identification, as of this date.)

   9          A.    Okay.
  10          Q.    Okay.    So this is a press release

  11    for -- issued by Perrigo on the 25th of April,

  12    2016.
  13                And I think you reviewed this with

  14    respect to your Exhibit 12 to your report.

  15                Correct?

  16          A.    Correct.
  17          Q.    Okay.

  18                And the report -- the press release

  19    says that -- discloses the departure of Mr. Papa

  20    as the CEO.     Correct?

  21          A.    Uh-huh.     Yes.

  22          Q.    Okay.    The new -- the appointment of a

  23    new CEO as well.

  24          A.    Yes.

  25          Q.    And then there's a discussion of the
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 122 of 147 PageID:
                                    10161
                                                                         145


   1                                NYE
   2                Do you see that language?

   3          A.    Yes.

   4          Q.    Okay.    And when you quote that, then
   5    you have further a paragraph excerpted into your

   6    paragraph as a separate quote.

   7                You see that?
   8          A.    Yes.

   9          Q.    And then you have 125 as a footnote,
  10    and you cite to a decision in the Northern

  11    District of Texas.

  12          A.    Correct.
  13          Q.    Are both quotes from the same

  14    decision?

  15          A.    I believe so.

  16          Q.    Okay.
  17                Okay.    Were you asked by counsel to

  18    assume the general damages approach that is

  19    discussed in here, paragraph 68?

  20          A.    Yes.    I was given the -- just like

  21    10(b), this is -- you know, my understanding,

  22    based on counsel's instructions, is that this is

  23    how 14(e) damages are calculated, given that

  24    it's a legal construct by definition.

  25          Q.    Did you perform any analysis to
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 123 of 147 PageID:
                                    10162
                                                                         146


   1                                NYE
   2    validate the inputs you chose for your

   3    proposed -- for the proposed damage analysis?

   4          A.    Well, sure.      I mean, it's simple.        We
   5    know what the tender formula was.            You know, it

   6    was $75 and 2.3 Mylan shares.          And the closing

   7    prices are -- and opening prices are readily
   8    observable using any data vendor.

   9          Q.    Did you make -- did you do any
  10    analysis to determine which price for the Mylan

  11    shares should be chosen?          Or did you just assume

  12    in this report that a particular price would be
  13    chosen based on instruction from counsel?

  14          A.    No.    So the -- the language here that

  15    I cite to is provided by counsel.            But as far as

  16    inputs are concerned, that's based on my
  17    economic analysis.       And I think that's like --

  18    no question that makes sense, the prices and the

  19    timing of the prices that I've picked just

  20    because it's -- you know, the tender didn't go

  21    through.

  22                So the best estimate of what you would

  23    have gotten in terms of 2.3 Mylan shares is 2.3

  24    times the closing price, on November 12, right

  25    before the deal -- the last observed price
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 124 of 147 PageID:
                                    10163
                                                                         147


   1                                NYE
   2    before the deal doesn't go through.

   3                And then -- I mean, and that in itself

   4    is probably lowballing it to the extent it's not
   5    pricing in the actual certainty of the merger

   6    flowing through.

   7                And then on the flip side, you've got,
   8    you know, how much -- you know, what is the

   9    value of Perrigo that -- that the 14(e) class
  10    members received?       It's the stand-alone price

  11    which is measured after the tender offer fails.

  12    And that's the opening price on November 13.
  13          Q.    That latter part of your analysis,

  14    that stand-alone price of Perrigo is the

  15    stand-alone price after the tender offer failed

  16    the morning of the 13th in the U.S., was that an
  17    assumption given to you by counsel or was that

  18    an analysis you performed?

  19          A.    That's an analysis of my -- just -- to

  20    me an obvious economic input to the calculation.

  21          Q.    And is there a reason why you rejected

  22    using the price of Perrigo shares before the

  23    tender offer was known to have failed?

  24          A.    Well, sure.      It's a -- baking in

  25    the -- it's not Perrigo stand-alone.            It's
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 125 of 147 PageID:
                                    10164
                                                                         148


   1                                NYE
   2    Perrigo with Mylan.        Right?

   3                It's got a -- the probability of the

   4    tender going through is embedded in the price.
   5    And it's only once that it fails, which is

   6    approximately 8:00 in the morning, I believe,

   7    that it was reported that the tender didn't go
   8    through, that Perrigo's now to not trade with

   9    any influence from the Mylan assets, you know,
  10    being held in tandem.

  11          Q.    Just so we're all talking on the same

  12    point, I'll agree with you that the 8:00 a.m.
  13    timeframe in the U.S. is the correct timeframe

  14    for the failure of the tender offer.            Since it

  15    was closing at 1:00 p.m. Dublin time, so that's

  16    8:00 a.m. Eastern Coast time.
  17                I think actually the public

  18    announcement occurred maybe half an hour later

  19    after the tender offer -- it had become obvious

  20    that the tender offer had failed.            But --

  21          A.    But it's still before the open in U.S.

  22    market.    So I'm using the opening price in U.S.

  23    markets as -- as the measuring point for the

  24    stand-alone Perrigo.

  25          Q.    Right.     And that's based on your
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 126 of 147 PageID:
                                    10165
                                                                         149


   1                                NYE
   2    analysis, not based on an assumption that the --

   3    counsel told you to assume.

   4           A.   Correct.
   5           Q.   Okay.    And that day, of course,

   6    Israeli market was closed because it was a

   7    Friday.
   8           A.   I can't recall, but if it was, it was.

   9           Q.   I'll stipulate that it was Friday, the
  10    13th, so --

  11           A.   Ooh.    Even worse.

  12           Q.   Okay.
  13                So what led you to assume that the --

  14    or what led you to the analysis that you should

  15    use the opening price of Perrigo shares that day

  16    instead of the -- allowing the information to
  17    move through the market during the day, and look

  18    at the closing price for Perrigo shares that

  19    day?

  20           A.   Just because it's -- it was teed up

  21    and well reported and you could.           You could use

  22    that if you want.       They're both estimates.         I

  23    used the opening just because it seemed like a

  24    good, clean experiment that event happened

  25    before the open; the price adjusted.            So I used
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 127 of 147 PageID:
                                    10166
                                                                         150


   1                                NYE
   2    the opening price.

   3          Q.      Are you aware of any literature that

   4    would address the question of what price to use
   5    to measure the price of the tenderee after a

   6    failed tender offer?

   7          A.      No, I don't think that's really
   8    studied a whole lot.        There's mergers and

   9    acquisitions literature.          But specific cases, I
  10    mean, I don't know of any papers that cover

  11    that.      There's cross-sectional studies.         But,

  12    again, that's a different animal.
  13          Q.      We'll do 42.

  14                  (Chart prepared from NYSE trading

  15          records 11/13/2015 was marked Perrigo

  16          Exhibit 42 for identification, as of this
  17          date.)

  18          Q.      Okay.   Paragraph -- Exhibit 42 is a

  19    chart we've prepared from trading records

  20    available to the public for NYSE transactions

  21    during the day 11/13/2015 and 15-minute

  22    intervals through the end of trading that day.

  23                  And if you see at the top is your

  24    opening price, right?

  25          A.      Uh-huh.
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 128 of 147 PageID:
                                    10167
                                                                         153


   1                                NYE
   2    Section 14(e) claim.

   3          Q.    So --

   4          A.    Just like the 10(b) analysis, I
   5    haven't done a thorough, rigorous damages

   6    analysis.     I'm more showing this is a common

   7    calculation.      This is something that's going to
   8    apply equally to all 14(e) class members.

   9                If you want to use 140 or you don't
  10    like that or the judge doesn't like that, we can

  11    use 146.    It's got to be one of those.           Those

  12    are stand-alone prices for Perrigo, as opposed
  13    to the price that has the previous day, which is

  14    a joint price of the two potentially being

  15    merged.

  16                But I think that's something that
  17    needs to be analyzed further at the merit stage.

  18          Q.    In general, with respect to the

  19    damages for class members in this 14(e)

  20    analysis, would that be measured by the

  21    difference between the position the investor had

  22    in the actual world and the position they would

  23    have had in the alternative but-for world

  24    without the alleged misrepresentations?

  25                MR. SILVERMAN:        Objection.    Form.
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 129 of 147 PageID:
                                    10168
                                                                         154


   1                                NYE
   2                 You can answer.

   3          A.     That's what I'm trying to accomplish

   4    here with the -- the -- using the price, you
   5    know, as of the close on the 12th versus a

   6    price.     I use the opening price on the 13th.            It

   7    is effectively a -- you know, the difference
   8    between what you would have received in the

   9    but-for world versus what you received in the
  10    actual world.      And that's typically the measure

  11    of damages in these types of cases.

  12                 And this -- I just want to point out
  13    also that this is not overlapping in any way

  14    with the 10(b) analysis.          So the damages here

  15    for 14(a) is like the cream on top that was

  16    basically allegedly taken away.           And then
  17    there's the price inflation embedded in the 140

  18    or 146 price on November 13 for Perrigo.

  19                 That's in addition, and that's the

  20    10(b) damages.        So I think that's -- I just

  21    wanted to clarify that.         There's no double

  22    counting here.

  23          Q.     Right.

  24                 Is it appropriate, in your view, when

  25    you're doing this but-for type of analysis, to
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 130 of 147 PageID:
                                    10169
                                                                         170


   1                                NYE
   2          A.    I'm not aware of any such literature.

   3    And I have not considered that question to date.

   4    I think it's outside the scope of my report.
   5          Q.    But your report, for purposes of

   6    determining that there is a way to calculate

   7    damages without providing that method does
   8    assume that Perrigo -- 50 percent of Perrigo's

   9    shareholders would have -- would have tendered
  10    if they had known the alleged

  11    misrepresentations.        Doesn't it?

  12          A.    No.
  13          Q.    No?

  14          A.    No.

  15          Q.    And so what's the but-for world in

  16    your analysis, if it's not a but-for world of
  17    more than 50 percent tendering?

  18          A.    The but-for world is anybody who wants

  19    to tender gets $75 plus 2.3 Mylan shares, and

  20    they walk away happy.

  21          Q.    Are you aware of any peer-reviewed

  22    methodology to determine whether any specific

  23    shareholder of Perrigo would or would not have

  24    tendered their shares, having known about the

  25    alleged misrepresentations?
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 131 of 147 PageID:
                                    10170
                                                                         171


   1                                NYE
   2          A.    That's -- no.       That's beyond the scope

   3    of my report.      These are all very nuanced damage

   4    issues that may or may not be applicable, even
   5    at a later date.

   6                But certainly given the -- my

   7    engagement, which was to determine whether there
   8    was a generally commonly applied methodology for

   9    calculating 14(e) damages in this case.
  10          Q.    Are you aware that one of the lead

  11    plaintiffs in this case is also a plaintiff in a

  12    securities class action pending in the Southern
  13    District of New York that accuses Mylan of

  14    making false statements in its disclosures

  15    during the same 2015 time period?

  16          A.    I don't recall that, but wouldn't
  17    necessarily surprise me.

  18          Q.    In the but-for world to determine

  19    damages, would there be a way to determine

  20    whether the tender offer would have proceeded on

  21    the same terms, assuming that the alleged

  22    misstatements by Mylan were also publicly known?

  23          A.    Sorry.     Is that -- I didn't -- please

  24    repeat the question.

  25          Q.    Sure.    In the but-for world, we are
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 132 of 147 PageID:
                                    10171
                                                                          174


   1                                NYE
   2    with respect to the columns for market return

   3    and industry residuals, during what time period

   4    during the day do you measure the S&P index
   5    returns for these -- for the TASE event study

   6    model?

   7          A.     There I -- I'm almost positive that
   8    these are lined up intraday at the -- the

   9    10:00 o'clock price, for all three indices.                  So
  10    I'm calculating contemporaneously calculated

  11    one-day returns.

  12          Q.     Okay.
  13                 So 10:00 a.m. being TASE close?            Is

  14    that what you mean?

  15          A.     I think that's about the close.            It's

  16    the -- it's the -- when both the U.S. markets
  17    are open simultaneously with the Israeli market,

  18    the TASE.

  19          Q.     If we're looking at Footnote 109 of

  20    your report, page 30, it says the U.S. and

  21    Israeli markets are simultaneously open

  22    9:30 a.m. to 10:30 a.m. ET when they are -- when

  23    there are -- on the four days that they're

  24    there.     So this would be 10:30, then.          You

  25    think?
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 133 of 147 PageID:
                                    10172




      EXCERPTS FROM DEPOSITION OF URI BAR TOV
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 134 of 147 PageID:
                                    10173
                                   Confidential                            1


   1    UNITED STATES DISTRICT COURT
   2    DISTRICT OF NEW JERSEY
        ------------------------------------------------x
   3    ROOFERS' PENSION FUND, on behalf of itself and
        all others similarly situated,
   4
                                 Plaintiff,
   5
                  -vs.-
   6
        JOSEPH PAPA and PERRIGO CO, PLC,
   7
                            Defendants.
   8    ------------------------------------------------x

   9
  10           * * * C O N F I D E N T I A L * * *

  11

  12                             New York Plaza
                                 New York, New York
  13
                                 March 4, 2019
  14                             1:30 p.m.

  15

  16                Videotaped Deposition of URI BAR TOV,
  17    before David Henry, a Certified Court Reporter

  18    and Notary Public of the State of New York.

  19

  20

  21

  22

  23           ELLEN GRAUER COURT REPORTING CO., LLC
                 126 East 56th Street, Fifth Floor
  24                 New York, New York 10022
                           212-750-6434
  25                       REF: 262310B
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 135 of 147 PageID:
                                    10174
                                   Confidential                           63


   1               BAR TOV - CONFIDENTIAL
   2    conclusions, I think that's what you were

   3    just talking about, corporate governance,

   4    is that what you mean?
   5          A.    Yes.

   6          Q.    You had a concern, or Canaf-Clal

   7    had a concern that Mylan's corporate
   8    governance was inadequate or problematic,

   9    is that fair to say?
  10          A.    Yes.

  11          Q.    And how did that affect your

  12    analysis?     How did that affect Canaf Clal's
  13    analysis?

  14          A.    It was one of the reasons why we

  15    didn't like to accept the tender offer.

  16          Q.    You didn't have those concerns
  17    about Perrigo's governance at that time?

  18          A.    No.

  19          Q.    With regard to item number one

  20    under the conclusions, do you see that?

  21          A.    Yes.

  22          Q.    Okay.    This is referring to the

  23    concept that the premium being offered for

  24    Perrigo by the Mylan transaction was lower

  25    than the premium paid on similar
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 136 of 147 PageID:
                                    10175




   EXCERPTS FROM DEPOSITION OF YUVAL BEER EVEN
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 137 of 147 PageID:
                                    10176
                                   Confidential                            1


   1    UNITED STATES DISTRICT COURT
   2    DISTRICT OF NEW JERSEY
        ------------------------------------------------x
   3    ROOFERS' PENSION FUND, on behalf of
        itself and all others similarly
   4    situated,
   5                                      Plaintiff,

   6                        vs.

   7    JOSEPH PAPA and PERRIGO CO, PLC,
   8                               Defendants.
        ------------------------------------------------x
   9
  10              *** C O N F I D E N T I A L ***

  11

  12                                  One New York Plaza
                                      New York, New York
  13
                                      March 6, 2019
  14                                  1:10 p.m.

  15

  16          Deposition of YUVAL BEER EVEN, held at the
  17    offices of Fried Frank Harris Shriver & Jacobson,

  18    LLP, before David Henry, a Certified Court

  19    Reporter and Notary Public of the State of New

  20    York.

  21

  22

  23          ELLEN GRAUER COURT REPORTING CO. LLC
                126 East 56th Street, Fifth Floor
  24                New York, New York 10022
                          212-750-6434
  25                      REF: 262314B
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 138 of 147 PageID:
                                    10177
                                   Confidential                           83


   1                    EVEN - CONFIDENTIAL
   2    for both meetings?

   3          A.    I believe so, yes.

   4          Q.    And it indicates that Roni was
   5    there at these meetings, correct?

   6          A.    Yes.

   7          Q.    You were not?
   8          A.    That's right.

   9          Q.    Mr. Migdal was there?
  10          A.    Yes.

  11          Q.    And Mr. Shoham was there?

  12          A.    Yes.
  13          Q.    Along with others?

  14          A.    Yes.

  15          Q.    Do you recall if you had any

  16    discussions with Mr. Migdali and Mr. Shoham
  17    or Roni before these meetings took place?

  18          A.    We had general talks about the

  19    tender, not about this particular meeting.

  20          Q.    And this meeting occurs on the

  21    12th, the day before the tender offer day,

  22    correct?

  23          A.    Yes.

  24          Q.    And is it fair to say that the

  25    committee ultimately concluded that Migdal
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 139 of 147 PageID:
                                    10178
                                   Confidential                           84


   1                    EVEN - CONFIDENTIAL
   2    shares should not be tendered for this

   3    tender offer?

   4          A.    Yes.
   5          Q.    And as a general matter, that if

   6    there was success by Mylan in the 50 to

   7    80 percent scenario, the company would
   8    consider again after that happened what do

   9    we do at that point?
  10          A.    By company meaning Migdal?

  11          Q.    Migdal, yes.

  12          A.    Yeah, I see they decided that if
  13    it would be the case, they will consider it

  14    again.

  15          Q.    And in the discussion before the

  16    committee about whether to tender or not,
  17    what are the reasons that were given

  18    against tendering the ultimate decision

  19    that the board -- that the committee took?

  20          A.    So we liked the investment in

  21    Perrigo, we didn't know well Mylan, we

  22    didn't know it had bad corporate

  23    governance.     It was an offer between almost

  24    equal weighted -- almost equal valued

  25    companies which made the risk.            There
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 140 of 147 PageID:
                                    10179
                                   Confidential                           85


   1                    EVEN - CONFIDENTIAL
   2    wasn't -- it was a hostile offer, which

   3    means that the merger itself wouldn't be as

   4    easy as what Mylan thought, as what we
   5    thought.     You can see that they were

   6    talking about that we wouldn't like Perrigo

   7    to be controlled by management that had bad
   8    corporate governance grade.

   9          Q.     That's a reference to the fact
  10    that someone had said that Mylan's

  11    corporate governance practices were not

  12    good?
  13          A.     Yes.

  14          Q.     Are those the main reasons you

  15    see in the document for why the committee

  16    decided not to tender the shares?
  17          A.     Yeah, you can see the whose

  18    styled offer, yeah, both of the companies

  19    are almost equal value and big value,

  20    talking about the negative grade on the

  21    corporate governance, yes.          That's the

  22    major reasons that I see here.

  23          Q.     Now let's look at the other one

  24    which is 27.      It's a single page document,

  25    two-sided.
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 141 of 147 PageID:
                                    10180




   EXCERPTS FROM DEPOSITION OF LIAT COHEN-DAVID
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 142 of 147 PageID:
                                    10181
                                   Confidential                            1


   1    UNITED STATES DISTRICT COURT
   2    DISTRICT OF NEW JERSEY
        ------------------------------------------------x
   3    ROOFERS' PENSION FUND, on behalf of itself and
        all others similarly situated,
   4
                                 Plaintiffs,
   5
                  -vs.-
   6
        JOSEPH PAPA and PERRIGO CO, PLLC
   7
                            Defendants.
   8    ------------------------------------------------x

   9
  10           * * * C O N F I D E N T I A L * * *

  11

  12                             One New York Plaza
                                 New York, New York
  13
                                 March 5, 2019
  14                             10:23 a.m.

  15

  16          Videotape Deposition of LIAT COHEN-DAVID,
  17    taken by Defendants, before Jeffrey Benz, a

  18    Certified Realtime Reporter, Registered Merit

  19    Reporter and Notary Public within and for the

  20    State of New York.

  21

  22

  23           ELLEN GRAUER COURT REPORTING CO., LLC
                 126 East 56th Street, Fifth Floor
  24                 New York, New York 10022
                           212-750-6434
  25                       REF: 262311A
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 143 of 147 PageID:
                                    10182
                                   Confidential                           65


   1                  COHEN-DAVID - CONFIDENTIAL
   2    2015.      Do you recall that?

   3          A.     Correct.

   4          Q.     Can you explain why Meitav is
   5    asserting in one court that Mylan is a dishonest

   6    company and asserting in our action that

   7    Mylan -- that Perrigo should not have resisted
   8    Mylan's tender offer in 2015?

   9          A.     Okay.   Perrigo gave investors a wrong
  10    information about several issues that are

  11    specified in the amendment complaint.             Regarding

  12    those information that we sought at the same
  13    time, we didn't tend the Mylan tender.             That's

  14    one -- one side of Perrigo.

  15                 In the other end, as we claim at the

  16    same time, Mylan wasn't that honest, and also
  17    had misleading information to public.             But if we

  18    look in backwards, even though Mylan had

  19    dishonest or had wrongful acts, we have better

  20    off with -- if we will tend to Mylan tender

  21    offer because Mylan offered after increasing her

  22    bid a offer of $75 per share plus 2.3 shares of

  23    Mylan, and this sum together it's more than what

  24    Perrigo worth today.

  25                 So we better off -- even though Mylan
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 144 of 147 PageID:
                                    10183




   EXCERPTS FROM DEPOSITION OF ISAAC DRUCKER
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 145 of 147 PageID:
                                    10184
                                   Confidential                            1


   1    UNITED STATES DISTRICT COURT
   2    DISTRICT OF NEW JERSEY
        ------------------------------------------------x
   3    ROOFERS' PENSION FUND, on behalf of itself and
        all others similarly situated,
   4
                                 Plaintiffs,
   5
                  -vs.-
   6
        JOSEPH PAPA and PERRIGO CO, PLC,
   7
                            Defendants.
   8    ------------------------------------------------x

   9
  10           * * * C O N F I D E N T I A L * * *

  11

  12                             One New York Plaza
                                 New York, New York
  13
                                 March 4, 2019
  14                             10:00 a.m.

  15

  16          Deposition of ISAAC DRUCKER, taken before
  17    David Henry, a Certified Court Reporter and

  18    Notary Public of the State of New York.

  19

  20

  21

  22

  23           ELLEN GRAUER COURT REPORTING CO., LLC
                 126 East 56th Street, Fifth Floor
  24                 New York, New York 10022
                           212-750-6434
  25                       REF: 262310A
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 146 of 147 PageID:
                                    10185
                                   Confidential                           82


   1               DRUCKER - CONFIDENTIAL
   2    opposed the tender offer by Mylan, correct?

   3          A.    Correct.

   4          Q.    And in Perrigo number 4, the
   5    lawsuit against Mylan, Meitav along with

   6    the other plaintiffs is saying that Mylan

   7    itself was committing securities fraud.             Do
   8    you understand that?

   9          A.    I'm not familiar with the Mylan
  10    case as much as the Perrigo because we're

  11    not part of the Mylan.        But again, I don't

  12    think there is a problem because again in
  13    the Mylan case, there are two other

  14    plaintiffs besides Meitav, and in our case

  15    Perrigo, again we are two other plaintiffs

  16    besides Meitav, so Meitav is only one
  17    plaintiff from a group in each of those

  18    cases.

  19          Q.    In your role as lead plaintiff,

  20    are you aware of whether the counsel, your

  21    counsel have sent subpoenas for documents

  22    to non-parties in this case?

  23          A.    If I am aware of it?

  24          Q.    Are you aware?

  25          A.    Send subpoenas to?
Case 2:16-cv-02805-MCA-LDW Document 211-47 Filed 08/13/19 Page 147 of 147 PageID:
                                    10186
                                   Confidential                           87


   1               DRUCKER - CONFIDENTIAL
   2          A.    Perrigo.

   3          Q.    So it's the difference between

   4    the price of Perrigo shares on the day
   5    before the tender and the day after the

   6    tender, is that what you're saying?

   7          A.    The price -- the difference is
   8    what we have lost if we would have

   9    participated in the tender offer.            The
  10    profit that we would have gained if we

  11    would have participated in the tender

  12    offer.
  13          Q.    And do you know how you would

  14    have measured that profit?

  15          A.    I'm not sure of the

  16    technicalities of this measurement.            But I
  17    understand again the price in the tender

  18    was I, looking back, it was I, and if we

  19    would have known all the facts correctly

  20    and wouldn't have been misled, we might

  21    have been joining the tender offer and it

  22    would have, could have been successful.

  23          Q.    Do you have a general idea of

  24    whether a company's share price falls or

  25    rises after a successful tender offer, the
